UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number_ 811-04986 Franklin Investors Securities Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code:_ 650 312-2000 Date of fiscal year end: 10/31 Date of reporting period:_ 10/31/10 Item 1. Reports to Stockholders. OCTOBER 31, 2010 ANNUAL REPORT AND SHAREHOLDER LETTER Franklin Balanced Fund Franklin Convertible Securities Fund Franklin Equity Income Fund Franklin Limited Maturity U.S. Government Securities Fund Franklin Real Return Fund Sign up for electronic delivery on franklintempleton.com Annual Report Economic and Market Overview During the 12-month period ended October 31, 2010, the U.S. economy recovered unevenly from the recession, supported by a combination of fundamental business improvement and government intervention. Economic activity as measured by gross domestic product (GDP) expanded at a 5.0% annualized rate in 2009s fourth quarter. As the effects of temporary stimulus measures faded, construction, industrial production and exports cooled somewhat. As a result, GDP growth slowed to an annualized 3.7% pace in 2010s first quarter, and then downshifted further to 1.7% annualized in the second quarter and an annualized 2.5% pace in the third quarter. Challenges such as mixed economic data, elevated debt concerns surrounding the U.S. budget deficit and a lack of job prospects for the unemployed also hindered consumer confidence and the economys advance. During much of the period, home prices rose in many regions due to low interest rates, a first-time homebuyer tax credit program, and prices dipping to levels that lured buyers. Later in the period, home sales stalled as the homebuyer tax credit program ended, foreclosures mounted and the housing sector remained weak. Amid signs of a demand-led recovery, crude oil prices rose from $77 per barrel at the end of October 2009 to a 17-month high of $87 in early April. But as doubts surfaced about the recoverys sustainability, oil prices dipped to $66 in late May. Despite an abundant oil supply, prices rebounded to $81 per barrel by the end of October largely due to a falling U.S. dollar and speculative buying. The October 2010 inflation rate was an annualized 1.2%. 1 Core inflation, which excludes volatile food and energy costs, rose at a 0.6% annualized rate, the smallest 12-month increase in more than 50 years. 1 Job gains were disappointing until October 2010 when businesses added more jobs than expected. The unemployment rate fell from 10.1% in October 2009 to 9.6% at period-end with some of the decline attributable to a shrinking labor force as some unemployed workers stopped looking for jobs. 1 Given few inflationary pressures and uncertainty surrounding the economic recovery, the Federal Open Market Committee (FOMC) made no major changes to its monetary policy for most of the period. It repeatedly stated it will keep the federal funds target rate in the exceptionally low 0% to 0.25% range for an extended period and eventually shifted its focus to its outlook 1. Source: Bureau of Labor Statistics. Annual Report | 3 and the status of its current holdings. In September, the FOMC revealed concerns about the subdued recovery and said inflation was below the pace consistent with its mandate. Having already lowered interest rates effectively to zero, the FOMC appeared ready to purchase government securities to stimulate the economy and promote a low level of inflation consistent with healthy economic growth. Investor confidence shifted with each release of encouraging or discouraging economic, regulatory or political news, stoking considerable volatility among equities. Ultimately, stock market gains made in the first half of the fiscal year gave way to a directionless, nearly flat trend midway through the period before rallying in the fiscal years final few months. Overall, the blue-chip stocks of the Dow Jones Industrial Average delivered a +17.62% total return, while the broader Standard & Poors 500 Index (S&P 500) posted a +16.52% total return and the technology-heavy NASDAQ Composite Index produced a +23.72% total return. 2 Performance among the major sectors varied widely, with consumer discretionary, industrials and telecommunication services making the largest gains, while financials, energy and health care underperformed. Investor concerns about weak economic data and the potential spillover effects of the European debt crisis led to market volatility. Wary investors favored short-term Treasuries, and Treasury yields dipped to very low levels during the period. Near period-end, the prospect of Fed intervention and encouraging corporate earnings reports boosted consumer confidence and fueled an equity market rally. For the 12 months under review, however, Treasury prices rose and yields declined, reflecting general investor uncertainty and risk aversion. The two-year Treasury bill yield decreased from 0.90% to 0.34% over the 12-month period, while the 10-year Treasury note yield fell from 3.41% to 2.63%. The foregoing information reflects our analysis and opinions as of October 31, 2010. The information is not a complete analysis of every aspect of any market, country, industry, security or fund. Statements of fact are from sources considered reliable. 2. Source: © 2010 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. The Dow Jones Industrial Average is price weighted based on the average market price of 30 blue-chip stocks that are generally industry leaders. The S&P 500 is a market capitalization-weighted index of 500 stocks designed to measure total U.S. equity market performance. STANDARD & POORS ® , S&P ® and S&P 500 ® are registered trademarks of Standard & Poors Financial Services LLC. Standard & Poors does not sponsor, endorse, sell or promote any S&P index-based product. The NASDAQ Composite Index is a broad-based, market capitalization-weighted index designed to measure all NASDAQ domestic and international based common type stocks listed on The NASDAQ Stock Market. 4 | Annual Report Franklin Balanced Fund Your Funds Goal and Main Investments: Franklin Balanced Fund seeks income and capital appreciation by investing in a combination of stocks, convertible securities and fixed income securities. The Fund will normally invest at least 25% of its total assets in equity securities and at least 25% of its total assets in fixed income securities, including money market securities. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. We are pleased to bring you Franklin Balanced Funds annual report for the fiscal year ended October 31, 2010. Performance Overview For the 12 months under review, Franklin Balanced Fund  Class A delivered a cumulative total return of +16.95%. The Fund performed comparably to its equity benchmark, the Standard & Poors 500 Index (S&P 500), which had a +16.52% total return for the same period. 1 It outperformed its fixed income benchmark, the Barclays Capital (BC) U.S. Aggregate Index, which posted a total return of +8.01%. 2 You can find the Funds long-term performance data in the Performance Summary beginning on page 9. Investment Strategy We seek income by investing in a combination of corporate, agency and government bonds issued in the U.S. and other countries, as well as dividend-paying common stocks and convertible securities. We seek capital appreciation by investing in equity securities and convertible securities of companies from a variety of industries. We will generally invest in investment-grade fixed income securities, but may invest up to 10% of our total assets in nonconvertible bonds rated below investment grade. We apply a bottom-up approach to investing in 1. Source: © 2010 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. The S&P 500 is a market capitalization-weighted index of 500 stocks designed to measure total U.S. equity market performance. 2. Source: © 2010 Morningstar. The BC U.S. Aggregate Index is a market capitalization-weighted index representing the U.S. investment-grade, fixed-rate, taxable bond market with index components for government and corporate, mortgage pass-through and asset-backed securities. All issues included are SEC registered, taxable, dollar denominated and nonconvertible, must have at least one year to final maturity and must be rated investment grade (Baa3/BBB-/BBB- or higher) using the middle rating of Moodys, Standard & Poors and Fitch, respectively. The indexes are unmanaged and include reinvestment of any income or distributions. One cannot invest directly in an index, and an index is not representative of the Funds portfolio. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 60. Annual Report | 5 6 | Annual Report Managers Discussion During the fiscal year under review, strong gains from both equity and fixed income holdings drove Fund returns. Within equities, the Fund benefited from the economically sensitive consumer discretionary and materials sectors as well as from high dividend payers in the telecommunications services and utilities sectors. Fixed income returns were driven by declines in U.S. Treasury yields and narrowing corporate credit spreads. Within fixed income, gains came from a number of sectors including finance, banking, energy and consumer staples. Strong performers among the Funds individual equity holdings included a diverse group of investments including Citigroup Capital preferred stock, Huntsman, Comcast, 3 Verizon Communications and Xcel Energy. Notable detractors included energy companies BP, 3 Diamond Offshore Drilling and Petroplus Holdings. 3 The majority of fixed income holdings aided performance, and notable contributors included Altria Group, Bank of America and Chesapeake Energy. During the 12-month period, the Funds equity securities weighting declined from 57.0% to 56.5% of total net assets, and its fixed income weighting declined from 38.6% to 29.5% of total net assets. As of October 31, 2010, the Fund held 14.0% in cash and cash equivalents. Looking forward, we will continue to look across equity and fixed income markets for attractive opportunities to invest for income and long-term capital appreciation. 3. Sold by period-end. Annual Report | 7 Thank you for your continued participation in Franklin Balanced Fund. We look forward to serving your future investment needs. Edward D. Perks, CFA Alan E. Muschott, CFA Shawn Lyons, CFA Portfolio Management Team Franklin Balanced Fund CFA ® is a trademark owned by CFA Institute. The foregoing information reflects our analysis, opinions and portfolio holdings as of October 31, 2010, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 8 | Annual Report Performance Summary as of 10/31/10 Franklin Balanced Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FBLAX) Change 10/31/10 10/31/09 Net Asset Val u e (NAV) +$ $ $ Distributions (11/1/0910/31/10) Divide n d I n come $ Class C (Symbol: FBMCX) Change 10/31/10 10/31/09 Net Asset Val u e (NAV) +$ $ $ Distributions (11/1/0910/31/10) Divide n d I n come $ Class R (Symbol: n/a) Change 10/31/10 10/31/09 Net Asset Val u e (NAV) +$ $ $ Distributions (11/1/0910/31/10) Divide n d I n come $ Advisor Class (Symbol: n/a) Change 10/31/10 10/31/09 Net Asset Val u e (NAV) +$ $ $ Distributions (11/1/0910/31/10) Divide n d I n come $ Performance 1 C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n s a n d val u e of $10,000 i n vestme n t i n cl u de maxim u m sales charges. Class A: 5.75% maxim u m i n itial sales charge; Class C: 1% co n ti n ge n t deferred sales charge i n first year o n ly; Class R/Advisor Class: n o sales charges. Class A 1-Year 3-Year Inception (7/3/06) C u m u lative Total Ret u r n 2 + % -0.70 % + % Average A nnu al Total Ret u r n 3 + % -2.18 % + % Val u e of $10,000 I n vestme n t 4 $ $ $ Avg. A nn . Total Ret u r n (9/30/10) 5 + % -3.35 % + % Distrib u tio n Rate 6 % 30-Day Sta n dardized Yield 7 % Total A nnu al Operati n g Expe n ses 8 Witho u t Waiver % With Waiver % Annual Report | 9 Performance Summary (continued) Performance 1 (continued) Class C 1-Year 3-Year Inception (7/3/06) C u m u lative Total Ret u r n 2 + % -2.87 % + % Average A nnu al Total Ret u r n 3 + % -0.97 % + % Val u e of $10,000 I n vestme n t 4 $ $ $ Avg. A nn . Total Ret u r n (9/30/10) 5 + % -2.06 % + % Distrib u tio n Rate 6 % 30-Day Sta n dardized Yield 7 % Total A nnu al Operati n g Expe n ses 8 Witho u t Waiver % With Waiver % Class R 1-Year 3-Year Inception (7/3/06) C u m u lative Total Ret u r n 2 + % -1.23 % + % Average A nnu al Total Ret u r n 3 + % -0.41 % + % Val u e of $10,000 I n vestme n t 4 $ $ $ Avg. A nn . Total Ret u r n (9/30/10) 5 + % -1.52 % + % Distrib u tio n Rate 6 % 30-Day Sta n dardized Yield 7 % Total A nnu al Operati n g Expe n ses 8 Witho u t Waiver % With Waiver % Advisor Class 1-Year 3-Year Inception (7/3/06) C u m u lative Total Ret u r n 2 + % + % + % Average A nnu al Total Ret u r n 3 + % + % + % Val u e of $10,000 I n vestme n t 4 $ $ $ Avg. A nn . Total Ret u r n (9/30/10) 5 + % -1.12 % + % Distrib u tio n Rate 6 % 30-Day Sta n dardized Yield 7 % Total A nnu al Operati n g Expe n ses 8 Witho u t Waiver % With Waiver % Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236. The i n vestme n t ma n ager a n d admi n istrator have co n tract u ally agreed to waive or ass u me certai n expe n ses so that commo n expe n ses (excl u di n g R u le 12b-1 fees a n d acq u ired f un d fees a n d expe n ses) for each class of the F un d do n ot exceed 0.71% (other tha n certai n n o n ro u ti n e expe n ses), un til 2/28/11. 10 | Annual Report Performance Summary (continued) Total Return Index Comparison for a Hypothetical $10,000 Investment 1 Total return represents the change in value of an investment over the periods shown. It includes any applicable maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged indexes include reinvestment of any income or distributions. They differ from the Fund in composition and do not pay management fees or expenses. One cannot invest directly in an index. Annual Report | 11 Performance Summary (continued) 12 | Annual Report Performance Summary (continued) Endnotes The Funds share price and yield will be affected by interest rate movements. Bond prices generally move in the opposite direction of interest rates. As prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. While stocks have historically outperformed other asset classes over the long term, they tend to fluctuate more dramatically over the short term as a result of factors affecting individual companies, industries or the securities market as a whole. The Funds prospectus also includes a description of the main investment risks. Class C: Class R: These shares have higher annual fees and expenses than Class A shares. Shares are available to certain eligible investors as described in the prospectus. These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. If the manager and administrator had not waived fees, the Funds distribution rate and total return would have been lower, and yields for the period would have been 2.33%, 1.79%, 2.29% and 2.78% for Classes A, C, R and Advisor, respectively. 2. Cumulative total return represents the change in value of an investment over the periods indicated. 3. Average annual total return represents the average annual change in value of an investment over the periods indicated. 4. These figures represent the value of a hypothetical $10,000 investment in the Fund over the periods indicated. 5. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 6. Distribution rate is based on an annualization of the respective classs October dividend and the maximum offering price (NAV for Classes C, R and Advisor) per share on 10/31/10. 7. The 30-day standardized yield for the 30 days ended 10/31/10 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 8. Figures are as stated in the Funds prospectus current as of the date of this report. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 9. Source: © 2010 Morningstar. The S&P 500 is a market capitalization-weighted index of 500 stocks designed to measure total U.S. equity market performance. The BC U.S. Aggregate Index is a market capitalization-weighted index representing the U.S. investment-grade, fixed-rate, taxable bond market with index components for government and corporate, mortgage pass-through and asset-backed securities. All issues included are SEC registered, taxable, dollar denominated and nonconvertible, must have at least one year to final maturity and must be rated investment grade (Baa3/BBB-/BBB- or higher) using the middle rating of Moodys, Standard & Poors and Fitch, respectively. Annual Report | 13 Your Funds Expenses Franklin Balanced Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. 14 | Annual Report Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 5/1/10 Value 10/31/10 Period* 5/1/1010/31/10 Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Class C Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Class R Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Advisor Class Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, net of expense waivers, annualized for each class (A: 1.02%; C: 1.71%; R: 1.21%; and Advisor: 0.71%), multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. Franklin Convertible Securities Fund Your Funds Goal and Main Investments: Franklin Convertible Securities Fund seeks to maximize total return consistent with reasonable risk by seeking to optimize capital appreciation and high current income under varying market conditions and investing at least 80% of its net assets in convertible securities. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. This annual report for Franklin Convertible Securities Fund covers the fiscal year ended October 31, 2010. Performance Overview For the 12 months under review, Franklin Convertible Securities Fund  Class A delivered a +23.17% cumulative total return. The Fund underperformed its benchmark, the BofA Merrill Lynch (BofAML) All Total Return Alternatives U.S. Convertibles Index, which had a +31.75% total return for the same period. 1 You can find the Funds long-term performance data in the Performance Summary beginning on page 19. 1. Source: © 2010 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. The BofAML All Total Return Alternatives U.S. Convertibles Index comprises domestic securities of all quality grades that are convertible into U.S. dollar-denominated common stock, ADRs or cash equivalents and have a delta (measure of equity sensitivity) that indicates the security likely has a balance between the debt and equity characteristics of the security. The index is unmanaged and includes reinvestment of any income or distributions. One cannot invest directly in an index, and an index is not representative of the Funds portfolio. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 69. 16 | Annual Report Investment Strategy We follow a strategy of maintaining a balance in the portfolio between the equity and debt characteristics of convertible securities with an emphasis on the equity features. Convertible securities are attractive for two reasons: the opportunity to participate in common stocks potential growth with relatively reduced volatility, and the potential for current income with potential downside protection from bonds. Typically we sell securities whose equity sensitivity becomes too high and no longer offers appropriate downside protection. Likewise, as securities become too bond-like  reducing their ability to appreciate with increases in the underlying common stock  we attempt to redeploy those assets into more balanced convertible securities and maintain the potential for the Funds upside participation. Our experienced team of analysts searches for investment opportunities among all economic sectors and considers a companys long-term earnings, asset value and cash flow potential, to create a broadly diversified portfolio. Managers Discussion Every sector the Fund invested in rose in value, as did the majority of the portfolios individual securities, supporting overall performance during the Funds fiscal year. In an environment of rebounding consumer and business spending, the Funds economically sensitive (or cyclical) sectors such as information technology, consumer discretionary, financials and industrials fared particularly well. As the global business investment cycle accelerated from recessionary low levels, computer hardware and software sales improved, boosting the performance of related Fund holdings such as NetApp, a leading designer of network-based data storage devices; Microchip Technology and Micron Technology, manufacturers of memory chips and semiconductors; and Sybase (sold by period-end), a database software and equipment provider. The Funds top performers within the consumer discretionary sector included automobile manufacturer Ford Motor and Coinstar, which operates supermarket coin-counting machines and DVD rental kiosks. Strong contributors from the financials sector included real estate investment trust iStar Financial and financial services conglomerate Citigroup. The Funds standouts among industrials included WESCO International, an electrical products distributor, and AMR, the parent company of American Airlines. Despite the Funds solid advance during the fiscal year, there were a few disappointments in the portfolio, particularly among companies typically considered non-cyclical such as health care and utilities. While some health care companies suffered from investor uncertainties surrounding federal health care reform initiatives, certain utilities also declined partially due to tepid consumer demand and falling natural gas prices. Major health care detractors were hospital operator Tenet Healthcare and pharmaceutical manufacturer Mylan Laboratories. Top 10 Holdings Fra n kli n Co n vertible Sec u rities F un d 10/31/10 Company % of Total Sector/Industry Net Assets WESCO International Inc. % Industrials NetApp Inc. % Information Technology Microchip Technology Inc. % Information Technology Coinstar Inc. % Consumer Discretionary Salix Pharmaceuticals Ltd. % Health Care Ford Motor Co. Capital Trust II % Consumer Discretionary Alliance Data Systems Corp. % Information Technology Intel Corp. % Information Technology Citigroup Inc. % Financials Xilinx Inc. % Information Technology Annual Report | 17 Within utilities, NRG Energy, an independent power producer and marketer, fell in value and hindered the Funds overall advance. We sold NRG during the year. Thank you for your continued participation in Franklin Convertible Securities Fund. We look forward to serving your future investment needs. Alan E. Muschott, CFA J. Blair Schmicker, CFA Portfolio Management Team Franklin Convertible Securities Fund The foregoing information reflects our analysis, opinions and portfolio holdings as of October 31, 2010, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 18 | Annual Report Performance Summary as of 10/31/10 Franklin Convertible Securities Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FISCX) Change 10/31/10 10/31/09 Net Asset Val u e (NAV) +$ $ $ Distributions (11/1/0910/31/10) Divide n d I n come $ Class C (Symbol: FROTX) Change 10/31/10 10/31/09 Net Asset Val u e (NAV) +$ $ $ Distributions (11/1/0910/31/10) Divide n d I n come $ Advisor Class (Symbol: FCSZX) Change 10/31/10 10/31/09 Net Asset Val u e (NAV) +$ $ $ Distributions (11/1/0910/31/10) Divide n d I n come $ Annual Report | 19 Performance Summary (continued) Performance C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n s a n d val u e of $10,000 i n vestme n t i n cl u de maxim u m sales charges. Class A: 5.75% maxim u m i n itial sales charge; Class C: 1% co n ti n ge n t deferred sales charge i n first year o n ly; Advisor Class: n o sales charges. Class A 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 + % + % + % Average A nnu al Total Ret u r n 2 + % + % + % Val u e of $10,000 I n vestme n t 3 $ $ $ Avg. A nn . Total Ret u r n (9/30/10) 4 + % + % + % Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Total A nnu al Operati n g Expe n ses 7 % Class C 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 + % + % + % Average A nnu al Total Ret u r n 2 + % + % + % Val u e of $10,000 I n vestme n t 3 $ $ $ Avg. A nn . Total Ret u r n (9/30/10) 4 + % + % + % Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Total A nnu al Operati n g Expe n ses 7 % Advisor Class 8 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 + % + % + % Average A nnu al Total Ret u r n 2 + % + % + % Val u e of $10,000 I n vestme n t 3 $ $ $ Avg. A nn . Total Ret u r n (9/30/10) 4 + % + % + % Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Total A nnu al Operati n g Expe n ses 7 % Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236. 20 | Annual Report Performance Summary (continued) Total Return Index Comparison for a Hypothetical $10,000 Investment Total return represents the change in value of an investment over the periods shown. It includes any current, applicable, maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged index includes reinvestment of any income or distributions. It differs from the Fund in composition and does not pay management fees or expenses. One cannot invest directly in an index. Annual Report | 21 22 | Annual Report Performance Summary (continued) Endnotes The Fund may invest in high yielding, fixed income securities. High yields reflect the higher credit risk associated with these lower rated securities and, in some cases, the lower market prices for these instruments. Interest rate movements may affect the Funds share price and yield. Bond prices generally move in the opposite direction of interest rates. As prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. The Fund may also invest in foreign securities, which involve special risks, including political uncertainty and currency volatility. The Funds prospectus also includes a description of the main investment risks. Class C: Prior to 1/1/04, these shares were offered with an initial sales charge; thus actual total returns would have differed. These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. 3. These figures represent the value of a hypothetical $10,000 investment in the Fund over the periods indicated. 4. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 5. Distribution rate is based on the sum of the respective classs last four quarterly dividends and the maximum offering price (NAV for Classes C and Advisor) per share on 10/31/10. 6. The 30-day standardized yield for the 30 days ended 10/31/10 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 7. Figures are as stated in the Funds prospectus current as of the date of this report. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 8. Effective 5/15/08, the Fund began offering Advisor Class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 5/15/08, a restated figure is used based upon the Funds Class A performance, excluding the effect of Class As maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for periods after 5/14/08 actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 5/15/08 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +7.30% and +2.90%. 9. Source: © 2010 Morningstar. The BofAML All Total Return Alternatives U.S. Convertibles Index comprises domestic securities of all quality grades that are convertible into U.S. dollar-denominated common stock, ADRs or cash equivalents and have a delta (measure of equity sensitivity) that indicates the security likely has a balance between the debt and equity characteristics of the security. Annual Report | 23 Your Funds Expenses Franklin Convertible Securities Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. 24 | Annual Report Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 5/1/10 Value 10/31/10 Period* 5/1/1010/31/10 Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Class C Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Advisor Class Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 0.89%, C: 1.64%; and Advisor: 0.64%), multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. Annual Report | 25 Franklin Equity Income Fund Your Funds Goal and Main Investments: Franklin Equity Income Fund seeks to maximize total return, emphasizing high current income and long-term capital appreciation, consistent with reasonable risk, by investing at least 80% of its net assets in equity securities including securities convertible into common stocks. We are pleased to bring you Franklin Equity Income Funds annual report for the fiscal year ended October 31, 2010. Performance Overview For the 12 months under review, Franklin Equity Income Fund  Class A delivered a +16.48% cumulative total return. The Funds performance was comparable to its benchmarks, the Standard & Poors 500 Index (S&P 500), which had a +16.52% total return. 1 The Funds results were also comparable to that of its peers in the Lipper Equity Income Funds Classification Average, which returned +16.51% for the same period. 2 You can find the Funds long-term performance data in the Performance Summary beginning on page 30. Investment Strategy We emphasize dividends in selecting stocks for the Fund because we believe that over time dividend income can contribute significantly to total return. We target companies we believe are financially strong but undervalued by the market. To identify such companies, we use a current relative yield analysis that focuses on a companys dividend yield (calculated by dividing a stocks annual per-share dividends by its per-share market price). Our experienced team of analysts searches for investment opportunities among all economic sectors, and considers a companys long-term earnings, asset value and cash flow potential, to create a broadly diversified portfolio. 1. Source: © 2010 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. The S&P 500 is a market capitalization-weighted index of 500 stocks designed to measure total U.S. equity market performance. 2. Source: Lipper Inc. The Lipper Equity Income Funds Classification Average is calculated by averaging the total returns of all funds within the Lipper Equity Income Funds classification in the Lipper Open-End underlying funds universe. Lipper Equity Income Funds are defined as funds that seek relatively high current income and growth of income through investing 60% or more of their portfolios in equities. For the one-year period ended 10/31/10, there were 276 funds in this category. Lipper calculations do not include sales charges, or expense subsidization by a funds manager. The Funds performance relative to the average may have differed if these and other factors had been considered. The indexes are unmanaged and include reinvested dividends. One cannot invest directly in an index, and an index is not representative of the Funds portfolio. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 78. 26 | Annual Report markets, and more specifically by investors preference for cyclical stocks as U.S. and global economies exhibited signs of recovery and renewed growth. In this environment, every sector the Fund invested in produced positive results, with major contributions to return generated by our holdings in the economically sensitive industrials, information technology, consumer discretionary and financials sectors. Heavy machinery manufacturer Caterpillar, industrial conglomerate 3M and worldwide package delivery company United Parcel Service were standout performers within the industrials sector. As corporate earnings improved, businesses generally began to engage in a long-awaited equipment upgrade cycle that had been delayed by the recession. This shift in business sentiment had a positive impact on many of the Funds technology-related holdings. These included computer and office equipment makers IBM and Xerox, and microchip manufacturers Intel and Microchip Technology, which benefited as companies replaced older computer hardware and software. Consumers slowly increased their discretionary spending during the period, which aided the Funds positions Annual Report | 27 Top 10 Holdings Fra n kli n Eq u ity I n come F un d 10/31/10 Company % of Total Sector/Industry Net Assets JPMorgan Chase & Co. % Financials Wells Fargo & Co. % Financials Merck & Co. % Health Care Microchip Technology Inc. % Information Technology Caterpillar Inc. % Industrials E.I. du Pont de Nemours and Co. % Materials The Coca-Cola Co. % Consumer Staples International Business Machines Corp. % Information Technology Microsoft Corp. % Information Technology Chevron Corp. % Energy in retailers The Home Depot and Limited Brands, as well as automobile safety equipment manufacturer Autoliv (sold by period-end) and cable services provider Comcast. In the financials sector, the Fund benefited from its investment in supplemental insurance specialist Aflac and a rebound in the share prices of large, diversified banks Bank of America, Citigroup and Wells Fargo & Co. At period-end, we believed major bank fundamentals were improving and some institutions could be in a position to increase their dividends in the year ahead. Despite the Funds solid results during the reporting period, some typically noncyclical sectors represented in the Funds portfolio, including energy, consumer staples and health care, lagged the overall markets advance, producing positive though comparatively weaker returns as they generally fell out of favor with investors. Individual detractors from performance, however, were few and far between. Among these were oil and natural gas producers Exxon Mobil and Chesapeake Energy from the energy sector and Swiss pharmaceuticals maker Roche Holding from the health care sector. The Funds other significant detractors included Pitney Bowes (sold by period-end), a producer of precision equipment for the mail management industry, and Federal National Mortgage Association (FNMA or Fannie Mae), the mortgage financier pressured by the combined trends of historically depressed U.S. housing sales and record-high home foreclosure rates. 28 | Annual Report Thank you for your continued participation in Franklin Equity Income Fund. We look forward to serving your future investment needs. Alan E. Muschott, CFA Edward D. Perks, CFA Frank M. Felicelli, CFA Portfolio Management Team Franklin Equity Income Fund The foregoing information reflects our analysis, opinions and portfolio holdings as of October 31, 2010, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. Annual Report | 29 Performance Summary as of 10/31/10 Franklin Equity Income Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FISEX) Change 10/31/10 10/31/09 Net Asset Val u e (NAV) +$ $ $ Distributions (11/1/0910/31/10) Divide n d I n come $ Class B (Symbol: FBEIX) Change 10/31/10 10/31/09 Net Asset Val u e (NAV) +$ $ $ Distributions (11/1/0910/31/10) Divide n d I n come $ Class C (Symbol: FRETX) Change 10/31/10 10/31/09 Net Asset Val u e (NAV) +$ $ $ Distributions (11/1/0910/31/10) Divide n d I n come $ Class R (Symbol: FREIX) Change 10/31/10 10/31/09 Net Asset Val u e (NAV) +$ $ $ Distributions (11/1/0910/31/10) Divide n d I n come $ Advisor Class (Symbol: n/a) Change 10/31/10 10/31/09 Net Asset Val u e (NAV) +$ $ $ Distributions (11/1/0910/31/10) Divide n d I n come $ 30 | Annual Report Performance Summary (continued) Performance C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n s a n d val u e of $10,000 i n vestme n t i n cl u de maxim u m sales charges. Class A: 5.75% maxim u m i n itial sales charge; Class B: co n ti n ge n t deferred sales charge (CDSC) decli n i n g from 4% to 1% over six years, a n d elimi n ated thereafter; Class C: 1% CDSC i n first year o n ly; Class R/Advisor Class: n o sales charges. Class A 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 + % + % + % Average A nnu al Total Ret u r n 2 + % -0.71 % + % Val u e of $10,000 I n vestme n t 3 $ $ $ Avg. A nn . Total Ret u r n (9/30/10) 4 + % -1.65 % + % Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Total A nnu al Operati n g Expe n ses 7 % Class B 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 + % -1.42 % + % Average A nnu al Total Ret u r n 2 + % -0.60 % + % Val u e of $10,000 I n vestme n t 3 $ $ $ Avg. A nn . Total Ret u r n (9/30/10) 4 + % -1.54 % + % Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Total A nnu al Operati n g Expe n ses 7 % Class C 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 + % -1.34 % + % Average A nnu al Total Ret u r n 2 + % -0.27 % + % Val u e of $10,000 I n vestme n t 3 $ $ $ Avg. A nn . Total Ret u r n (9/30/10) 4 + % -1.22 % + % Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Total A nnu al Operati n g Expe n ses 7 % Class R 1-Year 5-Year Inception (8/1/02) C u m u lative Total Ret u r n 1 + % + % + % Average A nnu al Total Ret u r n 2 + % + % + % Val u e of $10,000 I n vestme n t 3 $ $ $ Avg. A nn . Total Ret u r n (9/30/10) 4 + % -0.75 % + % Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Total A nnu al Operati n g Expe n ses 7 % Advisor Class 8 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 + % + % + % Average A nnu al Total Ret u r n 2 + % + % + % Val u e of $10,000 I n vestme n t 3 $ $ $ Avg. A nn . Total Ret u r n (9/30/10) 4 + % -0.36 % + % Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Total A nnu al Operati n g Expe n ses 7 % Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236. Annual Report | 31 Performance Summary (continued) Total Return Index Comparison for a Hypothetical $10,000 Investment Total return represents the change in value of an investment over the periods shown. It includes any current, applicable, maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged indexes include reinvestment of any income or distributions. They differ from the Fund in composition and do not pay management fees or expenses. One cannot invest directly in an index. 32 | Annual Report Annual Report | 33 34 | Annual Report Performance Summary (continued) Endnotes While stocks have historically outperformed other asset classes over the long term, they tend to fluctuate more dramatically over the short term as a result of factors affecting individual companies, industries or the securities market as a whole. The Funds investment in foreign securities also involves special risks, including currency fluctuations and economic as well as political uncertainty. The Funds prospectus also includes a description of the main investment risks. Class B: Class C: These shares have higher annual fees and expenses than Class A shares. Prior to 1/1/04, these shares were offered with an initial sales charge; thus actual total returns would have differed. These shares have higher annual fees and expenses than Class A shares. Class R: Shares are available to certain eligible investors as described in the prospectus. These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. 3. These figures represent the value of a hypothetical $10,000 investment in the Fund over the periods indicated. 4. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 5. Distribution rate is based on an annualization of the respective classs October dividend and the maximum offering price (NAV for Classes B, C, R, and Advisor) per share on 10/31/10. 6. The 30-day standardized yield for the 30 days ended 10/31/10 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 7. Figures are as stated in the Funds prospectus current as of the date of this report. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 8. Effective 5/15/08, the Fund began offering Advisor Class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 5/15/08, a restated figure is used based upon the Funds Class A performance, excluding the effect of Class As maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for periods after 5/14/08, actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 5/15/08 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were -11.30% and -4.75%. 9. Source: © 2010 Morningstar. The S&P 500 is a market capitalization-weighted index of 500 stocks designed to measure total U.S. equity market performance. The Consumer Price Index (CPI), calculated by the U.S. Bureau of Labor Statistics, is a commonly used measure of the inflation rate. 10. Source: Lipper Inc. The Lipper Equity Income Funds Classification Average is an equally weighted average calculation of performance figures for all funds within the Lipper Equity Income Funds classification in the Lipper Open-End underlying funds universe. Lipper Equity Income Funds seek relatively high current income and growth of income through investing 60% or more of their portfolios in equities. For the one-year period ended 10/31/10, there were 276 funds in this category. Lipper calculations do not include sales charges or expense subsidization by a funds manager. The Funds performance relative to the average may have differed if these or other factors had been considered. Annual Report | 35 Your Funds Expenses Franklin Equity Income Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. 36 | Annual Report Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 5/1/10 Value 10/31/10 Period* 5/1/1010/31/10 Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Class B Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Class C Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Class R Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Advisor Class Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 0.96%; B: 1.71%; C: 1.72%; R: 1.22%; and Advisor: 0.72%), multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. Annual Report | 37 Franklin Limited Maturity U.S. Government Securities Fund Your Funds Goal and Main Investments: Franklin Limited Maturity U.S. Government Securities Fund seeks to provide investors with as high a level of current income as is consistent with prudent investing, while seeking to preserve shareholders capital, by investing at least 80% of its net assets in securities with a dollar-weighted average maturity of less than 10 years and issued or guaranteed by the U.S. government, its agencies or instrumentalities. 1 Some of the Funds investments may include securities issued by U.S. government-sponsored entities such as Fannie Mae and Freddie Mac. 2 Portfolio Bre a kdown Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. Franklin Limited Maturity U.S. Government Securities Fund Based on Total Net Assets as of 10/31/10 This annual report for Franklin Limited Maturity U.S. Government Securities Fund covers the fiscal year ended October 31, 2010. Performance Overview For the 12 months under review, Franklin Limited Maturity U.S. Government Securities Fund  Class A delivered a +3.21% cumulative total return. The 1. In determining a securitys maturity for the purposes of calculating the Funds average maturity, an estimate of the average time for its principal to be paid may be used. This can be substantially shorter than its stated final maturity. 2. Although U.S. government sponsored entities may be chartered or sponsored by acts of Congress, their securities are neither insured nor guaranteed by the U.S. government. Please refer to the Funds prospectus for a detailed discussion regarding various levels of credit support. The Funds yield and share price are not guaranteed and will vary with market conditions. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 83. 38 | Annual Report Dividend Distributions* Fra n kli n Limited Mat u rity U.S. Gover n me n t Sec u rities F un d 11/1/0910/31/10 Dividend per Share Month Class A Advisor Class November 2.39 ce n ts 2.48 ce n ts December 2.39 ce n ts 2.48 ce n ts Ja nu ary 2.39 ce n ts 2.48 ce n ts Febr u ary 2.39 ce n ts 2.48 ce n ts March 2.39 ce n ts 2.47 ce n ts April 2.19 ce n ts 2.27 ce n ts May 2.19 ce n ts 2.27 ce n ts J un e 2.19 ce n ts 2.27 ce n ts J u ly 2.19 ce n ts 2.27 ce n ts A u g u st 1.84 ce n ts 1.92 ce n ts September 1.84 ce n ts 1.93 ce n ts October 1.84 ce n ts 1.93 ce n ts Total 26.23 cents 27.25 cents *Assumes shares were purchased and held for the entire accrual period. Since dividends accrue daily, your actual distributions will vary depending on the date you purchased your shares and any account activity. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. Fund underperformed the +4.51% total return of its benchmark, the Barclays Capital (BC) U.S. Treasury Index: 1-5 Year Component. 3 You can find the Funds long-term performance data in the Performance Summary beginning on page 42. Investment Strategy We currently maintain the portfolios average dollar-weighted maturity between one and five years. The Funds average dollar-weighted maturity will vary with market conditions and the outlook for interest rates. We invest primarily in short- to intermediate-term securities guaranteed by the U.S. government, its agencies and instrumentalities. 2 Some of the Funds investments may include securities issued by U.S. government-sponsored entities, such as Fannie Mae (FNMA) and Freddie Mac (FHLMC). 2 The Funds portfolio 3. Source: © 2010 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. The BC U.S. Treasury Index: 1-5 Year Component is the 1-5 year component of the BC U.S. Treasury Index, which covers public obligations of the U.S. Treasury with a remaining maturity of one year or more. The index is unmanaged and includes reinvested interest. One cannot invest directly in an index, and an index is not representative of the Funds portfolio. Annual Report | 39 emphasizes mortgage-backed bonds and agency debentures, while also diversifying across components of the U.S. Treasury sector. We analyze securities using proprietary and nonproprietary research to help identify attractive investment opportunities. Managers Discussion During the first half of the 12-month reporting period, the U.S. economy appeared to recover, supported by gross domestic product and manufacturing sector growth and signs of a possible bottoming in the housing market. Markets fluctuated throughout the summer as underlying economic data indicated some weakening, including record-low sales data for existing single family homes. After this soft patch, the economy seemed to stabilize during the last few months of the reporting period, buoyed by more positive data such as favorable employment and corporate earnings figures and improvements in existing and pending home sales. Although a continued subdued inflationary environment kept our concerns over interest rate increases at bay, we remained cautious about longer term U.S. prospects due to record fiscal deficits. As measured by BC indexes, most sectors posted positive returns during the period, including the U.S. TIPS Index (+10.42%), the Ginnie Mae (GNMA) Index (+7.19%), the FNMA Index (+5.95%), the FHLMC Index (+5.78%), the U.S. Agency Index (+5.48%) and the U.S. Hybrid Adjustable-Rate Mortgage (ARM) Index (+2.97%). 4 The Fund, which typically looks for attractive valuations within lower interest rate risk portions of these and other government bond markets, benefited from these trends. Following its investment strategy, the Fund invested only in government-related securities, such as U.S. Treasuries, agency debentures, agency mortgage pass-through securities and cash investments. The Funds non-Treasury sectors included agency mortgage pass-throughs (both fixed and adjustable rate) and agency debentures. These sectors outperformed comparable nominal U.S. Treasuries. The Funds relatively small position in Treasury Inflation Protected 4. Source: © 2010 Morningstar. The BC U.S. TIPS Index covers the universe of inflation-protected notes issued by the U.S. Treasury that have at least one year to final maturity. The BC GNMA Index is the GNMA component of the BC Fixed Rate Mortgage-Backed Securities (MBS) Index and includes the mortgage-backed pass-through securities of the GNMA. The BC FNMA Index is the FNMA component of the BC Fixed Rate MBS Index and includes the mortgage-backed pass-through securities of the FNMA. The BC FHLMC Index is the FHLMC component of the BC Fixed Rate MBS Index and includes the mortgage-backed pass-through securities of the FHLMC. The BC U.S. Agency Index is the U.S. Agency component of the BC U.S. Government/Credit Index and includes publicly issued debt of U.S. government agencies, quasi-federal corporations and corporate or foreign debt guaranteed by the U.S. government. The BC U.S. Hybrid ARM Index is the hybrid ARM component of the BC U.S. MBS Index and covers agency pass-through securities that pay a fixed interest rate for a period of time (usually 3, 5, 7 or 10 years) before switching to a floating coupon rate, thereby combining the features of fixed- and adjustable-rate mortgages. Hybrid ARM securities are index eligible for their fixed-rate term and are removed from the index one year prior to their floating coupon date. 40 | Annual Report Securities (TIPS) outperformed nominal Treasuries. The Fund favored higher quality short-term and floating rate investments. These bonds, which had less upside potential in the declining interest rate environment, underperformed intermediate-term and longer term U.S. Treasuries, but we believe they could be well positioned if interest rates rise. During the period, we continued to emphasize agency debentures and mortgage pass-throughs due to their return potential and income advantage over Treasuries and increased exposure to both sectors. We decreased exposure to Treasuries. Thank you for your continued participation in Franklin Limited Maturity U.S. Government Securities Fund. We look forward to serving your future investment needs. Portfolio Management Team Franklin Limited Maturity U.S. Government Securities Fund The foregoing information reflects our analysis, opinions and portfolio holdings as of October 31, 2010, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. Annual Report | 41 Performance Summary as of 10/31/10 Franklin Limited Maturity U.S. Government Securities Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FRGVX) Change 10/31/10 10/31/09 Net Asset Val u e (NAV) +$ $ $ Distributions (11/1/0910/31/10) Divide n d I n come $ Advisor Class (Symbol: FSUAX) Change 10/31/10 10/31/09 Net Asset Val u e (NAV) +$ $ $ Distributions (11/1/0910/31/10) Divide n d I n come $ Performance C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n s i n cl u de maxim u m sales charges. Class A: 2.25% maxim u m i n itial sales charge; Advisor Class: n o sales charges. Class A 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 + % + % + % Average A nnu al Total Ret u r n 2 + % + % + % Avg. A nn . Total Ret u r n (9/30/10) 3 + % + % + % Distrib u tio n Rate 4 % 30-Day Sta n dardized Yield 5 % Total A nnu al Operati n g Expe n ses 6 % Advisor Class 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 + % + % + % Average A nnu al Total Ret u r n 2 + % + % + % Avg. A nn . Total Ret u r n (9/30/10) 3 + % + % + % Distrib u tio n Rate 4 % 30-Day Sta n dardized Yield 5 % Total A nnu al Operati n g Expe n ses 6 % Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . 42 | Annual Report Performance Summary (continued) Total Return Index Comparison for a Hypothetical $10,000 Investment Total return represents the change in value of an investment over the periods shown. It includes any applicable maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged index includes reinvestment of any income or distributions. It differs from the Fund in composition and does not pay management fees or expenses. One cannot invest directly in an index. Annual Report | 43 Performance Summary (continued) Endnotes Interest rate movements, unscheduled mortgage prepayments and other risk factors will affect the Funds share price and yield. Bond prices, and thus a funds share price, generally move in the opposite direction of interest rates. Therefore, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. The Funds prospectus also includes a description of the main investment risks. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. 3. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 4. Distribution rate is based on an annualization of the respective classs October dividend and the maximum offering price (NAV for Advisor Class) per share on 10/31/10. 5. The 30-day standardized yield for the 30 days ended 10/31/10 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 6. Figures are as stated in the Funds prospectus current as of the date of this report. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 7. Source: © 2010 Morningstar. The BC U.S. Treasury Index: 1-5 Year Component is the 1-5 year component of the BC U.S. Treasury Index, which covers public obligations of the U.S. Treasury with a remaining maturity of one year or more. The Consumer Price Index (CPI), calculated by the U.S. Bureau of Labor Statistics, is a commonly used measure of the inflation rate. 44 | Annual Report Your Funds Expenses Franklin Limited Maturity U.S. Government Securities Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Annual Report | 45 Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 5/1/10 Value 10/31/10 Period* 5/1/10 10/31/10 Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Advisor Class Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 0.77% and Advisor: 0.67%), multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. 46 | Annual Report Franklin Real Return Fund Your Funds Goal and Main Investments: Franklin Real Return Fund seeks to achieve total return that exceeds the rate of inflation over an economic cycle. The Fund will generally invest a substantial portion of its assets in inflation-protected securities. Managers also have the flexibility to invest in other sectors of the market to increase real return (total return less inflation) potential and offer greater diversification. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. This annual report for Franklin Real Return Fund covers the fiscal year ended October 31, 2010. Performance Overview For the 12 months under review, Franklin Real Return Fund  Class A posted a +6.07% cumulative total return. The Fund underperformed its benchmark, the Barclays Capital (BC) U.S. TIPS Index, which delivered a +10.42% total return for the same period. 1 The Fund outperformed the Consumer Price Index (CPI) for Urban Consumers (All Items) NSA (non-seasonally adjusted), which rose 1.2%. 2 You can find more of the Funds performance data in the Performance Summary beginning on page 50. Investment Strategy We seek to allocate assets among investments to achieve the highest level of real return (total return less the rate of inflation) consistent with an acceptable level of risk. We will allocate the Funds assets among securities in various market sectors based on our assessment of changing economic, global market, industry and issuer conditions. When making our investment decisions, we will evaluate such criteria as country risk, business cycles, yield curves, and values between and within markets. 1. Source: © 2010 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. The BC U.S. TIPS Index covers the universe of inflation-protected notes issued by the U.S. Treasury that have at least one year to final maturity and includes reinvested interest. 2. Source: © 2010 Morningstar. CPI for urban consumers includes expenditure by urban wage earners and clerical workers, professional, managerial, and technical workers, the self-employed, short-term workers, the unemployed, retirees and others not in the labor force. This represents about 80% of the total U.S. population. Also known as Cost-of-Living Index. The indexes are unmanaged. One cannot invest directly in an index, and an index is not representative of the Funds portfolio. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 90. Annual Report | 47 Managers Discussion During the year under review, we invested the Funds assets in the allowable sectors. At period-end, about two-thirds of the Funds total net assets were invested in U.S. Treasury Inflation Protected Securities (TIPS). For diversification, we also allocated some of the Funds assets to natural resources, real estate investment trusts, short-term non-U.S. dollar securities and high yield sectors. We employed a non-dollar strategy to help hedge against dollar weakness versus certain currencies. Inflationary trends were mixed. Core inflation was weak due to slack in labor and housing markets, but emerging economies showed strength and put upward pressure on commodity and energy prices. Our diversified mix of inflation-sensitive assets performed well over the period. In particular, our allocations to natural resources securities and non-U.S. dollar instruments helped performance relative to the CPI. In contrast, our lower exposure to TIPS relative to the market in a period of declining interest rates detracted from performance relative to the BC U.S. TIPS Index. 48 | Annual Report Thank you for your continued participation in Franklin Real Return Fund. We look forward to serving your future investment needs. T. Anthony Coffey, CFA Kent Burns, CFA Portfolio Management Team Franklin Real Return Fund The foregoing information reflects our analysis, opinions and portfolio holdings as of October 31, 2010, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. Annual Report | 49 Performance Summary as of 10/31/10 Franklin Real Return Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FRRAX) Change 10/31/10 10/31/09 Net Asset Val u e (NAV) +$ $ $ Distributions (11/1/0910/31/10) Divide n d I n come $ Class C (Symbol: FRRCX) Change 10/31/10 10/31/09 Net Asset Val u e (NAV) +$ $ $ Distributions (11/1/0910/31/10) Divide n d I n come $ Advisor Class (Symbol: FARRX) Change 10/31/10 10/31/09 Net Asset Val u e (NAV) +$ $ $ Distributions (11/1/0910/31/10) Divide n d I n come $ 50 | Annual Report Performance Summary (continued) Performance 1 C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n si n cl u de maxim u m sales charges. Class A: 4.25% maxim u mi n itial sales charge; Class C: 1% co n ti n ge n t deferred sales charge (CDSC) i n the first year o n ly; Advisor Class: n o sales charges. Class A 1-Year 5-Year Inception (11/17/04) C u m u lative Total Ret u r n 2 + % + % + % Average A nnu al Total Ret u r n 3 + % + % + % Avg. A nn . Total Ret u r n (9/30/10) 4 + % + % + % Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Total A nnu al Operati n g Expe n ses 7 Witho u t Waiver % With Waiver % Class C 1-Year Inception (11/3/08) C u m u lative Total Ret u r n 2 + % + % Average A nnu al Total Ret u r n 3 + % + % Avg. A nn . Total Ret u r n (9/30/10) 4 + % + % Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Total A nnu al Operati n g Expe n ses 7 Witho u t Waiver % With Waiver % Advisor Class 1-Year 5-Year Inception (11/17/04) C u m u lative Total Ret u r n 2 + % + % + % Average A nnu al Total Ret u r n 3 + % + % + % Avg. A nn . Total Ret u r n (9/30/10) 4 + % + % + % Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Total A nnu al Operati n g Expe n ses 7 Witho u t Waiver % With Waiver % Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236. The i n vestme n t ma n ager a n d admi n istrator have co n tract u ally agreed to waive or ass u me certai n expe n ses so that commo n expe n ses (excl u di n g R u le 12b-1 fees a n d acq u ired fees a n d expe n ses) for each class of the F un d do n ot exceed 0.65% (other tha n certai n n o n ro u ti n e expe n ses) un til 2/28/11. Annual Report | 51 Performance Summary (continued) Total Return Index Comparison for a Hypothetical $10,000 Investment 1 Total return represents the change in value of an investment over the period shown. It includes any applicable maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged index includes reinvestment of any income or distributions. It differs from the Fund in composition and does not pay management fees or expenses. One cannot invest directly in an index. 52 | Annual Report Endnotes Interest rate movements will affect the Funds share price and yield. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. While stocks have historically outperformed other asset classes over the long term, they tend to fluctuate more dramatically over the short term. These price movements may result from factors affecting individual companies, industries or the securities market as a whole. The risks of foreign securities include currency fluctuations and political uncertainty. The Funds prospectus also includes a description of the main investment risks. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. If the manager and administrator had not waived fees, the Funds total return would have been lower, and yields for the period would have been 1.05%, 0.70% and 1.35% for Classes A, C and Advisor, respectively. 2. Cumulative total return represents the change in value of an investment over the periods indicated. 3. Average annual total return represents the average annual change in value of an investment over the periods indicated. 4. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 5. Distribution rate is based on an annualization of the respective classs October dividend and the maximum offering price (NAV for Classes C and Advisor Class) per share on 10/31/10. 6. The 30-day standardized yield for the 30 days ended 10/31/10 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 7. Figures are as stated in the Funds prospectus current as of the date of this report. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 8. Source: © 2010 Morningstar. The BC U.S. TIPS Index covers the universe of inflation-protected notes issued by the U.S. Treasury that have at least one year to final maturity. The Consumer Price Index (CPI), calculated by the U.S. Bureau of Labor Statistics, is a commonly used measure of the inflation rate. Annual Report | 53 Your Funds Expenses Franklin Real Return Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. 54 | Annual Report Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 5/1/10 Value 10/31/10 Period* 5/1/10 10/31/10 Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Class C Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Advisor Class Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, net of expense waivers, annualized for each class (A: 0.90%; C: 1.30%; and Advisor: 0.65%), multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. Annual Report | 55 56 | The accompanying notes are an integral part of these financial statements. | Annual Report Annual Report | The accompanying notes are an integral part of these financial statements. | 57 58 | The accompanying notes are an integral part of these financial statements. | Annual Report Annual Report | The accompanying notes are an integral part of these financial statements. | 59 Annual Report | 61 64 | Annual Report Franklin Investors Securities Trust Statement of Investments, October 31, 2010 (continued) Annual Report | The accompanying notes are an integral part of these financial statements. | 65 66 | The accompanying notes are an integral part of these financial statements. | Annual Report Annual Report | The accompanying notes are an integral part of these financial statements. | 67 68 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Investors Securities Trust Statement of Investments, October 31, 2010 Franklin Convertible Securities Fund Shares Value Convertible Preferred Stocks 23.8% Consumer Discretionary 4.7% Ford Motor Co. Capital Tr u st II, 6.50%, cvt. pfd. $ a Ge n eral Motors Corp., 1.50%, cvt. pfd., D a Ge n eral Motors Corp., 6.25%, cvt. pfd., C Retail Ve n t u res I n c., 6.625%, cvt. pfd. Consumer Staples 1.8% Archer-Da n iels-Midla n d Co., 6.25%, cvt. pfd. Energy 5.2% Apache Corp., 6.00%, cvt. pfd. b Chesapeake E n ergy Corp., 5.75%, cvt. pfd., 144A El Paso Corp., 4.99%, cvt. pfd. Financials 5.5% Affiliated Ma n agers Gro u p I n c., 5.10%, cvt. pfd. Citigro u p I n c., 7.50%, cvt. pfd. a Fa nn ie Mae, 5.375%, cvt. pfd. Hartford Fi n a n cial Services Gro u p I n c., 7.25%, cvt. pfd. Health Care 1.2% Te n et Healthcare Corp., 7.00%, cvt. pfd. Materials 2.1% A n glogold Asha n ti Holdi n gs Fi n a n ce PLC, 6.00%, cvt. pfd. (So u th Africa) Utilities 3.3% Great Plai n s E n ergy I n c., 12.00%, cvt. pfd. PPL Corp., 9.50%, cvt. pfd. Total Convertible Preferred Stocks (Cost $245,540,672) Principal Amount* Convertible Bonds 70.6% Consumer Discretionary 10.7% Best B u y Co. I n c., cvt., s u b. deb., 2.25%, 1/15/22 BorgWar n er I n c., cvt., se n ior n ote, 3.50%, 4/15/12 c Car n ival Corp., cvt., se n ior deb., 2.00%, 4/15/21 Coi n star I n c., cvt., se n ior n ote, 4.00%, 9/01/14 b Eastma n Kodak Co., cvt., se n ior n ote, 144A, 7.00%, 4/01/17 Liberty Media Corp., cvt., se n ior deb., B, 3.25%, 3/15/31 b MGM Resorts I n ter n atio n al, cvt., se n ior n ote, 144A, 4.25%, 4/15/15 Energy 1.0% Helix E n ergy Sol u tio n s Gro u p, cvt., se n ior n ote, 3.25%, 12/15/25 Annual Report | 69 70 | Annual Report Annual Report | 71 72 | The accompanying notes are an integral part of these financial statements. | Annual Report Annual Report | The accompanying notes are an integral part of these financial statements. | 73 74 | The accompanying notes are an integral part of these financial statements. | Annual Report Annual Report | The accompanying notes are an integral part of these financial statements. | 75 76 | The accompanying notes are an integral part of these financial statements. | Annual Report Annual Report | The accompanying notes are an integral part of these financial statements. | 77 Franklin Investors Securities Trust Statement of Investments, October 31, 2010 Franklin Equity Income Fund Country Shares Value Common Stocks 81.0% Consumer Discretionary 7.0% Best B u y Co. I n c. U n ited States 298,700 $ 12,838,126 Comcast Corp., A U n ited States 600,960 12,367,757 The Home Depot I n c. U n ited States 414,000 12,784,320 Limited Bra n ds I n c. U n ited States 471,000 13,842,690 Target Corp. U n ited States 235,200 12,216,288 64,049,181 Consumer Staples 7.8% The Coca-Cola Co. U n ited States 329,800 20,223,336 Diageo PLC, ADR U n ited Ki n gdom 227,200 16,812,800 PepsiCo I n c. U n ited States 211,000 13,778,300 The Procter & Gamble Co. U n ited States 102,900 6,541,353 U n ilever NV, N.Y. shs. Netherla n ds 488,700 14,509,503 71,865,292 Energy 10.0% Chevro n Corp. U n ited States 240,500 19,867,705 Co n ocoPhillips U n ited States 279,300 16,590,420 Exxo n Mobil Corp. U n ited States 265,834 17,669,986 Hallib u rto n Co. U n ited States 450,000 14,337,000 Spectra E n ergy Corp. U n ited States 654,000 15,545,580 a Weatherford I n ter n atio n al Ltd. U n ited States 450,000 7,564,500 91,575,191 Financials 8.9% Aflac I n c. U n ited States 306,200 17,113,518 JPMorga n Chase & Co. U n ited States 375,650 14,135,710 Marsh & McLe nn a n Cos. I n c. U n ited States 497,700 12,432,546 T. Rowe Price Gro u p I n c. U n ited States 347,800 19,222,906 Wells Fargo & Co. U n ited States 574,500 14,982,960 Weyerhae u ser Co. U n ited States 241,164 3,911,680 81,799,320 Health Care 9.1% Abbott Laboratories U n ited States 275,000 14,113,000 Joh n so n & Joh n so n U n ited States 307,000 19,546,690 Merck & Co. I n c. U n ited States 688,495 24,978,598 Pfizer I n c. U n ited States 684,500 11,910,300 Roche Holdi n g AG Switzerla n d 88,300 12,964,843 83,513,431 Industrials 12.9% 3M Co. U n ited States 213,100 17,947,282 Caterpillar I n c. U n ited States 264,200 20,766,120 Ge n eral Dy n amics Corp. U n ited States 253,000 17,234,360 Ge n eral Electric Co. U n ited States 1,213,600 19,441,872 J.B. H un t Tra n sport Services I n c. U n ited States 282,800 10,169,488 Rep u blic Services I n c. U n ited States 514,100 15,325,321 U n ited Parcel Service I n c., B U n ited States 260,000 17,508,400 118,392,843 78 | Annual Report Franklin Investors Securities Trust Statement of Investments, October 31, 2010 (continued) Franklin Equity Income Fund Country Shares Value Common Stocks (continued) Information Technology 11.6% I n tel Corp. U n ited States $ I n ter n atio n al B u si n ess Machi n es Corp. U n ited States Microchip Tech n ology I n c. U n ited States Microsoft Corp. U n ited States Paychex I n c. U n ited States Xerox Corp. U n ited States Materials 4.1% E. I. d u Po n t de Nemo u rs a n d Co. U n ited States Freeport-McMoRa n Copper & Gold I n c., B U n ited States Telecommunication Services 5.2% AT&T I n c. U n ited States Verizo n Comm un icatio n s I n c. U n ited States Vodafo n e Gro u p PLC U n ited Ki n gdom Utilities 4.4% PG&E Corp. U n ited States PPL Corp. U n ited States Sempra E n ergy U n ited States The So u ther n Co. U n ited States Total Common Stocks (Cost $660,902,019) b Equity-Linked Securities (Cost $15,232,800) 2.0% Information Technology 2.0% c Goldma n Sachs Gro u p I n c. i n to Apple I n c., 5.50%, 144A U n ited States Convertible Preferred Stocks 10.6% Energy 1.8% c Chesapeake E n ergy Corp., 5.75%, cvt. pfd., 144A U n ited States Financials 5.5% Ba n k of America Corp., 7.25%, cvt. pfd., L U n ited States Citigro u p I n c., 7.50%, cvt. pfd. U n ited States Hartford Fi n a n cial Services Gro u p I n c., 7.25%, cvt. pfd. U n ited States Wells Fargo & Co., 7.50%, cvt. pfd., A U n ited States Health Care 0.6% Te n et Healthcare Corp., 7.00%, cvt. pfd. U n ited States Materials 1.3% A n glogold Asha n ti Holdi n gs Fi n a n ce PLC, 6.00%, cvt. pfd. So u th Africa Utilities 1.4% Great Plai n s E n ergy I n c., 12.00%, cvt. pfd. U n ited States Total Convertible Preferred Stocks (Cost $85,714,518) Annual Report | 79 80 | The accompanying notes are an integral part of these financial statements. | Annual Report Annual Report | The accompanying notes are an integral part of these financial statements. | 81 Annual Report | 83 Franklin Investors Securities Trust Statement of Investments, October 31, 2010 (continued) Franklin Limited Maturity U.S. Government Securities Fund Principal Amount Value Mortgage-Backed Securities 32.2% b Federal Home Loan Mortgage Corp. (FHLMC) Adjustable Rate 2.5% FHLMC, 2.60%, 9/01/33 $ $ FHLMC, 2.605%, 12/01/33 FHLMC, 2.66%, 8/01/34 FHLMC, 2.733%, 12/01/34 FHLMC, 2.872%, 10/01/35 FHLMC, 2.93%, 7/01/35 FHLMC, 5.638%, 7/01/36 Federal Home Loan Mortgage Corp. (FHLMC) Fixed Rate 4.3% FHLMC Gold 15 Year, 5.00%, 10/01/17 - 7/01/23 FHLMC Gold 15 Year, 6.00%, 10/01/21 FHLMC Gold 15 Year, 6.00%, 10/01/23 FHLMC Gold 15 Year, 7.00%, 12/01/10 - 8/01/13 FHLMC Gold 30 Year, 8.50%, 12/01/22 - 7/01/31 FHLMC Gold 30 Year, 9.50%, 3/01/21 b Federal National Mortgage Association (FNMA) Adjustable Rate 16.8% FNMA, 1.725%, 6/01/34 FNMA, 1.919%, 11/01/32 FNMA, 2.055%, 3/01/33 FNMA, 2.058%, 1/01/35 FNMA, 2.138%, 7/01/34 FNMA, 2.145%, 4/01/35 FNMA, 2.148%, 4/01/34 FNMA, 2.246%, 4/01/33 FNMA, 2.293%, 8/01/34 FNMA, 2.385%, 2/01/35 FNMA, 2.396%, 6/01/33 FNMA, 2.415%, 3/01/34 FNMA, 2.471%, 5/01/34 - 3/01/35 FNMA, 2.51%, 8/01/34 FNMA, 2.55%, 12/01/34 FNMA, 2.59%, 1/01/33 FNMA, 2.76%, 4/01/33 FNMA, 2.771%, 1/01/33 FNMA, 2.779%, 2/01/36 FNMA, 2.883%, 2/01/34 FNMA, 3.003%, 9/01/34 FNMA, 3.047%, 4/01/36 FNMA, 3.087%, 1/01/35 FNMA, 3.564%, 11/01/36 FNMA, 4.103%, 8/01/33 FNMA, 4.27%, 9/01/33 FNMA, 4.39%, 10/01/36 FNMA, 5.521%, 2/01/36 FNMA, 5.809%, 11/01/11 84 | Annual Report Franklin Investors Securities Trust Statement of Investments, October 31, 2010 (continued) Franklin Limited Maturity U.S. Government Securities Fund Principal Amount Value Mortgage-Backed Securities (continued) Federal National Mortgage Association (FNMA) Fixed Rate 7.9% FNMA 15 Year, 4.50%, 12/01/18 - 2/01/19 $ $ FNMA 15 Year, 5.00%, 2/01/18 - 5/01/18 FNMA 15 Year, 5.00%, 6/01/23 FNMA 15 Year, 5.50%, 3/01/16 - 2/01/21 FNMA 15 Year, 6.00%, 4/01/16 - 5/01/17 FNMA 15 Year, 6.50%, 5/01/11 - 10/01/16 FNMA 15 Year, 7.00%, 7/01/12 - 7/01/14 FNMA 15 Year, 7.50%, 12/01/14 - 1/01/15 FNMA 30 Year, 5.00%, 3/01/38 FNMA 30 Year, 6.00%, 9/01/39 FNMA 30 Year, 6.50%, 8/01/38 FNMA 30 Year, 9.00%, 1/01/17 - 12/01/20 FNMA 30 Year, 9.50%, 7/01/16 - 6/01/22 Government National Mortgage Association (GNMA) Fixed Rate 0.7% GNMA I SF 15 Year, 6.50%, 10/15/13 - 7/15/14 GNMA I SF 15 Year, 7.50%, 10/15/14 - 12/15/14 GNMA I SF 30 Year, 5.00%, 3/15/39 GNMA I SF 30 Year, 5.50%, 4/15/33 - 5/15/33 GNMA I SF 30 Year, 6.00%, 3/15/33 GNMA I SF 30 Year, 8.00%, 11/15/16 GNMA I SF 30 Year, 8.50%, 1/15/17 GNMA I SF 30 Year, 9.00%, 6/15/16 - 9/15/17 GNMA II SF 30 Year, 7.50%, 10/20/29 - 10/20/31 GNMA II SF 30 Year, 9.00%, 8/20/16 - 11/20/16 GNMA II SF 30 Year, 9.50%, 6/20/16 Total Mortgage-Backed Securities (Cost $156,275,076) Total Investments before Short Term Investments (Cost $453,118,081) Shares Short Term Investments 5.6% Money Market Funds (Cost $9,983,985) 2.0% c,d I n stit u tio n al Fid u ciary Tr u st Mo n ey Market Portfolio, 0.00% Annual Report | 85 Franklin Investors Securities Trust Statement of Investments, October 31, 2010 (continued) Franklin Limited Maturity U.S. Government Securities Fund Principal Amount Value Short Term Investments (continued) Repurchase Agreements (Cost $17,652,173) 3.6% e Joi n t Rep u rchase Agreeme n t, 0.205%, 11/01/10 (Mat u rity Val u e $17,652,462) $ $ Barclays Capital I n c. (Mat u rity Val u e $2,478,935) BNP Paribas Sec u rities Corp. (Mat u rity Val u e $3,073,999) Credit S u isse Sec u rities (USA) LLC (Mat u rity Val u e $2,379,728) De u tsche Ba n k Sec u rities I n c. (Mat u rity Val u e $2,779,027) HSBC Sec u rities (USA) I n c. (Mat u rity Val u e $1,983,078) Merrill Ly n ch, Pierce, Fe nn er & Smith I n c. (Mat u rity Val u e $1,983,078) Morga n Sta n ley & Co. I n c. (Mat u rity Val u e $1,983,078) UBS Sec u rities LLC (Mat u rity Val u e $991,539) Collateralized by U.S. Gover n me n t Age n cy Sec u rities, 0.146% - 6.25%, 2/01/11 - 11/20/14; f U.S. Gover n me n t Age n cy Disco un t Notes, 2/01/11 - 9/22/14; f U.S. Treas u ry Bills, 2/10/11 - 4/07/11; a n d U.S. Treas u ry Notes, 0.625% - 1.375%, 9/30/11 - 2/15/13 Total Investments (Cost $480,754,239) 100.0% Other Assets, less Liabilities 0.0%  Net Assets 100.0% $ See Abbreviations on page 126. 86 | The accompanying notes are an integral part of these financial statements. | Annual Report Annual Report | The accompanying notes are an integral part of these financial statements. | 87 88 | The accompanying notes are an integral part of these financial statements. | Annual Report 90 | Annual Report Annual Report | 91 Franklin Investors Securities Trust Statement of Investments, October 31, 2010 (continued) Franklin Real Return Fund Country Principal Amount* Value Corporate Bonds (continued) Health Care Equipment & Services 0.4% Davita I n c., se n ior n ote, 6.375%, 11/01/18 U n ited States $ 6.625%, 11/01/20 U n ited States c Frese n i u s US Fi n a n ce II, se n ior n ote, 144A, 9.00%, 7/15/15 Germa n y HCA I n c., se n ior sec u red n ote, 9.125%, 11/15/14 U n ited States US O n cology I n c., se n ior sec u red n ote, 9.125%, 8/15/17 U n ited States Materials 0.7% Ball Corp., se n ior n ote, 7.375%, 9/01/19 U n ited States CF I n d u stries Holdi n gs I n c., se n ior n ote, 6.875%, 5/01/18 U n ited States c FMG Fi n a n ce Pty. Ltd., se n ior n ote, 144A, 7.00%, 11/01/15 A u stralia Nalco Co., se n ior s u b. n ote, 8.875%, 11/15/13 U n ited States NewPage Corp., se n ior sec u red n ote, 11.375%, 12/31/14 U n ited States Novelis I n c., se n ior n ote, 7.25%, 2/15/15 Ca n ada c Rey n olds Gro u p Iss u er I n c./LLC/SA, se n ior n ote, 144A, 8.50%, 5/15/18 U n ited States Solo C u p Co., se n ior sec u red n ote, 10.50%, 11/01/13 U n ited States Media 0.3% c CCO Holdi n gs LLC, se n ior n ote, 144A, 8.125%, 4/30/20 U n ited States Lamar Media Corp., se n ior s u b. n ote, 7.875%, 4/15/18 U n ited States c U n ivisio n Comm un icatio n s I n c., se n ior sec u red n ote, 144A, 12.00%, 7/01/14 U n ited States Pharmaceuticals, Biotechnology & Life Sciences 0.2% c Myla n I n c., se n ior n ote, 144A, 7.875%, 7/15/20 U n ited States Software & Services 0.1% S un Gard Data Systems I n c., se n ior sec u red n ote, 4.875%, 1/15/14 U n ited States Technology Hardware & Equipment 0.1% c,d Sa n mi n a-SCI Corp., se n ior n ote, 144A, FRN, 3.042%, 6/15/14 U n ited States Telecommunication Services 0.3% Fro n tier Comm un icatio n s Corp., se n ior n ote, 8.25%, 4/15/17 U n ited States 8.50%, 4/15/20 U n ited States 8.75%, 4/15/22 U n ited States c Wi n d Acq u isitio n Fi n a n ce SA, se n ior n ote, 144A, 12.00%, 12/01/15 Italy Utilities 0.4% Amere n Corp., se n ior n ote, 8.875%, 5/15/14 U n ited States CMS E n ergy Corp., se n ior n ote, 8.75%, 6/15/19 U n ited States Dy n egy Holdi n gs I n c., se n ior n ote, 8.375%, 5/01/16 U n ited States c I n terge n NV, se n ior sec u red n ote, 144A, 9.00%, 6/30/17 Netherla n ds NRG E n ergy I n c., se n ior n ote, 7.25%, 2/01/14 U n ited States Total Corporate Bonds (Cost $22,490,369) 92 | Annual Report Franklin Investors Securities Trust Statement of Investments, October 31, 2010 (continued) Franklin Real Return Fund Country Principal Amount* Value d,e Senior Floating Rate Interests (Cost $392,920) 0.1% Materials 0.1% Novelis Corp., U.S. Term Loa n , 2.54%, 7/07/14 U n ited States $ Foreign Government and Agency Securities 15.2% Gover n me n t of H un gary, se n ior n ote, 3.50%, 7/18/16 H un gary EUR 4.375%, 7/04/17 H un gary EUR 5.75%, 6/11/18 H un gary EUR 3.875%, 2/24/20 H un gary EUR Gover n me n t of Malaysia, se n ior bo n d, 3.756%, 4/28/11 Malaysia MYR 3.833%, 9/28/11 Malaysia MYR 3.702%, 2/25/13 Malaysia MYR 3.461%, 7/31/13 Malaysia MYR 3.814%, 2/15/17 Malaysia MYR Gover n me n t of Norway, 6.00%, 5/16/11 Norway NOK Gover n me n t of Pola n d, 4.25%, 5/24/11 Pola n d PLN Gover n me n t of Swede n , 5.25%, 3/15/11 Swede n SEK Korea Treas u ry Bo n d, se n ior bo n d, 5.50%, 6/10/11 So u th Korea KRW 4.00%, 6/10/12 So u th Korea KRW Nota Do Teso u ro Nacio n al, 10.00%, 1/01/12 Brazil f BRL g I n dex Li n ked, 6.00%, 5/15/15 Brazil f BRL g I n dex Li n ked, 6.00%, 5/15/45 Brazil f BRL Q u ee n sla n d Treas u ry Corp., 6.00%, 6/14/11 A u stralia AUD Total Foreign Government and Agency Securities (Cost $67,435,719) U.S. Government and Agency Securities 62.1% h U.S. Treas u ry Bo n d, I n dex Li n ked, 2.375%, 1/15/25 U n ited States 3.875%, 4/15/29 U n ited States h U.S. Treas u ry Note, I n dex Li n ked, 3.50%, 1/15/11 U n ited States 2.375%, 4/15/11 U n ited States 2.00%, 4/15/12 U n ited States 2.00%, 1/15/14 U n ited States 1.25%, 4/15/14 U n ited States 2.00%, 7/15/14 U n ited States 1.625%, 1/15/15 U n ited States 2.00%, 1/15/16 U n ited States Total U.S. Government and Agency Securities (Cost $287,359,928) Total Investments before Short Term Investments (Cost $418,713,951) Annual Report | 93 Franklin Investors Securities Trust Statement of Investments, October 31, 2010 (continued) 94 | Annual Report Franklin Investors Securities Trust Statement of Investments, October 31, 2010 (continued) Franklin Real Return Fund At October 31, 2010, the Fund had the following forward exchange contracts outstanding. See Note 1(e). Contract Settlement Unrealized Unrealized Currency Counterparty Type Quantity Amount Date Appreciation Depreciation Chi n ese Y u a n HSBC B u y $ 2/09/11 $  $ ) Chilea n Peso DBAB B u y 4/04/11  I n dia n R u pee DBAB B u y 6/20/11  Chilea n Peso JPHQ B u y 8/18/11  Chilea n Peso JPHQ B u y 8/19/11  U n realized appreciatio n (depreciatio n ) ) Net un realized appreciatio n (depreciatio n ) $ See Abbreviations on page 126. Annual Report | The accompanying notes are an integral part of these financial statements. | 95 96 | The accompanying notes are an integral part of these financial statements. | Annual Report Annual Report | The accompanying notes are an integral part of these financial statements. | 97 98 | The accompanying notes are an integral part of these financial statements. | Annual Report Annual Report | The accompanying notes are an integral part of these financial statements. | 99 100 | The accompanying notes are an integral part of these financial statements. | Annual Report Annual Report | The accompanying notes are an integral part of these financial statements. | 102 | The accompanying notes are an integral part of these financial statements. | Annual Report Annual Report | The accompanying notes are an integral part of these financial statements. | Franklin Investors Securities Trust Financial Statements (continued) Statements of Changes in Net Assets (continued) Franklin Real Return Fund Year Ended October 31, I n crease (decrease) i n n et assets: Operatio n s: Net i n vestme n t i n come $ $ Net realized gai n (loss) from i n vestme n ts a n d foreig n c u rre n cy tra n sactio n s ) Net cha n ge i n un realized appreciatio n (depreciatio n ) o n i n vestme n ts a n d tra n slatio n of other assets a n d liabilities de n omi n ated i n foreig n c u rre n cies Net i n crease (decrease) i n n et assets res u lti n g from operatio n s Distrib u tio n s to shareholders from: Net i n vestme n t i n come: Class A ) ) Class C ) ) Advisor Class ) ) Total distrib u tio n s to shareholders ) ) Capital share tra n sactio n s: (Note 2) Class A Class C Advisor Class Total capital share tra n sactio n s Net i n crease (decrease) i n n et assets Net assets: Begi nn i n g of year E n d of year $ $ Distrib u tio n s i n excess of n et i n vestme n t i n come i n cl u ded i n n et assets: E n d of year $ ) $ ) 104 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Investors Securities Trust Notes to Financial Statements 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES Franklin Investors Securities Trust (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end investment company, consisting of nine separate funds, five of which are included in this report (Funds). The financial statements of the remaining funds in the Trust are presented separately. The classes of shares offered within each of the Funds are indicated below. Each class of shares differs by its initial sales load, contingent deferred sales charges, distribution fees, voting rights on matters affecting a single class and its exchange privilege. The following summarizes the Funds significant accounting policies. a. Financial Instrument Valuation The Funds value their investments in securities and other assets and liabilities carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. Under procedures approved by the Funds Board of Trustees, the Funds may utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities, exchange-traded funds, and derivative financial instruments listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded, or the NYSE, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the close of the NYSE on the day that the value of the security is determined. Over-the-counter securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds are valued at the closing net asset value. Debt and certain preferred securities generally trade in the over-the-counter market rather than on a securities exchange. The Funds pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair Annual Report | Franklin Investors Securities Trust Notes to Financial Statements (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) a. Financial Instrument Valuation (continued) value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads, estimated default rates, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at the close of the NYSE on the date that the values of the foreign debt securities are determined. Repurchase agreements are valued at cost, which approximates market value. Certain derivative financial instruments trade in the over-the-counter market. The Funds pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Funds net benefit or obligation under the derivative contract, as measured by the fair market value of the contract, is included in net assets. The Funds have procedures to determine the fair value of securities and other financial instruments for which market prices are not readily available or which may not be reliably priced. Under these procedures, the Funds primarily employ a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. The Funds may also use an income-based valuation approach in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. Trading in securities on foreign exchanges and over-the-counter markets may be completed before the daily close of business on the NYSE. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the investment manager monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depository Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Funds. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. 106 | Annual Report Franklin Investors Securities Trust Notes to Financial Statements (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) b. Foreign Currency Translation Portfolio securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars based on the exchange rate of such currencies against U.S. dollars on the date of valuation. The Funds may enter into foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of securities, income and expense items denominated in foreign currencies are translated into U.S. dollars at the exchange rate in effect on the transaction date. Portfolio securities and assets and liabilities denominated in foreign currencies contain risks that those currencies will decline in value relative to the U.S. dollar. Occasionally, events may impact the availability or reliability of foreign exchange rates used to convert the U.S. dollar equivalent value. If such an event occurs, the foreign exchange rate will be valued at fair value using procedures established and approved by the Funds Board of Trustees. The Funds do not separately report the effect of changes in foreign exchange rates from changes in market prices on securities held. Such changes are included in net realized and unrealized gain or loss from investments on the Statement of Operations. Realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions and the difference between the recorded amounts of dividends, interest, and foreign withholding taxes and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in foreign exchange rates on foreign denominated assets and liabilities other than investments in securities held at the end of the reporting period. c. Joint Repurchase Agreement Certain funds may enter into a joint repurchase agreement whereby their uninvested cash balance is deposited into a joint cash account with other funds managed by the investment manager or an affiliate of the investment manager and is used to invest in one or more repurchase agreements. The value and face amount of the joint repurchase agreement are allocated to the funds based on their pro-rata interest. A repurchase agreement is accounted for as a loan by the fund to the seller, collateralized by securities which are delivered to the funds custodian. The market value, including accrued interest, of the initial collateralization is required to be at least 102% of the dollar amount invested by the funds, with the value of the underlying securities marked to market daily to maintain coverage of at least 100%. The joint repurchase agreement held by the Funds at year end had been entered into on October 29, 2010. d. Securities Purchased on a Delayed Delivery Basis The Funds may purchase securities on a delayed delivery basis, with payment and delivery scheduled for a future date. These transactions are subject to market fluctuations and are subject to the risk that the value at delivery may be more or less than the trade date purchase price. Although Annual Report | Franklin Investors Securities Trust Notes to Financial Statements (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) d. Securities Purchased on a Delayed Delivery Basis (continued) the Funds will generally purchase these securities with the intention of holding the securities, they may sell the securities before the settlement date. Sufficient assets have been segregated for these securities. e. Derivative Financial Instruments The Franklin Balanced Fund, the Franklin Equity Income Fund and the Franklin Real Return Fund invest in derivative financial instruments (derivatives) in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives may contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, unfavorable movements in the value of a foreign currency relative to the U.S. dollar, and the potential for market movements which expose the fund to gains or losses in excess of the amounts shown on the Statement of Assets and Liabilities. Realized gain and loss and unrealized appreciation and depreciation on these contracts for the period are included in the Statements of Operations. The Franklin Real Return Fund enters into forward exchange contracts primarily to manage and/or gain exposure to certain foreign currencies. A forward exchange contract is an agreement between the fund and a counterparty to buy or sell a foreign currency for a specific exchange rate on a future date. Pursuant to the terms of the forward exchange contracts, cash or securities may be required to be deposited as collateral. Unrestricted cash may be invested according to the funds investment objectives. The Franklin Balanced Fund and Franklin Equity Income Fund purchase or write option contracts primarily to manage and/or gain exposure to equity price risk. An option is a contract entitling the holder to purchase or sell a specific amount of shares or units of a particular security, currency or index, or notional amount of a swap (swaption), at a specified price. Options purchased are recorded as an asset while options written are recorded as a liability. Upon exercise of an option, the acquisition cost or sales proceeds of the security is adjusted by any premium paid or received. Upon expiration of an option, any premium paid or received is recorded as a realized loss or gain. Upon closing an option other than through expiration or exercise, the difference between the premium and the cost to close the position is recorded as a realized gain or loss. See Note 10 regarding other derivative information. 108 | Annual Report Franklin Investors Securities Trust Notes to Financial Statements (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) f. Equity-Linked Securities The Franklin Balanced Fund and Franklin Equity Income Fund may invest in equity-linked securities. Equity-linked securities are hybrid financial instruments that generally combine both debt and equity characteristics into a single note form. Income received from equity linked securities is recorded as realized gains in the Statement of Operations and may be based on the performance of an underlying equity security, an equity index, or an option position. The risks of investing in equity-linked securities include unfavorable price movements in the underlying security and the credit risk of the issuing financial institution. There may be no guarantee of a return of principal with equity linked securities and the appreciation potential may be limited. Equity-linked securities may be more volatile and less liquid than other investments held by the fund. g. Senior Floating Rate Interests Senior secured corporate loans pay interest at rates which are periodically reset by reference to a base lending rate plus a spread. These base lending rates are generally the prime rate offered by a designated U.S. bank or the London InterBank Offered Rate (LIBOR). Senior secured corporate loans often require prepayment of principal from excess cash flows or at the discretion of the borrower. As a result, actual maturity may be substantially less than the stated maturity. Senior secured corporate loans in which the fund invests are generally readily marketable, but may be subject to some restrictions on resale. h. Income Taxes It is each funds policy to qualify as a regulated investment company under the Internal Revenue Code and to distribute to shareholders substantially all of its taxable income and net realized gains. As a result, no provision for U.S. federal income taxes is required. The Funds file U.S. income tax returns as well as tax returns in certain other jurisdictions. The Funds recognize in its financial statements the effects including penalties and interest, if any, of a tax position taken on a tax return (or expected to be taken) when its more likely than not (a greater than 50% probability), based on the technical merits, that the tax position will be sustained upon examination by the tax authorities. As of October 31, 2010, and for all open tax years, the Funds have determined that no provision for income tax is required in the Funds financial statements. Open tax years are those that remain subject to examination and are based on each tax jurisdiction statute of limitation. The Funds are not aware of any tax position for which it is reasonably possible that the total amounts of unrecognized tax effects will significantly change in the next twelve months. i. Security Transactions, Investment Income, Expenses and Distributions Security transactions are accounted for on trade date. Realized gains and losses on security transactions are determined on a specific identification basis. Interest income and estimated expenses are accrued daily. Amortization of premium and accretion of discount on debt securities are Annual Report | Franklin Investors Securities Trust Notes to Financial Statements (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) i. Security Transactions, Investment Income, Expenses and Distributions (continued) included in interest income. Dividend income is recorded on the ex-dividend date. Distributions to shareholders are recorded on the ex-dividend date and are determined according to income tax regulations (tax basis). Distributable earnings determined on a tax basis may differ from earnings recorded in accordance with accounting principles generally accepted in the United States of America. These differences may be permanent or temporary. Permanent differences are reclassified among capital accounts to reflect their tax character. These reclassifications have no impact on net assets or the results of operations. Temporary differences are not reclassified, as they may reverse in subsequent periods. Common expenses incurred by the Trust are allocated among the funds based on the ratio of net assets of each fund to the combined net assets of the Trust. Fund specific expenses are charged directly to the fund that incurred the expense. Realized and unrealized gains and losses and net investment income, not including class specific expenses, are allocated daily to each class of shares based upon the relative proportion of net assets of each class. Differences in per share distributions, by class, are generally due to differences in class specific expenses. Inflation-indexed bonds are adjusted for inflation through periodic increases or decreases in the securitys interest accruals, face amount, or principal redemption value, by amounts corresponding to the rate of inflation as measured by an index. Any increase or decrease in the face amount or principal redemption value will be included as inflation principal adjustments on the Statements of Operations. j. Accounting Estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the amounts of income and expenses during the reporting period. Actual results could differ from those estimates. k. Guarantees and Indemnifications Under the Trusts organizational documents, its officers and trustees are indemnified by the Trust against certain liabilities arising out of the performance of their duties to the Trust. Additionally, in the normal course of business, the Trust, on behalf of the Funds, enters into contracts with service providers that contain general indemnification clauses. The Trusts maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Trust that have not yet occurred. Currently, the Trust expects the risk of loss to be remote. 110 | Annual Report Franklin Investors Securities Trust Notes to Financial Statements (continued) 2. S HARES OF B ENEFICIAL I NTEREST At October 31, 2010, there were an unlimited number of shares authorized (without par value). Transactions in the Funds shares were as follows: Franklin Franklin Convertible Balanced Fund Securities Fund Shares Amount Shares Amount Class A Shares: Year e n ded October 31, 2010 Shares sold $ $ Shares iss u ed i n rei n vestme n t of distrib u tio n s Shares redeemed ) Net i n crease (decrease) $ $ Year e n ded October 31, 2009 Shares sold $ $ Shares iss u ed i n rei n vestme n t of distrib u tio n s Shares redeemed ) Net i n crease (decrease) $ $ Class C Shares: Year e n ded October 31, 2010 Shares sold $ $ Shares iss u ed i n rei n vestme n t of distrib u tio n s Shares redeemed ) Net i n crease (decrease) $ ) $ ) Year e n ded October 31, 2009 Shares sold $ $ Shares iss u ed i n rei n vestme n t of distrib u tio n s Shares redeemed ) Net i n crease (decrease) $ $ Class R Shares: Year e n ded October 31, 2010 Shares sold $ Shares iss u ed i n rei n vestme n t of distrib u tio n s Shares redeemed ) ) Net i n crease (decrease) $ Year e n ded October 31, 2009 Shares sold $ Shares iss u ed i n rei n vestme n t of distrib u tio n s Shares redeemed ) ) Net i n crease (decrease) $ Annual Report | Franklin Investors Securities Trust Notes to Financial Statements (continued) 2. S HARES OF B ENEFICIAL I NTEREST (continued) Franklin Franklin Convertible Balanced Fund Securities Fund Shares Amount Shares Amount Advisor Class Shares: Year e n ded October 31, 2010 Shares sold $ $ Shares iss u ed i n rei n vestme n t of distrib u tio n s Shares redeemed ) Net i n crease (decrease) $ $ Year e n ded October 31, 2009 Shares sold $ $ Shares iss u ed i n rei n vestme n t of distrib u tio n s Shares redeemed ) Net i n crease (decrease) $ $ Franklin Equity Franklin Limited Maturity U.S. Income Fund Government Securities Fund Shares Amount Shares Amount Class A Shares: Year e n ded October 31, 2010 Shares sold $ $ Shares iss u ed i n rei n vestme n t of distrib u tio n s Shares redeemed ) Net i n crease (decrease) $ $ Year e n ded October 31, 2009 Shares sold $ $ Shares iss u ed i n rei n vestme n t of distrib u tio n s Shares redeemed ) Net i n crease (decrease) $ $ Class B Shares: Year e n ded October 31, 2010 Shares sold $ Shares iss u ed i n rei n vestme n t of distrib u tio n s Shares redeemed ) ) Net i n crease (decrease) ) $ ) Year e n ded October 31, 2009 Shares sold $ Shares iss u ed i n rei n vestme n t of distrib u tio n s Shares redeemed ) ) Net i n crease (decrease) ) $ ) 112 | Annual Report Franklin Investors Securities Trust Notes to Financial Statements (continued) 2. S HARES OF B ENEFICIAL I NTEREST (continued) Franklin Equity Franklin Limited Maturity U.S. Income Fund Government Securities Fund Shares Amount Shares Amount Class C Shares: Year e n ded October 31, 2010 Shares sold $ Shares iss u ed i n rei n vestme n t of distrib u tio n s Shares redeemed ) ) Net i n crease (decrease) ) $ ) Year e n ded October 31, 2009 Shares sold $ Shares iss u ed i n rei n vestme n t of distrib u tio n s Shares redeemed ) ) Net i n crease (decrease) $ Class R Shares: Year e n ded October 31, 2010 Shares sold $ Shares iss u ed i n rei n vestme n t of distrib u tio n s Shares redeemed ) ) Net i n crease (decrease) ) $ ) Year e n ded October 31, 2009 Shares sold $ Shares iss u ed i n rei n vestme n t of distrib u tio n s Shares redeemed ) ) Net i n crease (decrease) ) $ ) Advisor Class Shares: Year e n ded October 31, 2010 Shares sold $ $ Shares iss u ed i n rei n vestme n t of distrib u tio n s Shares redeemed ) Net i n crease (decrease) $ $ Year e n ded October 31, 2009 Shares sold $ $ Shares iss u ed i n rei n vestme n t of distrib u tio n s Shares redeemed ) Net i n crease (decrease) $ $ Annual Report | Franklin Investors Securities Trust Notes to Financial Statements (continued) 2. S HARES OF B ENEFICIAL I NTEREST (continued) Franklin Real Return Fund Shares Amount Class A Shares: Year e n ded October 31, 2010 Shares sold $ Shares iss u ed i n rei n vestme n t of distrib u tio n s Shares redeemed ) ) Net i n crease (decrease) $ Year e n ded October 31, 2009 Shares sold $ Shares iss u ed i n rei n vestme n t of distrib u tio n s Shares redeemed ) ) Net i n crease (decrease) $ Class C Shares: Year e n ded October 31, 2010 Shares sold $ Shares iss u ed i n rei n vestme n t of distrib u tio n s Shares redeemed ) ) Net i n crease (decrease) $ Year e n ded October 31, 2009 a Shares sold $ Shares iss u ed i n rei n vestme n t of distrib u tio n s 38 Shares redeemed ) ) Net i n crease (decrease) $ Advisor Class Shares: Year e n ded October 31, 2010 Shares sold $ Shares iss u ed i n rei n vestme n t of distrib u tio n s Shares redeemed ) ) Net i n crease (decrease) $ Year e n ded October 31, 2009 Shares sold $ Shares iss u ed i n rei n vestme n t of distrib u tio n s Shares redeemed ) ) Net i n crease (decrease) $ a For the period November 3, 2008 (effective date) to October 31, 2009. 114 | Annual Report Franklin Investors Securities Trust Notes to Financial Statements (continued) 3. T RANSACTIONS WITH A FFILIATES Franklin Resources, Inc. is the holding company for various subsidiaries that together are referred to as Franklin Templeton Investments. Certain officers and trustees of the Trust are also officers and/or directors of the following subsidiaries: Subsidiary Affiliation Fra n kli n Advisers, I n c. (Advisers) I n vestme n t ma n ager Fra n kli n Templeto n Services, LLC (F T Services) Admi n istrative ma n ager Fra n kli n Templeto n Distrib u tors, I n c. (Distrib u tors) Pri n cipal un derwriter Fra n kli n Templeto n I n vestor Services, LLC (I n vestor Services) Tra n sfer age n t a. Management Fees The Franklin Balanced Fund pays an investment management fee to Advisers based on the average daily net assets of the fund as follows: Annualized Fee Rate Net Assets % Up to a n d i n cl u di n g $250 millio n % Over $250 millio n , u p to a n d i n cl u di n g $500 millio n % Over $500 millio n , u p to a n d i n cl u di n g $1 billio n % Over $1 billio n , u p to a n d i n cl u di n g $2.5 billio n % Over $2.5 billio n , u p to a n d i n cl u di n g $5 billio n % Over $5 billio n , u p to a n d i n cl u di n g $10 billio n % Over $10 billio n , u p to a n d i n cl u di n g $15 billio n % Over $15 billio n , u p to a n d i n cl u di n g $20 billio n % I n excess of $20 billio n The Franklin Convertible Securities Fund and the Franklin Equity Income Fund pay an investment management fee to Advisers based on the month-end net assets of each of the funds as follows: Annualized Fee Rate Net Assets % Up to a n d i n cl u di n g $100 millio n % Over $100 millio n , u p to a n d i n cl u di n g $250 millio n % Over $250 millio n , u p to a n d i n cl u di n g $7.5 billio n % Over $7.5 billio n , u p to a n d i n cl u di n g $10 billio n % Over $10 billio n , u p to a n d i n cl u di n g $12.5 billio n % Over $12.5 billio n , u p to a n d i n cl u di n g $15 billio n % Over $15 billio n , u p to a n d i n cl u di n g $17.5 billio n % Over $17.5 billio n , u p to a n d i n cl u di n g $20 billio n % Over $20 billio n , u p to a n d i n cl u di n g $35 billio n % Over $35 billio n , u p to a n d i n cl u di n g $50 billio n % I n excess of $50 billio n Annual Report | Franklin Investors Securities Trust Notes to Financial Statements (continued) 3. T RANSACTIONS WITH A FFILIATES (continued) a. Management Fees (continued) The Franklin Limited Maturity U.S. Government Securities Fund pays an investment management fee to Advisers based on the month-end net assets of the fund as follows: Annualized Fee Rate Net Assets % Up to a n d i n cl u di n g $100 millio n % Over $100 millio n , u p to a n d i n cl u di n g $250 millio n % I n excess of $250 millio n The Franklin Real Return Fund pays an investment management fee to Advisers based on the average daily net assets of the fund as follows: Annualized Fee Rate Net Assets % Up to a n d i n cl u di n g $500 millio n % Over $500 millio n , u p to a n d i n cl u di n g $1 billio n % Over $1 billio n , u p to a n d i n cl u di n g $1.5 billio n % Over $1.5 billio n , u p to a n d i n cl u di n g $6.5 billio n % Over $6.5 billio n , u p to a n d i n cl u di n g $11.5 billio n % Over $11.5 billio n , u p to a n d i n cl u di n g $16.5 billio n % Over $16.5 billio n , u p to a n d i n cl u di n g $19 billio n % Over $19 billio n , u p to a n d i n cl u di n g $21.5 billio n % I n excess of $21.5 billio n b. Administrative Fees FT Services provides administrative services to the Funds. The Franklin Balanced Fund and the Franklin Real Return Fund each pay an administrative fee to FT Services of 0.20% per year of their respective average daily net assets. Under an agreement with Advisers, the administrative fee for the Franklin Convertible Securities Fund, the Franklin Equity Income Fund and the Franklin Limited Maturity U.S. Government Securities Fund are paid by Advisers based on each funds average daily net assets, and is not an additional expense of the funds. c. Distribution Fees The Funds Board of Trustees has adopted distribution plans for each share class, with the exception of Advisor Class shares, pursuant to Rule 12b-1 under the 1940 Act. Under the Funds Class A reimbursement distribution plans, the Funds reimburse Distributors for costs incurred in connection with the servicing, sale and distribution of each funds shares up to the maximum annual plan rate. Under the Class A reimbursement distribution plans, costs exceeding the maximum for the current plan year cannot be reimbursed in subsequent periods. In addition, under the Funds Class B, C and R compensation distribution plans, the Funds pay Distributors for costs incurred in connection with the servicing, sale and distribution of each funds shares up to the maximum annual plan rate for each class. 116 | Annual Report Franklin Investors Securities Trust Notes to Financial Statements (continued) 3. T RANSACTIONS WITH A FFILIATES (continued) c. Distribution Fees (continued) The maximum annual plan rates, based on the average daily net assets, for each class, are as follows: Franklin Franklin Franklin Franklin Limited Maturity Real Franklin Convertible Equity U.S. Government Return Balanced Fund Securities Fund Income Fund Securities Fund Fund Reimb u rseme n t Pla n s: Class A % Compe n satio n Pla n s: Class B   %   Class C % % %  % Class R %  %   Effective February 1, 2009, the Board of Trustees has set the current rate at 0.30% per year for Class A shares for the Franklin Balanced Fund until further notice and approval by the Board. d. Sales Charges/Underwriting Agreements Distributors has advised the Funds of the following commission transactions related to the sales and redemptions of the Funds shares for the year: Franklin Franklin Franklin Franklin Limited Maturity Real Franklin Convertible Equity U.S. Government Return Balanced Fund Securities Fund Income Fund Securities Fund Fund Sales charges retai n ed n et of commissio n s paid to un affiliated broker/dealers $ Co n ti n ge n t deferred sales charges retai n ed $ e. Transfer Agent Fees For the year ended October 31, 2010, the Funds paid transfer agent fees as noted in the Statements of Operations of which the following amounts were retained by Investor Services: Franklin Franklin Franklin Franklin Limited Maturity Real Franklin Convertible Equity U.S. Government Return Balanced Fund Securities Fund Income Fund Securities Fund Fund Tra n sfer age n t fees $ Annual Report | Franklin Investors Securities Trust Notes to Financial Statements (continued) 3. T RANSACTIONS WITH A FFILIATES (continued) f. Waiver and Expense Reimbursements For the Franklin Balanced Fund and the Franklin Real Return Fund, FT Services and Advisers have contractually agreed in advance to waive or limit their respective fees and to assume as their own expense certain expenses otherwise payable by the fund so that the common expenses (i.e. a combination of management fees, administrative fees, and other expenses, but excluding distribution fees, and acquired fund fees and expenses), for each class of the funds do not exceed 0.71% and 0.65%, respectively (other than certain non-routine expenses or costs, including those relating to litigation, indemnification, reorganizations, and liquidations) until February 28, 2011. g. Other Affiliated Transactions At October 31, 2010, Advisers owned 5.63% of the Franklin Balanced Funds outstanding shares. 4. E XPENSE O FFSET A RRANGEMENT The Funds have entered into an arrangement with their custodian whereby credits realized as a result of uninvested cash balances are used to reduce a portion of the Funds custodian expenses. During the year ended October 31, 2010, the custodian fees were reduced as noted in the Statements of Operations. 5. I NCOME T AXES For tax purposes, capital losses may be carried over to offset future capital gains, if any. At October 31, 2010, the capital loss carryforwards were as follows: 118 | Annual Report Franklin Investors Securities Trust Notes to Financial Statements (continued) 5. I NCOME T AXES (continued) During the year end October 31, 2010, the funds utilized capital loss carryforwards as follows: The tax character of distributions paid during the years ended October 31, 2010 and 2009, was as follows: At October 31, 2010, the cost of investments, net unrealized appreciation (depreciation), and undistributed ordinary income for income tax purposes were as follows: Franklin Investors Securities Trust Notes to Financial Statements (continued) 5. I NCOME T AXES (continued) Net investment income differs for financial statement and tax purposes primarily due to differing treatments of defaulted securities, foreign currency transactions, paydown losses, bond discounts and premiums, corporate actions, regulatory settlements, non-deductible expenses, and inflation related adjustments on foreign securities. Net realized gains (losses) differ for financial statement and tax purposes primarily due to differing treatments of wash sales, foreign currency transactions, paydown losses, corporate actions, and bond discounts and premiums. 6. I NVESTMENT T RANSACTIONS Purchases and sales of investments (excluding short term securities) for the year ended October 31, 2010, were as follows: Franklin Franklin Franklin Franklin Limited Maturity Real Franklin Convertible Equity U.S. Government Return Balanced Fund Securities Fund Income Fund Securities Fund Fund P u rchases $ Sales $ Transactions in options written during the year ended October 31, 2010, were as follows: 120 | Annual Report Franklin Investors Securities Trust Notes to Financial Statements (continued) 7. I NVESTMENTS IN I NSTITUTIONAL F IDUCIARY T RUST M ONEY M ARKET P ORTFOLIO The Funds may invest in the Institutional Fiduciary Trust Money Market Portfolio (Sweep Money Fund), an open-end investment company managed by Advisers. Management fees paid by the Funds are reduced on assets invested in the Sweep Money Fund, in an amount not to exceed the management and administrative fees paid by the Sweep Money Fund. 8. C REDIT R ISK AND D EFAULTED S ECURITIES At October 31, 2010, the Franklin Balanced Fund, the Franklin Convertible Securities Fund, and the Franklin Equity Income Fund had 9.41%, 58.95%, and 12.76%, respectively, of their portfolio invested in high yield or other securities rated below investment grade. These securities may be more sensitive to economic conditions causing greater price volatility and are potentially subject to a greater risk of loss due to default than higher rated securities. The Franklin Convertible Securities Fund held a defaulted security and/or other securities for which the income has been deemed uncollectible. At October 31, 2010, the value of this security was $0. The Fund discontinues accruing income on securities for which income has been deemed uncollectible and provides an estimate for losses on interest receivable. The security has been identified on the accompanying Statement of Investments. 9. R ESTRICTED S ECURITIES The Funds may invest in securities that are restricted under the Securities Act of 1933 (1933 Act) or which are subject to legal, contractual, or other agreed upon restrictions on resale. Restricted securities are often purchased in private placement transactions, and cannot be sold without prior registration unless the sale is pursuant to an exemption under the 1933 Act. Disposal of these securities may require greater effort and expense, and prompt sale at an acceptable price may be difficult. The Funds may have registration rights for restricted securities. The issuer generally incurs all registration costs. At October 31, 2010, the Franklin Convertible Securities Fund held investments in restricted securities, excluding certain securities exempt from registration under the 1933 Act deemed to be liquid, as follows: Annual Report | Franklin Investors Securities Trust Notes to Financial Statements (continued) 10. O THER D ERIVATIVE I NFORMATION At October 31, 2010, the Franklin Balanced Fund and the Franklin Real Return Fund have invested in derivative contracts which are reflected on the Statement of Assets and Liabilities as follows: For the year ended October 31, 2010, the effect of derivative contracts on the Franklin Balanced Funds, the Franklin Equity Income Funds, and the Franklin Real Return Funds Statements of Operations was as follows: a Represents the average number of option contracts or notional amount for other derivative contracts outstanding during the year. See Note 1(d) regarding derivative financial instruments. 122 | Annual Report Franklin Investors Securities Trust Notes to Financial Statements (continued) 11. C REDIT F ACILITY The Funds, together with other U.S. registered and foreign investment funds (collectively Borrowers), managed by Franklin Templeton Investments, are borrowers in a joint syndicated senior unsecured credit facility totaling $750 million (Global Credit Facility) which matures on January 21, 2011. This Global Credit Facility provides a source of funds to the Borrowers for temporary and emergency purposes, including the ability to meet future unanticipated or unusually large redemption requests. Under the terms of the Global Credit Facility, the Funds shall, in addition to interest charged on any borrowings made by the Funds and other costs incurred by the Funds, pay their share of fees and expenses incurred in connection with the implementation and maintenance of the Global Credit Facility, based upon its relative share of the aggregate net assets of all of the Borrowers, including an annual commitment fee of 0.10% based upon the unused portion of the Global Credit Facility, which is reflected in other expenses on the Statements of Operations. During the year ended October 31, 2010, the Funds did not use the Global Credit Facility. 12. R EGULATORY M ATTERS During the year ended October 31, 2010, the Franklin Convertible Securities Fund received $5,175 resulting from a settlement between the SEC and Advisers relating to market-timing activities, as previously reported in the Funds financial statements during the years ended October 31, 2004 through October 31, 2007. This payment is included in capital shares transactions on the Statements of Changes in Net Assets. 13. F AIR V ALUE M EASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds investments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical securities Level 2  other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the funds own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. Annual Report | Franklin Investors Securities Trust Notes to Financial Statements (continued) 13. F AIR V ALUE M EASUREMENTS (continued) The following is a summary of the inputs used as of October 31, 2010, in valuing the Funds assets and liabilities carried at fair value: 124 | Annual Report Franklin Investors Securities Trust Notes to Financial Statements (continued) Annual Report | Franklin Investors Securities Trust Notes to Financial Statements (continued) 13. F AIR V ALUE M EASUREMENTS (continued) At October 31, 2010, the reconciliation of assets in which significant unobservable inputs (Level 3) were used in determining the Funds fair value, were as follows: 14. S UBSEQUENT E VENTS The Funds have evaluated subsequent events through the issuance of the financial statements and determined that no events have occurred that require disclosure. 126 | Annual Report Franklin Investors Securities Trust Report of Independent Registered Public Accounting Firm To the Board of Trustees and Shareholders of The Franklin Investors Securities Trust In our opinion, the accompanying statements of assets and liabilities, including the statements of investments, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Franklin Balanced Fund, Franklin Convertible Securities Fund, Franklin Equity Income Fund, Franklin Limited Maturity U.S. Government Fund and Franklin Real Return Fund (the Funds) at October 31, 2010, the results of each of their operations for the year then ended, the changes in each of their net assets for each of the two years in the period then ended and the financial highlights for each of the periods presented, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at October 31, 2010 by correspondence with the custodian and brokers, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP San Francisco, California December 17, 2010 Annual Report | Franklin Investors Securities Trust Tax Designation (unaudited) Under Section 854(b)(2) of the Internal Revenue Code (Code), the Funds designate the following percentage amounts of the ordinary income dividends as income qualifying for the dividends received deduction for the fiscal year ended October 31, 2010: under Section 1(h)(11) of the Code for the fiscal year ended October 31, 2010: Distributions, including qualified dividend income, paid during calendar year 2010 will be reported to shareholders on Form 1099-DIV in January 2011. Shareholders are advised to check with their tax advisors for information on the treatment of these amounts on their individual income tax returns. Under Section 871(k)(1)(C) of the Code, the Franklin Convertible Securities Fund designates the maximum amount allowable but no less than $12,390,342 as interest related dividends for purposes of the tax imposed under Section 871(a)(1)(A) of the Code for the fiscal year ended October 31, 2010. 128 | Annual Report Franklin Investors Securities Trust Board Members and Officers The name, year of birth and address of the officers and board members, as well as their affiliations, positions held with the Fund, principal occupations during the past five years and number of portfolios overseen in the Franklin Templeton Investments fund complex are shown below. Generally, each board member serves until that persons successor is elected and qualified. Independent Board Members Franklin Investors Securities Trust Shareholder Information Proxy Voting Policies and Procedures The Trusts investment manager has established Proxy Voting Policies and Procedures (Policies) that the Trust uses to determine how to vote proxies relating to portfolio securities. Shareholders may view the Trusts complete Policies online at franklintempleton.com. Alternatively, shareholders may request copies of the Policies free of charge by calling the Proxy Group collect at (954) 527-7678 or by sending a written request to: Franklin Templeton Companies, LLC, 500 East Broward Boulevard, Suite 1500, Fort Lauderdale, FL 33394, Attention: Proxy Group. Copies of the Trusts proxy voting records are also made available online at franklintempleton.com and posted on the U.S. Securities and Exchange Commissions website at sec.gov and reflect the most recent 12-month period ended June 30. Quarterly Statement of Investments The Trust files a complete statement of investments with the U.S. Securities and Exchange Commission for the first and third quarters for each fiscal year on Form N-Q. Shareholders may view the filed Form N-Q by visiting the Commissions website at sec.gov. The filed form may also be viewed and copied at the Commissions Public Reference Room in Washington, DC. Information regarding the operations of the Public Reference Room may be obtained by calling (800) SEC-0330. Householding of Reports and Prospectuses You will receive each Funds financial reports every six months as well as an annual updated summary prospectus (prospectus available upon request). To reduce Fund expenses, we try to identify related shareholders in a household and send only one copy of the financial reports and summary prospectus. This process, called householding, will continue indefinitely unless you instruct us otherwise. If you prefer not to have these documents householded, please call us at (800) 632-2301. At any time you may view current prospectuses/summary prospectuses and financial reports on our website. If you choose, you may receive these documents through electronic delivery. Annual Report | This page i n te n tio n ally left bla n k. This page i n te n tio n ally left bla n k. This page i n te n tio n ally left bla n k. Sign up for electronic delivery on franklintempleton. com Annual Report and Shareholder Letter F RANKLIN I NVESTOR S S ECURITIES TR UST Investment Manager Franklin Advisers, Inc. Distributor Franklin Templeton Distributors, Inc. (800) DIAL BEN ® franklintempleton. com Shareholder Services (800) 632-2301 Authorized for distribution only when accompanied or preceded by a summary prospectus and/or prospectus. Investors should carefully consider a funds investment goals, risks, charges and expenses before investing. A prospectus contains this and other information; please read it carefully before investing. To ensure the highest quality of service, telephone calls to or from our service departments may be monitored, recorded and accessed. These calls can be identified by the presence of a regular beeping tone. © 2010 Franklin Templeton Investments. All rights reserved. FIST1 A 12/10 Annual Report Economic and Market Overview The U.S. economy expanded during the 12-month reporting period, but the pace of growth slowed as consumer spending and the job market remained sluggish through the third quarter of 2010. The nations economic activity as measured by gross domestic product registered annualized growth rates of 5.0% in the fourth quarter of 2009, and 3.7%, 1.7% and 2.5% in the first three quarters of 2010. The unemployment rate was 9.6% in October. 1 Remaining challenges to sustained economic recovery include elevated debt concerns and a struggling housing sector as federal stimulus measures began to wind down. As economic conditions improved, demand for energy products increased and crude oil prices rose from $77 per barrel at the end of October 2009 to a period-high $87 in early April. When a European debt crisis threatened the global recovery, oil prices fell to $66 in May. Despite an abundant oil supply, prices rebounded to $81 per barrel by the end of the period largely due to a falling U.S. dollar and speculative buying. Octobers inflation rate was an annualized 1.2%. 1 Core inflation, which excludes food and energy costs, rose at an annualized rate of 0.6%, the smallest 12-month increase in more than 50 years. 1 During the year under review, economic improvement and benign inflation trends prompted Federal Reserve Board (Fed) policymakers to maintain record-low interest rates and discontinue certain stimulus plans. Noting it believed the recession had ended, the Fed left the federal funds target rate unchanged at a range of 0% to 0.25% and began implementing its exit strategy. As the Feds support and liquidity programs ended, many observers questioned the recoverys strength and sustainability. In June, the Fed offered a more restrained view of the economy largely because of developments in Europe and signs the U.S. economic expansion lacked momentum. Consumer confidence tumbled due to disappointing employment numbers, a plunge in home sales spurred by the expiration of a homebuyer tax credit, and fears of a renewed economic slowdown. In September, the Fed announced it was concerned about the slowing pace of recovery as well as inflation, which had dipped to a level below the Feds mandate to promote maximum employment and price stability. The Fed revealed it was prepared to correct these conditions, if necessary, by buying government debt. 1. Source: Bureau of Labor Statistics. Annual Report | 3 Investor concerns about weak economic data and the potential spillover effects of the European debt crisis led to market volatility. Wary investors favored short-term Treasuries, and Treasury yields dipped to very low levels during the period. Near period-end, the prospect of Fed intervention and encouraging corporate earnings reports boosted consumer confidence and fueled an equity market rally. For the 12 months under review, however, Treasury prices rose and yields declined, reflecting general investor uncertainty and risk aversion. The two-year Treasury bill yield decreased from 0.90% to 0.34% over the 12-month period, while the 10-year Treasury note yield fell from 3.41% to 2.63%. The foregoing information reflects our analysis and opinions as of October 31, 2010. The information is not a complete analysis of every aspect of any market, country, industry, security or fund. Statements of fact are from sources considered reliable. 4 | Annual Report Franklin Adjustable U.S. Government Securities Fund Your Funds Goal and Main Investments: Franklin Adjustable U.S. Government Securities Fund seeks to provide a high level of current income while providing lower volatility of principal than a fund that invests in fixed-rate securities by investing at least 80% of its net assets in adjustable-rate U.S. government mortgage securities, which are issued or guaranteed by the U.S. government, its agency or instrumentalities. 1 The Funds investments may include securities issued by government-sponsored entities, such as Fannie Mae and Freddie Mac. 2 We are pleased to bring you Franklin Adjustable U.S. Government Securities Funds annual report for the fiscal year ended October 31, 2010. Performance Overview Franklin Adjustable U.S. Government Securities Fund  Class A delivered a +2.06% cumulative total return for the 12 months under review. The Fund outperformed its benchmark, the Barclays Capital (BC) U.S. Government Index: 1-2 Year Component, which posted a +1.70% total return for the same period. 3 You can find the Funds long-term performance data in the Performance Summary beginning on page 8. Investment Strategy We employ a conservative investment strategy as we strive to produce solid performance in a variety of interest rate climates. We tend to invest in seasoned adjustable-rate mortgage (ARM) securities, which have been through different 1. Securities owned by the Fund, but not shares of the Fund, are guaranteed by the U.S. government, its agencies or instrumentalities as to timely payment of principal and interest. 2. Although U.S. government-sponsored entities may be chartered or sponsored by acts of Congress, their securities are neither issued nor guaranteed by the U.S. Treasury. Please see the Funds prospectus for a detailed discussion regarding various levels of credit support for government agency or instrumentality securities. The Funds yield and share price are not guaranteed and will vary with market conditions. 3. Source: © 2010 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. The BC U.S. Government Index: 1-2 Year Component includes public obligations of the U.S. Treasury with at least one year up to, but not including, two years to final maturity and publicly issued debt of U.S. government agencies, quasi-federal corporations, and corporate or foreign debt guaranteed by the U.S. government. The index is unmanaged and includes reinvested interest. One cannot invest directly in an index, and an index is not representative of the Funds portfolio. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 52. Annual Report | 5 Dividend Distributions* Fra n kli n Adj u stable U.S. Gover n me n t Sec u rities F un d 11/1/0910/31/10 Dividend per Share Month Class A Class C Advisor Class November 2.2020 ce n ts 1.8959 ce n ts 2.3952 ce n ts December 2.2365 ce n ts 1.9197 ce n ts 2.4337 ce n ts Ja nu ary 2.0320 ce n ts 1.7460 ce n ts 2.2125 ce n ts Febr u ary 2.1433 ce n ts 1.8667 ce n ts 2.3210 ce n ts March 2.2464 ce n ts 1.9120 ce n ts 2.4495 ce n ts April 2.0672 ce n ts 1.7730 ce n ts 2.2494 ce n ts May 1.8273 ce n ts 1.5515 ce n ts 2.0035 ce n ts J un e 2.1203 ce n ts 1.7865 ce n ts 2.3237 ce n ts J u ly 1.8263 ce n ts 1.5327 ce n ts 2.0113 ce n ts A u g u st 1.9845 ce n ts 1.6717 ce n ts 2.1826 ce n ts September 1.8705 ce n ts 1.5726 ce n ts 2.0562 ce n ts October 1.6743 ce n ts 1.3905 ce n ts 1.8532 ce n ts Total 24.2306 cents 20.6188 cents 26.4918 cents *Assumes shares were purchased and held for the entire accrual period. Since dividends accrue daily, your actual distributions will vary depending on the date you purchased your shares and any account activity. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. interest rate cycles and have a lower sensitivity to shifts in interest rates. We choose securities using a value-oriented approach, emphasizing the bonds economic fundamentals in relation to comparable securities as well as their historical prepayment performance. Managers Discussion During the first half of the 12-month reporting period, the U.S. economy appeared to recover, supported by gross domestic product and manufacturing sector growth and signs of a possible bottoming in the housing market. Markets fluctuated throughout the summer as underlying economic data indicated some weakening, including record-low sales data for existing single family homes. After this soft patch, the economy seemed to stabilize during the last few months of the reporting period, buoyed by more positive data such as favorable employment and corporate earnings figures and improvements in existing and pending home sales. Although a continued subdued inflationary environment kept our concerns over interest rate increases at bay, we remained cautious about longer term U.S. prospects due to record fiscal deficits. Interest rates remained historically low and Treasury yields decreased across the curve during the period. Hybrid ARMs delivered positive total returns in this environment. 6 | Annual Report The Fund continued to invest in seasoned ARMs securitized by Fannie Mae, Freddie Mac and Ginnie Mae. These bonds have typically witnessed various interest rate and prepayment cycles and tend to display lower sensitivity to shifts in interest rates. This approach continued to help the Fund as adjustable-rate mortgage-backed securities (MBS) performed relatively well. We continued to seek strong cash flow fundamentals and valuations to uncover opportunities across the ARM universe. Fannie Mae and Freddie Mac completed repurchasing their delinquent loans during the period, which led to prepayment volatility we believe should decline going forward. Voluntary prepayment activity resulting from mortgage refinanc-ing was constrained during this cycle due to the associated cost of refinancing, the loss of home equity, tighter underwriting standards and declining home prices. To the extent we can buy ARMs that will prepay slower than market expectations, we may add value for the Funds shareholders. Thank you for your continued participation in Franklin Adjustable U.S. Government Securities Fund. We look forward to serving your future investment needs. Roger A. Bayston, CFA Paul Varunok Portfolio Management Team Franklin Adjustable U.S. Government Securities Fund CFA ® is a trademark owned by CFA Institute. The foregoing information reflects our analysis, opinions and portfolio holdings as of October 31, 2010, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. Annual Report | 7 Performance Summary as of 10/31/10 Franklin Adjustable U.S. Government Securities Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FISAX) Change 10/31/10 10/31/09 Net Asset Val u e (NAV) -$ $ $ Distributions (11/1/0910/31/10) Divide n d I n come $ Class C (Symbol: FCSCX) Change 10/31/10 10/31/09 Net Asset Val u e (NAV) -$ $ $ Distributions (11/1/0910/31/10) Divide n d I n come $ Advisor Class (Symbol: FAGZX) Change 10/31/10 10/31/09 Net Asset Val u e (NAV) -$ $ $ Distributions (11/1/0910/31/10) Divide n d I n come $ 8 | Annual Report Performance Summary (continued) Performance C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n s i n cl u de maxim u m sales charges. Class A: 2.25% maxim u m i n itial sales charge; Class C: 1% co n ti n ge n t deferred sales charge i n first year o n ly; Advisor Class: n o sales charges. Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . Annual Report | 9 Performance Summary (continued) Total Return Index Comparison for a Hypothetical $10,000 Investment Total return represents the change in value of an investment over the periods shown. It includes any current, applicable, maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged index includes reinvestment of any income or distributions. It differs from the Fund in composition and does not pay management fees or expenses. One cannot invest directly in an index. 10 | Annual Report Performance Summary (continued) Endnotes Interest rate movements, unscheduled mortgage prepayments and other risk factors will affect the Funds share price and yield. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. The Funds prospectus also includes a description of the main investment risks. Class C: Prior to 1/1/04, these shares were offered with an initial sales charge; thus actual total returns would have differed. These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. 3. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 4. Distribution rate is based on an annualization of the sum of the respective classs past 30 days daily distributions and the maximum offering price (NAV for Classes C and Advisor) per share on 10/31/10. 5. The 30-day standardized yield for the 30 days ended 10/31/10 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 6. Figures are as stated in the Funds prospectus current as of the date of this report. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 7. Effective 5/15/08, the Fund began offering Advisor class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 5/15/08, a restated figure is used based upon the Funds Class A performance, excluding the effect of Class As maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for periods after 5/14/08 actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 5/15/08 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +8.53% and +3.38%. 8. Source: © 2010 Morningstar. The BC U.S. Government Index: 1-2 Year Component includes public obligations of the U.S. Treasury with at least one year up to, but not including, two years to final maturity and publicly issued debt of U.S. government agencies, quasi-federal corporations, and corporate or foreign debt guaranteed by the U.S. government. Annual Report | 11 Your Funds Expenses Franklin Adjustable U.S. Government Securities Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. 12 | Annual Report Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 5/1/10 Value 10/31/10 Period* 5/1/1010/31/10 Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Class C Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Advisor Class Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 0.87%; C: 1.27%; and Advisor: 0.62%), multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. Annual Report | 13 Franklin Floating Rate Daily Access Fund Your Funds Goals and Main Investments: Franklin Floating Rate Daily Access Fund seeks to provide a high level of current income and, secondarily, preservation of capital by investing at least 80% of its net assets in income-producing floating interest rate corporate loans and corporate debt securities. This annual report for Franklin Floating Rate Daily Access Fund covers the fiscal year ended October 31, 2010. Performance Overview Franklin Floating Rate Daily Access Fund  Class A delivered a cumulative total return of +8.69% for the 12 months under review. The Fund underperformed its benchmark, the Credit Suisse Leveraged Loan Index (CS LLI), which generated a total return of +11.23% for the same period. 1 You can find the Funds long-term performance data in the Performance Summary beginning on page 20. Syndicated Bank Loan Market Overview Given historically low short-term interest rates and decelerating economic growth as measured by gross domestic product, three-month LIBOR remained virtually flat at 0.29% during the year under review. The loan market performed well, underpinned by improving corporate credit fundamentals and strong technical conditions. Investor inflows further supported the loan asset class as loan default rates declined from recessionary levels and the economy stayed on a growth track. The robust high yield bond market had a tremendous impact on the loan market as inflows that fueled new bond issuance were used in many cases to repay existing debt, including the repayment of loans (bond-for-loan takeout) at par, in turn further fueling secondary loan prices. In the loan market, many issuers also continued to address their near-term maturities through amend to extend transactions. A number of corporate issuers extended maturities on their existing loans on average for two to three years 1. Source: © 2010 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. The CS LLI is designed to mirror the investable universe of the U.S. dollar-denominated leveraged loan market. Loans must be below investment grade and rated no higher than Baa/BB+ or Ba1/BBB+ by Moodys or S&P. STANDARD & POORS ® , S&P ® and S&P 500 ® are registered trademarks of Standard & Poors Financial Services LLC. Standard & Poors does not sponsor, endorse, sell or promote any S&P index-based product. The index is unmanaged and includes reinvested interest. One cannot invest directly in an index, and an index is not representative of the Funds portfolio. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 59. 14 | Annual Report (with a few issuers returning for a second round of extensions) and compensated lenders by paying a higher spread or interest rate. Many maturity extensions helped corresponding secondary loan prices, benefiting investors as the loans traded closer to par. Other issuers completed outright refinancings of their bank facilities, providing investors a deal at market terms, which offered higher spreads, LIBOR floors and original issue discounts (OIDs), all contributing to higher income generation. The maturity extensions, together with loan refinanc-ings and bond-for-loan takeouts, helped tackle the wall of loans maturing from 2013 through 2014. Since the end of 2009, the principal amount due in 2013 has declined approximately 36%, while the volume of maturities in 2014 has declined approximately 11%. 2 Overall loan market conditions were strong during the period, although briefly during May and June fears over the European sovereign debt crisis led to increased volatility and caused riskier assets to underperform. As the high yield bond market briefly shut down, the effects spilled over into the loan market as new-issue loan spreads widened and OIDs deepened in a period of price discovery to clear the market. As the credit markets recovered in July, new-issue spreads stabilized. By the end of the period, the loan market had rallied, investor demand had returned in dramatic fashion, and new-issue loan spreads had tightened. As investor demand grew stronger, new-issue activity picked up and shifted toward mergers and acquisition transactions, dividend recapitalizations and leveraged buyouts, as well as smaller, middle-market transactions. Dividend deals grew more prevalent toward the end of the period, as sponsors sought to extract additional returns from their investments in anticipation of the expiration of policies that taxed dividends at the lower capital gains rate. New investors to the loan market helped buoy strong demand for the asset class. In addition to demand from loan-focused mutual funds, hedge funds and high yield and multi-strategy accounts also helped to push prices higher. Investor demand was broad based as pension funds, endowments and other institutional investors increasingly joined retail investors as participants in the market. Crossover accounts and institutional investors were drawn to the loan market in search of incremental yield and some protection against rising interest rates, as well as the seniority and collateral that comes with loans to guard against the possibility of a future economic downturn. Lastly, domestic and foreign banks, which had repaired their balance sheets since the financial crisis began in late 2008, increased their willingness to lend, often providing more favorable terms to issuers than institutional investors, which led to less supply for the leveraged loan market and stronger technical conditions. 2. Source: Standard & Poors. The S&P/LCD Flow Name Composite Index comprises the 15 most actively traded loan facilities, generally drawn from the S&P/LSTA (Loan Syndications and Trading Association) Leveraged Loan Index (LLI). Annual Report | 15 Dividend Distributions* Fra n kli n Floati n g Rate Daily Access F un d 11/1/0910/31/10 Dividend per Share Month Class A Class B Class C Advisor Class November 2.5564 ce n ts 2.0002 ce n ts 2.2561 ce n ts 2.7429 ce n ts December** 3.1214 ce n ts 2.6322 ce n ts 2.8234 ce n ts 3.3092 ce n ts Ja nu ary 2.3639 ce n ts 1.8383 ce n ts 2.0808 ce n ts 2.5423 ce n ts Febr u ary 2.4015 ce n ts 1.8919 ce n ts 2.1273 ce n ts 2.5744 ce n ts March 2.8797 ce n ts 2.2908 ce n ts 2.5540 ce n ts 3.0838 ce n ts April 2.7856 ce n ts 2.2310 ce n ts 2.4876 ce n ts 2.9729 ce n ts May 2.9310 ce n ts 2.4171 ce n ts 2.6550 ce n ts 3.1057 ce n ts J un e 3.4617 ce n ts 2.8434 ce n ts 3.1370 ce n ts 3.6643 ce n ts J u ly 3.5853 ce n ts 3.0351 ce n ts 3.2937 ce n ts 3.7699 ce n ts A u g u st 3.6702 ce n ts 3.0769 ce n ts 3.3566 ce n ts 3.8684 ce n ts September 3.4427 ce n ts 2.8745 ce n ts 3.1468 ce n ts 3.6289 ce n ts October 3.3538 ce n ts 2.8105 ce n ts 3.0666 ce n ts 3.5355 ce n ts Total 36.5532 cents 29.9419 cents 32.9849 cents 38.7982 cents *Assumes shares were purchased and held for the entire accrual period. Since dividends accrue daily, your actual distributions will vary depending on the date you purchased your shares and any account activity. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. **Includes an additional 0.48 cent per share distribution to meet excise tax requirements. As a result of these demand trends, total new-issue volume increased to $184.5 billion during the first 10 months of 2010, with $123.5 billion attributable to the institutional new-issue market, representing year-over-year increases of 218% and 360%. 3 While strong demand pushed new issuance toward more issuer-friendly terms, the transactions remained within reasonable leverage ratios and offered favorable pricing in line with the overall recovering loan market and economy, given that many investors thought defaults would remain low well into 2011. More recently, corporate fundamentals continued to improve, as companies displayed better earnings fueled by stronger revenue growth instead of the cost cutting from previous quarters. The improvement in earnings also led more companies to receive credit ratings upgrades. Together with greater access to capital markets, the ability to amend and extend loan maturities, and the residual roll-off of the high loan default months left over from the previous year period, the loan default rate trended lower from its peak of 10.8% in November 2009 (by principal amount for the last 12 months) to 2.3% as of October 31, 2010. 3 3. Source: S&P Leveraged Commentary & Data, LoanStats Weekly Supplemental. 16 | Annual Report Investment Strategy We use a detailed credit analysis process to select corporate loan and corporate debt securities that meet our criteria. We conduct ongoing credit monitoring of our investments. To help manage the credit risk associated with investing in below-investment-grade securities, we diversify the Fund by investing in a large number of loans of companies that we have identified as having attractive risk/reward profiles, favorable capital structures, strong asset coverage and dominant market shares. This diversification potentially reduces credit risk by spreading assets across many different industries. Managers Discussion The Funds underperformance relative to the CS LLI was largely due to our higher credit quality focus (BB-rated loans) and overall defensive positioning, as higher risk credits (those rated B and below) significantly outperformed BB-rated loans, particularly during the first half of the period. For the year under review, BB-rated loans returned +7.69%, B-rated loans returned +11.14%, CCC-rated loans returned +18.73% and distressed (CC, C and defaulted) loans returned +12.82%, as measured by the index. 1 The Fund focused on the new-issue market this fiscal year, where we believed there were more attractive opportunities that offered a higher spread over LIBOR, LIBOR floors and OIDs, as well as a more favorable risk/reward profile than in the secondary market. The Fund participated in a few large new issues across a broad spectrum of industries, many of which were market leaders that generate recurring revenues and stable cash flows and that operate in industries that typically have high barriers to entry. While we found the most attractive opportunities during a wave of investor concerns surrounding the European sovereign debt crisis, we believe recent new issues still offered favorable relative value opportunities compared to some of the existing legacy loans, even though new-issue spreads tightened toward period-end. A position in Interactive Data aided performance this fiscal year. Interactive Data is a leading provider of evaluated fixed income pricing, reference data, real-time market data feeds and an established infrastructure in the $16 billion market for financial information services. We also liked Interactive Data due to its recurring revenues and cash flow, as well as the industrys barriers to entry. The Fund also benefited from its investment in TransUnion, the third-largest U.S. consumer credit reporting agency offering credit-related information to individuals and potential creditors. We found the loan compelling due to the companys strong global market position with a diverse customer base, its mission critical product, and strong barriers to entry for other competitors due to its extensive database and technology, not to mention what we considered the very attractive loan pricing at new issue. Top 10 Holdings Fra n kli n Floati n g Rate Daily Access F un d 10/31/10 Company % of Total Sector/Industry Net Assets Harrahs Operating Co. Inc. % Casinos & Gaming RBS Global Inc. (Rexnord) % Industrial Machinery Affinion Group Inc. % Specialized Consumer Services Visant Corp. (Jostens) % Specialized Consumer Services SunGard Data Systems Inc. % Data Processing & Outsourced Services TransUnion LLC % Specialized Finance Univision Communications Inc. % Broadcasting R.H. Donnelley Inc. % Publishing Universal Health Services Inc. % Health Care Facilities Goodman Global Holdings Inc. % Building Products Annual Report | 17 During the year under review, our position in Tribune, a large U.S. newspaper and broadcasting company, continued to perform well with improving prospects for higher asset recovery among lenders and as the company moved closer to finalizing its reorganization plan. The Funds position in Hexion Specialty Chemicals, a producer of resins, adhesives and coatings used in a range of consumer and industrial uses, also performed well as the company returned to the capital markets to address its balance sheet and upcoming maturities, improving the risk/reward profile of the loan. Finally, the Fund invested in two dividend recapitalizations for Warner Chilcott, a leading specialty pharmaceutical company, and Visant (Jostens), a leading provider of yearbooks, class rings and marketing and publishing services. Despite leveraging their balance sheets to fund shareholder dividends during the Funds fiscal year, both businesses offered diversified product bases, relatively stable businesses and solid free cash flow generation to service and pay down debt, according to our analysis. During the second half of the Funds fiscal year, a few individual loans detracted from performance. Dex One 4 (a large directories publisher in the U.S.; formerly known as R.H. Donnelley) hindered performance during the latter half of the reporting period after adding to it during the first half, and despite being one of the portfolios highest yielding investments. Dex One experienced weaker directory advertising sales during 2010s second and third quarters as small businesses struggled in the sluggish economy. However, the company also generated strong free cash flow to pay down its bank debt as it emerged from Chapter 11 bankruptcy. We continued to hold Dex One at period-end. For the one year period under review, the Funds performance was also negatively impacted by our position in Metro-Goldwyn-Mayer (MGM), when investors realized recoveries might be diluted by MGMs additional liquidity needs, as well as a more prolonged period needed to realize better value for the film studios extensive library. At fiscal year-end, we view the outlook for the asset class over the near to intermediate term as favorable, with regard to both technical conditions and corporate fundamentals. Technical conditions in the loan market remain strong with investor demand from repayments, as well as new investment inflows that have been outpacing supply. Given what we think is a possibility for rising interest rates in the intermediate term, investor demand may continue to strengthen. Generally, corporate fundamentals were also healthy at period-end. Many 4. R.H. Donnelley in the SOI. 18 | Annual Report investors expect default rates to remain fairly low over the next couple of years, while corporate credit spreads were still above historical averages at period-end. The loan new-issue market continues to offer attractive investment opportunities, with what we consider favorable pricing and appropriate structures. We continue to invest in companies we feel will perform well in the current economic climate, with adequate liquidity and strong cash flows to service debt. Our longer-term focus centers, as always, on minimizing defaults, with a preference for higher credit-quality loans. However, as corporate earnings and the broader economy have shown signs of stabilization, we have been shifting our industry positioning into areas that may benefit more from an economic recovery. Overall, we remain focused on maximizing the Funds risk/reward profile within our conservative investment philosophy. Thank you for your continued participation in Franklin Floating Rate Daily Access Fund. We look forward to serving your future investment needs. Portfolio Management Team Franklin Floating Rate Daily Access Fund The foregoing information reflects our analysis, opinions and portfolio holdings as of October 31, 2010, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. Annual Report | 19 Performance Summary as of 10/31/10 Franklin Floating Rate Daily Access Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FAFRX) Change 10/31/10 10/31/09 Net Asset Val u e (NAV) +$ $ $ Distributions (11/1/0910/31/10) Divide n d I n come $ Class B (Symbol: FBFRX) Change 10/31/10 10/31/09 Net Asset Val u e (NAV) +$ $ $ Distributions (11/1/0910/31/10) Divide n d I n come $ Class C (Symbol: FCFRX) Change 10/31/10 10/31/09 Net Asset Val u e (NAV) +$ $ $ Distributions (11/1/0910/31/10) Divide n d I n come $ Advisor Class (Symbol: FDAAX) Change 10/31/10 10/31/09 Net Asset Val u e (NAV) +$ $ $ Distributions (11/1/0910/31/10) Divide n d I n come $ 20 | Annual Report Performance Summary (continued) Performance C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n s i n cl u de maxim u m sales charges. Class A: 2.25% maxim u m i n itial sales charge; Class B: co n ti n ge n t deferred sales charge (CDSC) decli n i n g from 4% to 1% over six years, a n d elimi n ated thereafter; Class C: 1% CDSC i n first year o n ly; Advisor Class: n o sales charges. Class A 1-Year 5-Year Inception (5/1/01) C u m u lative Total Ret u r n 1 + % + % + % Average A nnu al Total Ret u r n 2 + % + % + % Avg. A nn . Total Ret u r n (9/30/10) 3 + % + % + % Distrib u tio n Rate 4 % 30-Day Sta n dardized Yield 5 % Total A nnu al Operati n g Expe n ses 6 % Class B 1-Year 5-Year Inception (5/1/01) C u m u lative Total Ret u r n 1 + % + % + % Average A nnu al Total Ret u r n 2 + % + % + % Avg. A nn . Total Ret u r n (9/30/10) 3 + % + % + % Distrib u tio n Rate 4 % 30-Day Sta n dardized Yield 5 % Total A nnu al Operati n g Expe n ses 6 % Class C 1-Year 5-Year Inception (5/1/01) C u m u lative Total Ret u r n 1 + % + % + % Average A nnu al Total Ret u r n 2 + % + % + % Avg. A nn . Total Ret u r n (9/30/10) 3 + % + % + % Distrib u tio n Rate 4 % 30-Day Sta n dardized Yield 5 % Total A nnu al Operati n g Expe n ses 6 % Advisor Class 1-Year 5-Year Inception (5/1/01) C u m u lative Total Ret u r n 1 + % + % + % Average A nnu al Total Ret u r n 2 + % + % + % Avg. A nn . Total Ret u r n (9/30/10) 3 + % + % + % Distrib u tio n Rate 4 % 30-Day Sta n dardized Yield 5 % Total A nnu al Operati n g Expe n ses 6 % Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . Annual Report | 21 Performance Summary (continued) Total Return Index Comparison for a Hypothetical $10,000 Investment Total return represents the change in value of an investment over the periods shown. It includes any applicable maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged index includes reinvestment of any income or distributions. It differs from the Fund in composition and does not pay management fees or expenses. One cannot invest directly in an index. 22 | Annual Report Performance Summary (continued) Annual Report | 23 Performance Summary (continued) Endnotes Investors should be aware that the Funds share price and yield will fluctuate with market conditions. The Fund should not be considered an alternative to money market funds or certificates of deposit (CDs). The floating rate loans and debt securities in which the Fund invests tend to be rated below investment grade. Investing in higher yielding, lower rated, floating rate loans and debt securities involves greater risk of default, which could result in loss of principal  a risk that may be heightened in a slowing economy. Interest earned on floating rate loans varies with changes in prevailing interest rates. Therefore, while floating rate loans offer higher interest income when interest rates rise, they will also generate less income when interest rates decline. The Funds prospectus also includes a description of the main investment risks. Class B: These shares have higher annual fees and expenses than Class A shares. Class C: These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. 3. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 4. Distribution rate is based on an annualization of the sum of the respective classs past 30 days daily distributions and the maximum offering price (NAV for Classes B, C and Advisor) per share on 10/31/10. 5. The 30-day standardized yield for the 30 days ended 10/31/10 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 6. Figures are as stated in the Funds prospectus current as of the date of this report. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 7. Source: © 2010 Morningstar. The CS Leveraged Loan Index is designed to mirror the investable universe of the U.S. dollar-denominated leveraged loan market. Loans must be below investment grade and rated no higher than Baa/BB+ or Ba1/BBB+ by Moodys or S&P. 24 | Annual Report Your Funds Expenses Franklin Floating Rate Daily Access Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Annual Report | 25 Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 5/1/10 Value 10/31/10 Period* 5/1/1010/31/10 Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Class B Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Class C Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Advisor Class Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 0.95%; B: 1.70%; C: 1.35%; and Advisor: 0.70%), multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. 26 | Annual Report Franklin Low Duration Total Return Fund Your Funds Goal and Main Investments: Franklin Low Duration Total Return Fund seeks as high a level of current income as is consistent with prudent investing, while seeking capital preservation. The Fund invests primarily in investment-grade debt securities, including government and corporate debt securities and mortgage- and asset-backed securities, targeting an estimated average portfolio duration of three years or less. Duration is a measure of a bonds price sensitivity to interest rate changes. In general, a portfolio of securities with a lower duration can be expected to be less sensitive to interest rate changes than a portfolio with a higher duration. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. We are pleased to bring you Franklin Low Duration Total Return Funds annual report for the fiscal year ended October 31, 2010. Performance Overview Franklin Low Duration Total Return Fund  Class A delivered a +5.74% cumulative total return for the 12 months under review. The Fund outperformed the +3.23% total return of its benchmark, the Barclays Capital (BC) U.S. Government/Credit Index: 1-3 Year Component. 1 You can find more of the Funds performance data in the Performance Summary beginning on page 30. Investment Strategy We seek to invest in a combination of fixed income securities, primarily from across the investment-grade debt universe. We analyze securities using proprietary and nonproprietary research to help us identify attractive investment opportunities across the entire fixed income opportunity set, on a relative basis. When making investment decisions, we evaluate business cycles, yield curves, and values between and within markets. Through a low duration portfolio, we seek to position the Fund to be less affected by interest rate changes than a fund with a higher duration. In addition, we may use derivative transactions, such as currency and cross-currency forwards, futures contracts and swap agreements to obtain net long or short exposures to select currencies, interest rates, countries, duration or credit risks. Managers Discussion During the first half of the 12-month reporting period, the U.S. economy appeared to recover, supported by gross domestic product and manufacturing 1. Source: © 2010 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. The BC U.S. Government/Credit Index: 1-3 Year Component includes dollar-denominated investment-grade corporate debt and nonnative currency agency and local authority debt, sovereign, supranational, and taxable municipal debt, public obligations of the U.S. Treasury with at least one year up to, but not including, three years to final maturity, and publicly issued debt of U.S. government agencies, quasi-federal corporations, and corporate or foreign debt guaranteed by the U.S. government. The index is unmanaged and includes reinvested interest. One cannot invest directly in an index, and an index is not representative of the Funds portfolio. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 72. Annual Report | 27 Portfolio Bre a kdown Franklin Low Duration Total Return Fund Based on Total Net Assets as of 10/31/10 Dividend Distributions* Fra n kli n Low D u ratio n Total Ret u r n F un d 11/1/0910/31/10 Dividend per Share Month Class A Advisor Class November 2.6447 ce n ts 2.8659 ce n ts December** 3.8096 ce n ts 4.0196 ce n ts Ja nu ary 2.4825 ce n ts 2.7101 ce n ts Febr u ary 2.3727 ce n ts 2.6160 ce n ts March 2.4621 ce n ts 2.7245 ce n ts April 2.4600 ce n ts 2.6693 ce n ts May 2.1551 ce n ts 2.3545 ce n ts J un e 2.7404 ce n ts 2.9787 ce n ts J u ly 1.9209 ce n ts 2.1004 ce n ts A u g u st 2.0059 ce n ts 2.2291 ce n ts September 2.2542 ce n ts 2.4722 ce n ts October 1.9414 ce n ts 2.1404 ce n ts Total 29.2495 cents 31.8807 cents *Assumes shares were purchased and held for the entire accrual period. Since dividends accrue daily, your actual distributions will vary depending on the date you purchased your shares and any account activity. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. **Includes an additional 1.4 cent per share distribution to meet excise tax requirements. sector growth and signs of a possible bottoming in the housing market. Markets fluctuated throughout the summer as underlying economic data indicated some weakening, including record-low sales data for existing single family homes. After this soft patch, the economy seemed to stabilize during the last few months of the reporting period, buoyed by more positive data such as favorable employment and corporate earnings figures and improvements in existing and pending home sales. Although a continued subdued inflationary environment kept our concerns over interest rate increases at bay, we remained cautious about longer term U.S. prospects due to record fiscal deficits. During the reporting period, we remained committed to our investment strategy as we searched for new investments. We emphasized shorter term and adjustable-rate securities as we sought to maintain a lower duration than longer term, fixed-rate securities generally provide. The Funds performance benefited from sector allocation, in particular commercial mortgage-backed securities, which performed well, and subinvestment-grade credit, which boosted overall performance. Foreign bonds and currencies, including emerging market debt, also aided Fund performance. In contrast, our lower weighting in agency debentures, relative to our benchmark, detracted from performance as these sectors made gains during the period. We used Treasury futures in an effort to manage interest rate risk, credit default swaps to help manage credit default risk and currency forwards to help manage 28 | Annual Report currency risk. We used these derivatives as a hedge against risk exposures and as an effective way to gain exposure to certain sectors, credits and currencies we believed could add value for the Fund. The Fund remained overweighted in many credit sectors, and we added to our subinvestment-grade corporate credit allocation based on our belief that valuations remained attractive on a longer term basis and that an improved financing landscape would reduce estimated default rates. We continued to feel many of the best opportunities in global bond markets were outside the U.S. and accordingly, we added diversified positions in international bonds and currencies. We took the opportunity to decrease the Funds exposure to select investment-grade corporate bonds and agency mortgage securities that had become more fairly valued after delivering strong performance. Thank you for your continued participation in Franklin Low Duration Total Return Fund. We look forward to serving your future investment needs. Roger A. Bayston, CFA Kent Burns, CFA Christopher J. Molumphy, CFA Portfolio Management Team Franklin Low Duration Total Return Fund The foregoing information reflects our analysis, opinions and portfolio holdings as of October 31, 2010, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. Annual Report | 29 Performance Summary as of 10/31/10 Franklin Low Duration Total Return Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FLDAX) Change 10/31/10 10/31/09 Net Asset Val u e (NAV) +$ $ $ Distributions (11/1/0910/31/10) Divide n d I n come $ Short-Term Capital Gai n $ Lo n g-Term Capital Gai n $ Total $ Advisor Class (Symbol: n/a) Change 10/31/10 10/31/09 Net Asset Val u e (NAV) +$ $ $ Distributions (11/1/0910/31/10) Divide n d I n come $ Short-Term Capital Gai n $ Lo n g-Term Capital Gai n $ Total $ 30 | Annual Report Performance Summary (continued) Performance 1 C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n s i n cl u de maxim u m sales charges. Class A: 2.25% maxim u m i n itial sales charge; Advisor Class: n o sales charges. Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . The i n vestme n t ma n ager a n d admi n istrator have co n tract u ally agreed to waive or ass u me as their ow n expe n se certai n expe n ses so that commo n expe n ses (excl u di n g the R u le 12b-1 fees a n d acq u ired f un d fees a n d expe n ses) for each class of the F un d do n ot exceed 0.65% (other tha n certai n n o n ro u ti n e expe n ses) un til 2/28/11. Annual Report | 31 Performance Summary (continued) Total Return Index Comparison for a Hypothetical $10,000 Investment 1 Total return represents the change in value of an investment over the periods shown. It includes any applicable maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged index includes reinvestment of any income or distributions. It differs from the Fund in composition and does not pay management fees or expenses. One cannot invest directly in an index. 32 | Annual Report Performance Summary (continued) Endnotes Interest rate movements will affect the Funds share price and yield. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. The Funds investment in derivatives, such as financial futures and option contracts, and the Funds use of foreign currency techniques involve special risks as such techniques may not achieve the anticipated benefits and/or may result in losses to the Fund. Some derivatives are particularly sensitive to changes in interest rates. The risks of foreign securities include currency fluctuations and political uncertainty. The Funds prospectus also includes a description of the main investment risks. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. If the manager and administrator had not waived fees, the Funds distribution rate and total return would have been lower, and yields for the period would have been 1.11% for Class A and 1.39% for Advisor Class. 2. Cumulative total return represents the change in value of an investment over the periods indicated. 3. Average annual total return represents the average annual change in value of an investment over the periods indicated. 4. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 5. Distribution rate is based on an annualization of the sum of the respective classs past 30 days daily distributions and the maximum offering price (NAV for Advisor Class) per share on 10/31/10. 6. The 30-day standardized yield for the 30 days ended 10/31/10 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 7. Figures are as stated in the Funds prospectus current as of the date of this report. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 8. Effective 5/15/08, the Fund began offering Advisor class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 5/15/08, a restated figure is used based upon the Funds Class A performance, excluding the effect of Class As maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for periods after 5/14/08 actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 5/15/08 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +14.89% and +5.80%. 9. Source: © 2010 Morningstar. The BC U.S. Government/Credit Index: 1-3 Year Component includes dollar-denominated investment-grade corporate debt and nonnative currency agency and local authority debt, sovereign, supranational, and taxable municipal debt, public obligations of the U.S. Treasury with at least one year up to, but not including, three years to final maturity, and publicly issued debt of U.S. government agencies, quasi-federal corporations, and corporate or foreign debt guaranteed by the U.S. government. Annual Report | 33 Your Funds Expenses Franklin Low Duration Total Return Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. 34 | Annual Report Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 5/1/10 Value 10/31/10 Period* 5/1/1010/31/10 Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Advisor Class Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, net of expense waivers, annualized for each class (A: 0.90% and Advisor: 0.65%), multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. Annual Report | 35 Franklin Total Return Fund Your Funds Goals and Main Investments: Franklin Total Return Fund seeks to provide investors with high current income consistent with preservation of capital. Capital appreciation over the long term is a secondary goal. The Fund invests at least 80% of its assets in investment-grade debt securities. The Fund focuses on government and corporate debt securities and mortgage- and asset-backed securities. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. We are pleased to bring you Franklin Total Return Funds annual report for the fiscal year ended October 31, 2010. Performance Overview Franklin Total Return Fund  Class A posted a cumulative total return of +11.81% for the 12 months under review. The Fund outperformed its benchmark, the Barclays Capital (BC) U.S. Aggregate Index, which returned +8.01%. 1 You can find the Funds long-term performance data in the Performance Summary beginning on page 41. Investment Strategy We seek to invest in a combination of fixed income securities, predominantly from across the investment-grade debt universe. We analyze securities using proprietary and nonproprietary research to help us identify attractive investment opportunities, across the entire fixed income opportunity set, on a relative basis. The Fund may also invest up to 20% of its total assets in noninvestment-grade debt securities. In addition, we may use derivative transactions, such as currency and cross-currency forwards, futures contracts and swap agreements to obtain net long or short exposures to select currencies, interest rates, countries, duration or credit risks. 1. Source: © 2010 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. The BC U.S. Aggregate Index is a market capitalization-weighted index representing the U.S. investment-grade, fixed-rate, taxable bond market with index components for government and corporate, mortgage pass-through and asset-backed securities. All issues included are SEC registered, taxable, dollar denominated and nonconvertible, must have at least one year to final maturity and must be rated investment grade (Baa3/BBB-/BBB- or higher) using the middle rating of Moodys, Standard & Poors and Fitch, respectively. The index is unmanaged and includes reinvested interest. One cannot invest directly in an index, and an index is not representative of the Funds portfolio. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 94. 36 | Annual Report Portfolio Breakdown Fra n kli n Total Ret u r n F un d Based o n Total I n vestme n ts Sector 10/31/10 10/31/09 Corporate Bo n ds % % Mortgage-Backed Sec u rities % % U.S. Gover n me n t & Age n cy Sec u rities % % Foreig n Gover n me n t & Age n cy Sec u rities % % Asset-Backed & Commercial Mortgage-Backed Sec u rities % % Se n ior Floati n g Rate I n terests % % M un icipal Bo n ds % % Preferred Stocks % %* Co n vertible Bo n ds % % Commo n Stocks %* %* Co n vertible Preferred Stocks %* %* Short-Term I n vestme n ts % % *Rounds to less than 0.1% of total investments. Managers Discussion During the first half of the 12-month reporting period, the U.S. economy appeared to recover, supported by gross domestic product and manufacturing sector growth and signs of a possible bottoming in the housing market. Markets fluctuated throughout the summer as underlying economic data indicated some weakening, including record-low sales data for existing single family homes. After this soft patch, the economy seemed to stabilize during the last few months of the reporting period, buoyed by more positive data such as favorable employment and corporate earnings figures and improvements in existing and pending home sales. Although a continued subdued inflationary environment kept our concerns over interest rate increases at bay, we remained cautious about longer term U.S. prospects due to record fiscal deficits. As measured by BC indexes, the Commercial Mortgage-Backed Securities (CMBS) ERISA-Eligible Index posted the best absolute 12-month performance (+21.63%), and other fixed income sectors posted positive returns as well, including the U.S. Corporate High Yield Index (+19.35%), the Emerging Markets (U.S. Dollar) Index (+18.28%), the U.S. Corporate Investment Grade Index (+11.61%), the Asset-Backed Securities (ABS) Index (+7.81%), the U.S. Annual Report | 37 Mortgage-Backed Securities (MBS) Index (+5.99%) and the U.S. Agency Index (+5.48%). 2 Most of the sectors in which the Fund invested contributed to performance. The Fund benefited from the strong performance of CMBS during the period. Within CMBS and other securitized sectors, we emphasized higher quality securities that were senior in the capital structure and benefited from strong levels of credit protection. The portfolios credit positioning, particularly in subinvestment-grade credit, boosted overall performance. Foreign bonds and currencies, including emerging market debt, also provided strong performance. In contrast, our lower weighting in agency mortgages and debentures, relative to our benchmark, detracted from performance as these sectors produced positive performance during the period. We used Treasury futures in an effort to manage interest rate risk, credit default swaps to help manage credit default risk and currency forwards to help manage currency risk. We used these derivatives as a hedge against risk exposures and as an effective way to gain exposure to certain sectors, credits and currencies we believed could add value for the Fund. 2. Source: © 2010 Morningstar. The BC CMBS ERISA-Eligible Index is the CMBS component of the BC U.S. Aggregate Index and includes investment-grade securities that are ERISA-eligible under the underwriters exemption. The BC U.S. Corporate High Yield Index covers the universe of U.S. dollar-denominated, noninvestment-grade, fixed-rate, taxable corporate bond market. Securities are classified as high yield if the middle rating of Moodys, Fitch and Standard & Poors is Ba1/BB+/BB+, respectively, or below. The BC Emerging Markets (U.S. Dollar) Index includes dollar-denominated debt of emerging markets in the following regions: Americas, Europe, Middle East, Africa and Asia. The BC U.S. Corporate Investment Grade Index is the U.S. corporate component of the BC U.S. Credit Index and covers U.S. dollar-denominated, investment-grade, fixed-rate, taxable securities sold by industrial, utility, and financial institution issuers. It includes publicly issued U.S. corporate and foreign debentures and secured notes that meet specified maturity, liquidity and quality requirements. The BC ABS Index is the ABS component of the BC U.S. Aggregate Index and includes credit and charge card, auto and utility loans. The BC U.S. MBS Index is the MBS component of the BC U.S. Aggregate Index and covers agency mortgage-backed pass-through securities (both fixed rate and hybrid adjustable rate mortgages) issued by Ginnie Mae, Fannie Mae and Freddie Mac. The BC U.S. Agency Index is the U.S. Agency component of the BC U.S. Government/Credit Index and includes publicly issued debt of U.S. government agencies, quasi-federal corporations and corporate or foreign debt guaranteed by the U.S. government. 38 | Annual Report Dividend Distributions* Fra n kli n Total Ret u r n F un d 11/1/0910/31/10 Dividend per Share (cents) Month Class A Class B Class C Class R Advisor Class November December** Ja nu ary Febr u ary March April May J un e J u ly A u g u st September October Total *Assumes shares were purchased and held for the entire accrual period. Since dividends accrue daily, your actual distributions will vary depending on the date you purchased your shares and any account activity. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. **Includes an additional 2.25 cent per share distribution to meet excise tax requirements. The Fund remained overweighted in many credit sectors, and we added to our below-investment-grade corporate credit positions based on our assessment that valuations remained attractive on a longer-term basis and that an improved financing landscape would reduce estimated default rates. We continued to feel that many of the best opportunities in global bond markets were outside of the U.S., and accordingly, we added diversified positions in international bonds and currencies. We took the opportunity to decrease the Funds exposure to select investment-grade corporate bonds and agency mortgage securities that had become more fairly valued after delivering strong performance. Annual Report | 39 Thank you for your continued participation in Franklin Total Return Fund. We look forward to serving your future investment needs. Roger A. Bayston, CFA Kent Burns, CFA Christopher J. Molumphy, CFA David Yuen, CFA, FRM Portfolio Management Team Franklin Total Return Fund The foregoing information reflects our analysis, opinions and portfolio holdings as of October 31, 2010, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 40 | Annual Report Performance Summary as of 10/31/10 Franklin Total Return Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FKBAX) Change 10/31/10 10/31/09 Net Asset Val u e (NAV) +$ $ $ Distributions (11/1/0910/31/10) Divide n d I n come $ Class B (Symbol: FBTLX) Change 10/31/10 10/31/09 Net Asset Val u e (NAV) +$ $ $ Distributions (11/1/0910/31/10) Divide n d I n come $ Class C (Symbol: FCTLX) Change 10/31/10 10/31/09 Net Asset Val u e (NAV) +$ $ $ Distributions (11/1/0910/31/10) Divide n d I n come $ Class R (Symbol: FTRRX) Change 10/31/10 10/31/09 Net Asset Val u e (NAV) +$ $ $ Distributions (11/1/0910/31/10) Divide n d I n come $ Advisor Class (Symbol: FBDAX) Change 10/31/10 10/31/09 Net Asset Val u e (NAV) +$ $ $ Distributions (11/1/0910/31/10) Divide n d I n come $ Annual Report | 41 Performance Summary (continued) Performance 1 C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n s i n cl u de maxim u m sales charges. Class A: 4.25% maxim u m i n itial sales charge; Class B: co n ti n ge n t deferred sales charge (CDSC) decli n i n g from 4% to 1% over six years, a n d elimi n ated thereafter; Class C: 1% CDSC i n first year o n ly; Class R/Advisor Class: n o sales charges. 42 | Annual Report Performance Summary (continued) Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, see F un ds a n d Performa n ce at franklintempleton.com or call (800) 342-5236 . The i n vestme n t ma n ager a n d admi n istrator have co n tract u ally agreed to waive or ass u me certai n expe n ses so that commo n expe n ses (excl u di n g the R u le 12b-1 fees a n d acq u ired f un d fees a n d expe n ses) for each class of the F un d do n ot exceed 0.63% (other tha n certai n n o n ro u ti n e expe n ses) un til 2/28/11. Annual Report | 43 Performance Summary (continued) Total Return Index Comparison for a Hypothetical $10,000 Investment 1 Total return represents the change in value of an investment over the periods shown. It includes any current, applicable, maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged index includes reinvestment of any income or distributions. It differs from the Fund in composition and does not pay management fees or expenses. One cannot invest directly in an index. Your Funds Expenses Franklin Total Return Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Annual Report | 47 Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 5/1/10 Value 10/31/10 Period* 5/1/1010/31/10 Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Class B Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Class C Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Class R Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Advisor Class Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, net of expense waivers, annualized for each class (A: 0.88%; B: 1.28%; C: 1.28%; R: 1.13%; and Advisor: 0.63%), multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. 48 | Annual Report Franklin Investors Securities Trust Financial Highlights Franklin Investors Securities Trust Financial Highlights (continued) Franklin Investors Securities Trust Financial Highlights (continued) Franklin Investors Securities Trust Statement of Investments, October 31, 2010 Franklin Adjustable U.S. Government Securities Fund Principal Amount Value Asset-Backed Securities and Commercial Mortgage-Backed Securities (Cost $40,313) 0.0%  a Travelers Mortgage Services I n c., 1998-5A, A, FRN, 3.022%, 12/25/18 $ $ Mortgage-Backed Securities 97.6% a Federal Home Loan Mortgage Corp. (FHLMC) Adjustable Rate 26.2% FHLMC, 2.171%, 4/01/35 FHLMC, 2.515%, 9/01/35 FHLMC, 1.875% - 2.624%, 4/01/16 - 5/01/36 FHLMC, 2.65%, 6/01/35 FHLMC, 2.676%, 12/01/35 FHLMC, 2.624% - 2.686%, 4/01/18 - 1/01/36 FHLMC, 2.772%, 8/01/35 FHLMC, 2.689% - 2.825%, 5/01/18 - 8/01/36 FHLMC, 2.852%, 11/01/35 FHLMC, 2.828% - 2.917%, 10/01/22 - 10/01/36 FHLMC, 2.932% - 3.00%, 7/01/18 - 11/01/36 FHLMC, 3.174%, 10/01/35 FHLMC, 3.216%, 9/01/37 FHLMC, 3.343%, 1/01/37 FHLMC, 3.002% - 3.375%, 11/01/17 - 1/01/36 FHLMC, 3.389% - 3.623%, 7/01/19 - 9/01/37 FHLMC, 3.642% - 3.805%, 5/01/20 - 4/01/37 FHLMC, 3.966%, 11/01/37 FHLMC, 3.895% - 4.325%, 8/01/20 - 4/01/36 FHLMC, 4.337% - 4.67%, 11/01/17 - 6/01/37 FHLMC, 4.693% - 4.73%, 4/01/35 - 6/01/37 FHLMC, 4.834%, 11/01/36 FHLMC, 5.033%, 2/01/36 FHLMC, 4.816% - 5.206%, 9/01/21 - 6/01/38 FHLMC, 5.208% - 5.516%, 9/01/17 - 5/01/37 FHLMC, 5.568%, 5/01/36 FHLMC, 5.542% - 5.744%, 11/01/30 - 12/01/37 FHLMC, 5.803%, 11/01/36 FHLMC, 5.911%, 4/01/36 FHLMC, 5.784% - 7.658%, 5/01/15 - 9/01/37 a Federal National Mortgage Association (FNMA) Adjustable Rate 70.5% FNMA, 2.026%, 12/01/34 FNMA, 1.43% - 2.033%, 1/01/19 - 10/01/44 FNMA, 2.058%, 1/01/35 FNMA, 2.069%, 5/01/35 FNMA, 2.038% - 2.138%, 1/01/16 - 9/01/35 FNMA, 2.236%, 3/01/35 FNMA, 2.139% - 2.275%, 2/01/16 - 6/01/37 FNMA, 2.275% - 2.375%, 12/01/15 - 4/01/36 FNMA, 2.375% - 2.472%, 12/01/17 - 11/01/35 FNMA, 2.478%, 7/01/35 FNMA, 2.472% - 2.483%, 6/01/19 - 9/01/36 52 | Annual Report Annual Report | 53 Franklin Investors Securities Trust Statement of Investments, October 31, 2010 (continued) Franklin Adjustable U.S. Government Securities Fund Principal Amount Value Mortgage-Backed Securities (continued) a Federal National Mortgage Association (FNMA) Adjustable Rate (continued) FNMA, 4.50%, 5/01/38 $ $ FNMA, 4.39% - 4.563%, 11/01/18 - 1/01/37 FNMA, 4.725%, 1/01/36 FNMA, 4.797%, 1/01/37 FNMA, 4.565% - 4.875%, 2/01/14 - 6/01/38 FNMA, 4.877% - 5.006%, 12/01/24 - 7/01/38 FNMA, 5.011% - 5.243%, 11/01/13 - 1/01/38 FNMA, 5.256% - 5.302%, 1/01/19 - 1/01/38 FNMA, 5.307% - 5.313%, 1/01/36 - 11/01/36 FNMA, 5.318% - 5.372%, 1/01/36 - 1/01/38 FNMA, 5.377% - 5.442%, 1/01/36 - 11/01/37 FNMA, 5.442% - 5.491%, 1/01/19 - 2/01/37 FNMA, 5.50% - 5.512%, 2/01/36 - 5/01/37 FNMA, 5.518% - 5.573%, 6/01/29 - 4/01/37 FNMA, 5.575% - 5.707%, 11/01/26 - 3/01/37 FNMA, 5.72%, 12/01/36 FNMA, 5.709% - 5.755%, 5/01/22 - 2/01/37 FNMA, 5.805%, 7/01/46 FNMA, 5.808%, 3/01/36 FNMA, 5.759% - 5.90%, 10/01/16 - 8/01/37 FNMA, 5.902% - 6.11%, 5/01/21 - 11/01/37 FNMA, 6.114% - 6.242%, 5/01/36 - 8/01/36 FNMA, 6.253% - 7.75%, 10/01/17 - 11/01/46 a Government National Mortgage Association (GNMA) Adjustable Rate 0.9% GNMA, 1.875% - 4.00%, 3/20/16 - 4/20/35 Total Mortgage-Backed Securities (Cost $2,762,846,883) Total Investments before Short Term Investments (Cost $2,762,887,196) Shares Short Term Investments (Cost $60,564,193) 2.1% Money Market Funds 2.1% c,d I n stit u tio n al Fid u ciary Tr u st Mo n ey Market Portfolio, 0.00% Total Investments (Cost $2,823,451,389) 99.7% Other Assets, less Liabilities 0.3% Net Assets 100.0% $ See Abbreviations on page 149. Rounds to less than 0.1% of net assets. The coupon rate shown represents the rate at period end. A portion or all of the security purchased on a delayed delivery basis. Non-income producing. See Note 7 regarding investments in the Institutional Fiduciary Trust Money Market Portfolio. The rate shown is the annualized seven-day yield at period end. 54 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Investors Securities Trust Financial Highlights Franklin Investors Securities Trust Financial Highlights (continued) Franklin Investors Securities Trust Financial Highlights (continued) Franklin Investors Securities Trust Financial Highlights (continued) 58 | The accompanying notes are an integral part of these financial statements. | Annual Report Annual Report | 59 60 | Annual Report Annual Report | 61 64 | Annual Report Franklin Investors Securities Trust Statement of Investments, October 31, 2010 (continued) Franklin Floating Rate Daily Access Fund Country Principal Amount* Value c,d Senior Floating Rate Interests (continued) Leisure Facilities 2.6% 24 Ho u r Fit n ess Worldwide I n c., Term Loa n B, 6.75%, 4/22/16 U n ited States $ 17,107,125 $ 16,374,735 Cedar Fair LP, U.S. Term Loa n , 5.50%, 12/15/16 U n ited States 8,259,300 8,378,738 Six Flags Theme Parks I n c., Seco n d Lie n Term Loa n , 9.50%, 12/31/16 U n ited States 600,000 622,000 Tra n che B Term Loa n , 6.00%, 6/30/16 U n ited States 9,868,831 9,924,294 U n iversal City Developme n t Part n ers Ltd., Term Loa n , 5.50%, 11/06/14 U n ited States 7,573,500 7,715,503 43,015,270 Life & Health Insurance 1.1% CNO Fi n a n cial Gro u p I n c., Term Loa n , 7.50%, 10/10/13 U n ited States 18,911,155 18,680,685 Life Sciences Tools & Services 0.3% i n Ve n tiv Health I n c., Term Loa n B, 6.50%, 8/04/16 U n ited States 4,638,375 4,670,987 Metal & Glass Containers 1.8% A n chor Glass Co n tai n er Corp., First Lie n Term Loa n , 6.00%, 3/02/16 U n ited States 11,264,538 11,292,700 Seco n d Lie n Term Loa n , 10.00%, 9/02/16 U n ited States 4,550,000 4,535,781 Graham Packagi n g Co. LP, Term Loa n C, 6.75%, 4/05/14 U n ited States 7,956,701 8,037,692 Term Loa n D, 6.00%, 9/23/16 U n ited States 5,430,000 5,492,787 29,358,960 Movies & Entertainment 0.9% IMG Worldwide I n c., Tra n che B Term Loa n , 7.25%, 6/14/15 U n ited States 5,329,875 5,293,168 g Metro-Goldwy n -Mayer I n c., Term Loa n B, 20.50%, 4/08/12 U n ited States 10,943,152 5,125,040 Z u ffa LLC, I n creme n tal Term Loa n , 7.50%, 6/19/15 U n ited States 4,851,000 4,920,733 15,338,941 Oil & Gas Drilling 0.5% Dresser I n c., Term Loa n B, 2.612%, 5/04/14 U n ited States 7,731,830 7,707,668 Other Diversified Financial Services 0.8% As u rio n LLC, Tra n che B-2 I n creme n tal Term Loa n , 7.50%, 3/31/15 U n ited States 13,230,000 13,010,885 Packaged Foods & Meats 1.0% Michael Foods Gro u p I n c., Term Loa n B, 6.25%, 6/29/16 U n ited States 8,678,250 8,808,424 Pi nn acle Foods Fi n a n ce LLC, Term Loa n D, 6.00%, 4/02/14 U n ited States 7,182,000 7,271,775 16,080,199 Paper Packaging 1.6% Joh n He n ry Holdi n gs I n c. (M u lti-Packagi n g), Term Loa n , 7.00%, 5/13/16 U n ited States 4,147,500 4,157,869 Rey n olds Co n s u mer Prod u cts Holdi n gs I n c., I n creme n tal U.S. Term Loa n , 6.25%, 5/05/16 U n ited States 3,279,375 3,303,960 U.S. Term Loa n , 6.75%, 5/05/16 U n ited States 5,983,617 6,041,586 Sm u rfit-Sto n e Co n tai n er E n terprises, Term Loa n , 6.75%, 7/16/16 U n ited States 13,256,775 13,402,600 26,906,015 Annual Report | 65 Franklin Investors Securities Trust Statement of Investments, October 31, 2010 (continued) Franklin Floating Rate Daily Access Fund Country Principal Amount* Value c,d Senior Floating Rate Interests (continued) Personal Products 1.8% NBTY I n c., Term Loa n B, 6.25%, 9/29/17 U n ited States $ 5,270,000 $ 5,345,735 Prestige Bra n ds I n c., I n creme n tal Term Loa n , 5.50%, 3/24/16 U n ited States 6,340,000 6,391,513 Term Loa n B, 5.50%, 3/24/16 U n ited States 4,232,956 4,259,412 e Revlo n Co n s u mer Prod u cts Corp., Term Loa n B, 6.00%, 3/11/15 U n ited States 14,202,320 14,245,438 30,242,098 Pharmaceuticals 2.0% e,h Valea n t Pharmace u ticals I n ter n atio n al, Tra n che B Term Loa n , 4.00% - 5.50%, 9/27/16 U n ited States 5,848,000 5,913,427 War n er Chilcott Co. LLC, Term Loa n A, 6.00%, 10/30/14 U n ited States 4,516,043 4,517,610 Term Loa n B-4, 6.50%, 2/20/16 U n ited States 2,745,098 2,764,462 Term Loa n B2, 6.25%, 4/30/15 U n ited States 4,679,222 4,706,272 War n er Chilcott Corp., Additio n al Term Loa n , 6.25%, 4/30/15 U n ited States 2,781,250 2,796,105 Term Loa n B1, 6.25%, 4/30/15 U n ited States 2,810,038 2,826,282 WC L u xco S.A.R.L., Term B-3 Loa n , 6.50%, 2/20/16 L u xembo u rg 8,454,902 8,528,096 32,052,254 Property & Casualty Insurance 0.0%  Affirmative I n s u ra n ce Holdi n gs I n c., Term Loa n , 9.00%, 1/31/14 U n ited States 892,783 721,480 Publishing 3.9% A u totrader.com I n c., Term Loa n B, 6.00%, 6/14/16 U n ited States 4,240,000 4,258,550 Dex Media East LLC, Term Loa n B, 2.79% - 2.80%, 10/24/14 U n ited States 1,056,354 858,728 Dex Media West LLC, Term Loa n B, 7.00%, 10/24/14 U n ited States 11,642,058 10,834,390 Newsday LLC, Floati n g Rate Term Loa n , 6.539%, 8/01/13 U n ited States 5,000,000 5,068,750 R.H. Do nn elley I n c., Term Loa n B, 9.00%, 10/24/14 U n ited States 24,588,309 20,992,269 g Trib un e Co., I n itial Tra n che B Adva n ces, 5.25%, 5/16/14 U n ited States 19,920,771 13,287,154 Term Loa n X, 7.084%, 2/20/49 U n ited States 9,606,743 6,292,416 We nn er Media LLC, Term Loa n B, 2.005%, 10/02/13 U n ited States 2,502,776 2,402,665 63,994,922 Real Estate Services 0.1% Brickma n Gro u p Holdi n gs I n c., Term Loa n B, 7.25%, 10/14/16 U n ited States 2,260,000 2,286,840 Research & Consulting Services 0.5% Nielse n Fi n a n ce LLC (VNU I n c.), Class A Term Loa n , 2.256%, 8/09/13 U n ited States 401,758 393,807 e Class B Term Loa n , 6.00%, 5/02/16 U n ited States 1,777,756 1,761,248 Class C Dollar Term Loa n , 4.006%, 5/02/16 U n ited States 6,512,457 6,421,282 8,576,337 Restaurants 1.9% B u rger Ki n g Holdi n gs I n c., Tra n che B Term Loa n , 6.25%, 10/19/16 U n ited States 18,180,000 18,368,617 De nn ys I n c., Term Loa n B, 6.50%, 9/30/16 U n ited States 3,480,000 3,490,875 e Di n eEq u ity I n c., Term Facility, 6.75%, 10/19/17 U n ited States 5,370,000 5,432,652 We n dys/Arbys Resta u ra n t LLC, Term Loa n , 5.00%, 5/24/17 U n ited States 4,049,850 4,077,272 31,369,416 66 | Annual Report Franklin Investors Securities Trust Statement of Investments, October 31, 2010 (continued) Franklin Floating Rate Daily Access Fund Country Principal Amount* Value c,d Senior Floating Rate Interests (continued) Security & Alarm Services 0.4% Protectio n O n e I n c., Term Loa n B, 6.00%, 6/04/16 U n ited States $ 6,384,000 $ 6,399,960 Semiconductors 0.2% Microsemi Corp., Term Loa n , 5.75%, 11/02/17 U n ited States 3,790,000 3,836,587 Specialized Consumer Services 3.0% Affi n io n Gro u p I n c., Tra n che B Term Loa n , 5.00%, 10/09/16 U n ited States 25,047,186 24,765,405 Visa n t Corp. (Joste n s), Tra n che B Term Loa n , 7.00%, 12/22/16 U n ited States 24,410,000 24,649,023 49,414,428 Specialized Finance 3.1% AGFS F un di n g Co., Term Loa n , 7.25%, 4/21/15 U n ited States 11,940,000 12,071,531 FIG LLC, Term Loa n , 5.75%, 10/07/15 U n ited States 8,990,000 9,079,900 MSCI I n c., Term Loa n , 4.75%, 6/01/16 U n ited States 6,743,100 6,792,622 Tra n sU n io n LLC, Term Loa n B, 6.75%, 6/15/17 U n ited States 21,795,375 22,210,860 50,154,913 Specialty Chemicals 5.4% Bre nn tag Holdi n g GmbH & Co. KG, Acq u isitio n Facility, 4.006% - 4.477%, 1/20/14 Germa n y 1,105,229 1,113,518 Term Loa n B2, 4.006% - 4.058%, 1/20/14 U n ited States 7,138,438 7,191,977 CF I n d u stries, B-1 Term Loa n , 4.50%, 4/05/15 U n ited States 2,629,983 2,654,449 Chemt u ra Corp., Exit Term Loa n , 5.50%, 8/27/16 U n ited States 6,050,000 6,104,196 Term Loa n , 6.00%, 2/02/11 U n ited States 3,800,000 3,809,500 Cog n is GmbH, Term Loa n C, 2.292%, 9/15/13 Germa n y 5,500,000 5,457,765 Ge n eral Chemical Corp., Tra n che B Term Loa n , 6.75%, 10/06/15 U n ited States 6,890,000 6,967,512 Hexio n Specialty Chemicals BV, Tra n che C-2B Term Loa n , 4.063%, 5/03/15 Netherla n ds 4,318,728 4,221,556 Tra n che C-5B Term Loa n , 4.063%, 5/03/15 Netherla n ds 1,161,000 1,129,073 Hexio n Specialty Chemicals I n c., Tra n che C-1B Term Loa n , 4.063%, 5/03/15 U n ited States 9,702,150 9,483,852 Tra n che C-4B Term Loa n , 4.188%, 5/03/15 U n ited States 1,210,198 1,182,969 Nalco Co., Term Loa n B-1, 4.50%, 10/05/17 U n ited States 5,029,426 5,093,868 OMNOVA Sol u tio n s I n c., New Loa n , 6.25%, 5/31/17 U n ited States 1,900,000 1,910,688 Oxbow Carbo n LLC, Term Loa n B, 2.289%, 5/08/14 U n ited States 3,954,771 3,833,656 Polypore I n c., U.S. Term Loa n , 2.26%, 7/03/14 U n ited States 5,245,644 5,137,452 Rockwood Specialties Gro u p I n c., Term Loa n H, 6.00%, 5/15/14 U n ited States 6,788,988 6,805,961 U n ivar I n c., Opco Tra n che B Term Loa n , 3.255%, 10/10/14 U n ited States 10,104,882 10,099,466 Opco Tra n che C Term Loa n , 6.75%, 6/30/17 U n ited States 6,920,000 6,850,800 89,048,258 Specialty Stores 1.3% Bass Pro Gro u p, Term Loa n B, 5.00% - 5.75%, 4/12/15 U n ited States 4,149,150 4,172,464 e Pilot Travel Ce n ters LLC, I n itial Tra n che B Term Loa n , 5.50%, 6/30/16 U n ited States 13,000,390 13,195,396 Savers I n c., Term Loa n B, 5.75%, 3/11/16 U n ited States 3,742,140 3,756,173 21,124,033 Annual Report | 67 Franklin Investors Securities Trust Statement of Investments, October 31, 2010 (continued) Franklin Floating Rate Daily Access Fund Country Principal Amount* Value c,d Senior Floating Rate Interests (continued) Systems Software 0.3% Vertafore I n c., First Lie n Term Loa n B, 6.75%, 7/29/16 U n ited States $ 4,708,200 $ 4,732,918 Trading Companies & Distributors 0.1% I n terli n e Bra n ds I n c., Delayed Draw Term Loa n , 2.005%, 6/23/13 U n ited States 1,549,186 1,487,218 Term Loa n B, 2.006%, 6/23/13 U n ited States 421,721 404,852 1,892,070 Wireless Telecommunication Services 1.3% NTELOS I n c., Term Loa n B, 5.75%, 8/07/15 U n ited States 14,109,660 14,197,845 TowerCo Fi n a n ce LLC, Term Loa n , 6.00%, 11/24/14 U n ited States 6,560,921 6,637,468 20,835,313 Total Senior Floating Rate Interests (Cost $1,513,440,034) 1,542,979,085 Asset-Backed Securities and Commercial Mortgage-Backed Securities (Cost $3,553,766) 0.2% Other Diversified Financial Services 0.2% d,i Armstro n g Loa n F un di n g Ltd., 2008-1A, B, 144A, FRN, 1.466%, 8/01/16 Cayma n Isla n ds 3,786,062 3,553,011 Total Investments before Short Term Investments (Cost $1,517,249,426) 1,550,121,406 Shares Short Term Investments (Cost $205,668,863) 12.5% Money Market Funds 12.5% a,j I n stit u tio n al Fid u ciary Tr u st Mo n ey Market Portfolio, 0.00% U n ited States 205,668,863 205,668,863 Total Investments (Cost $1,722,918,289) 107.1% 1,755,790,269 Other Assets, less Liabilities (7.1)% (116,998,419 ) Net Assets 100.0% $ 1,638,791,850 68 | Annual Report Franklin Investors Securities Trust Statement of Investments, October 31, 2010 (continued) Franklin Floating Rate Daily Access Fund * The principal amount is stated in U.S. dollars unless otherwise indicated.  Rounds to less than 0.1% of net assets. a Non-income producing. b Security has been deemed illiquid because it may not be able to be sold within seven days. At October 31, 2010, the value of this security was $181,360, representing 0.01% of net assets. c See Note 1(f) regarding senior floating rate interests. d The coupon rate shown represents the rate at period end. e A portion or all of the security purchased on a when-issued or delayed delivery basis. See Note 1(c). f Income may be received in additional securities and/or cash. g See Note 8 regarding defaulted securities. h See Note 10 regarding unfunded loan commitments. i Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. This security has been deemed liquid under guidelines approved by the Trusts Board of Trustees. At October 31, 2010, the value of this security was $3,553,011, representing 0.22% of net assets. j See Note 7 regarding investments in the Institutional Fiduciary Trust Money Market Portfolio. The rate shown is the annualized seven-day yield at period end. At October 31, 2010, the fund had the following credit default swap contracts outstanding. See Note 1(d). Credit Default Swap Contracts Upfront Periodic Premiums Payment Expiration Market Paid/ Unrealized Unrealized Description Counterparty a Notional Amount b Rate Date Value (Received) Appreciation Depreciation Rating c Contracts to Sell Protection d Traded Index Non Investment LCDX.NA.14 BZWS $ 12,870,000 2.50 % 6/20/15 $ 198,198 $ (136,421 ) $  $ (61,777 ) Grade a Positions are generally not collateralized if the market value is under $250,000. Collateral requirements may be net of current positions at the individual counterparty for the fund. b For contracts to sell protection, the notional amount is equal to the maximum potential amount of the future payments and no recourse provisions have been entered into in association with the contracts. c Based on Standard and Poors (S&P) Rating for single name swaps and internal ratings for index swaps. Internal ratings based on mapping into equivalent ratings from external vendors. d The fund enters contracts to sell protection to create a long credit position. Performance triggers include default, bankruptcy or restructuring for single name swaps, and failure to pay or bankruptcy for traded index swaps. See Abbreviations on page 149. Annual Report | The accompanying notes are an integral part of these financial statements. | 69 Franklin Investors Securities Trust Financial Highlights Franklin Low Duration Total Return Fund Year Ended October 31, Class A Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 10.19 $ 9.58 $ 9.89 $ 9.79 $ 9.77 I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come 0.240 0.347 0.334 0.398 0.346 Net realized a n d un realized gai n s (losses) 0.334 0.645 (0.273 ) 0.113 0.036 Total from i n vestme n t operatio n s 0.574 0.992 0.061 0.511 0.382 Less distrib u tio n s from: Net i n vestme n t i n come (0.292 ) (0.382 ) (0.371 ) (0.411 ) (0.362 ) Net realized gai n s (0.032 )     Total distrib u tio n s (0.324 ) (0.382 ) (0.371 ) (0.411 ) (0.362 ) Redemptio n fees b    c  c  c Net asset val u e, e n d of year $ 10.44 $ 10.19 $ 9.58 $ 9.89 $ 9.79 Total ret u r n d 5.74 % 10.55 % 0.56 % 5.33 % 3.99 % Ratios to average net assets Expe n ses before waiver a n d payme n ts by affiliates 1.06 % 1.12 % 1.48 % 1.40 % 1.37 % Expe n ses n et of waiver a n d payme n ts by affiliates e 0.90 % 0.90 % 0.90 % 0.90 % 0.90 % Net i n vestme n t i n come 2.15 % 3.04 % 3.36 % 3.97 % 3.52 % Supplemental data Net assets, e n d of year (000s) $ 369,836 $ 152,673 $ 35,181 $ 16,744 $ 11,722 Portfolio t u r n over rate 49.84 % 53.06 % 115.61 % 82.95 % 86.38 % Portfolio t u r n over rate excl u di n g mortgage dollar rolls f 49.84 % 53.06 % 108.45 % 49.38 % 86.38 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Effective September 1, 2008, the redemption fee was eliminated. c Amount rounds to less than $0.001 per share. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. e Benefit of expense reduction rounds to less than 0.01%. f See Note 1(e) regarding mortgage dollar rolls. 70 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Investors Securities Trust Financial Highlights (continued) Franklin Low Duration Total Return Fund Year Ended October 31, Advisor Class a Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 10.20 $ 9.59 $ 9.98 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come 0.248 0.011 0.132 Net realized a n d un realized gai n s (losses) 0.363 1.003 (0.357 ) Total from i n vestme n t operatio n s 0.611 1.014 (0.225 ) Less distrib u tio n s from: Net i n vestme n t i n come (0.319 ) (0.404 ) (0.165 ) Net realized gai n s (0.032 )   Total distrib u tio n s (0.351 ) (0.404 ) (0.165 ) Redemptio n fees c    d Net asset val u e, e n d of year $ 10.46 $ 10.20 $ 9.59 Total ret u r n e 6.11 % 10.80 % (2.28 )% Ratios to average net assets f Expe n ses before waiver a n d payme n ts by affiliates 0.81 % 0.87 % 1.23 % Expe n ses n et of waiver a n d payme n ts by affiliates g 0.65 % 0.65 % 0.65 % Net i n vestme n t i n come 2.40 % 3.29 % 3.61 % Supplemental data Net assets, e n d of year (000s) $ 16,200 $ 1,893 $ 75 Portfolio t u r n over rate 49.84 % 53.06 % 115.61 % Portfolio t u r n over rate excl u di n g mortgage dollar rolls h 49.84 % 53.06 % 108.45 % a For the period May 15, 2008 (effective date) to October 31, 2008. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Effective September 1, 2008, the redemption fee was eliminated. d Amount rounds to less than $0.001 per share. e Total return is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. g Benefit of expense reduction rounds to less than 0.01%. h See Note 1(e) regarding mortgage dollar rolls. Annual Report | The accompanying notes are an integral part of these financial statements. | 71 Franklin Investors Securities Trust Statement of Investments, October 31, 2010 Franklin Low Duration Total Return Fund Country Principal Amount* Value Corporate Bonds 29.6% Automobiles & Components 0.3% a Co n ti-G u mmi Fi n a n ce BV, se n ior sec u red n ote, 144A, 8.50%, 7/15/15 Germa n y 165,000 EUR $ 248,924 Ford Motor Credit Co. LLC, se n ior n ote, 7.50%, 8/01/12 U n ited States 600,000 644,250 7.00%, 4/15/15 U n ited States 400,000 442,493 1,335,667 Banks 4.0% Ba n k of Nova Scotia, se n ior n ote, 2.05%, 10/07/15 Ca n ada 2,000,000 2,023,013 Barclays Ba n k PLC, se n ior n ote, 5.20%, 7/10/14 U n ited Ki n gdom 400,000 446,183 BB&T Corp., se n ior n ote, 5.70%, 4/30/14 U n ited States 500,000 564,872 Ca n adia n Imperial Ba n k of Commerce New York, se n ior n ote, 1.45%, 9/13/13 Ca n ada 1,000,000 1,011,751 a Commo n wealth Ba n k of A u stralia, se n ior n ote, 144A, 3.75%, 10/15/14 A u stralia 1,000,000 1,070,400 PNC F un di n g Corp., se n ior n ote, 5.40%, 6/10/14 U n ited States 750,000 839,410 Regio n s Fi n a n cial Corp., se n ior n ote, 7.75%, 11/10/14 U n ited States 1,000,000 1,095,283 a Royal Ba n k of Scotla n d PLC, se n ior n ote, 144A, 4.875%, 8/25/14 U n ited Ki n gdom 1,500,000 1,606,941 a Sa n ta n der US Debt SA, se n ior n ote, 144A, 2.991%, 10/07/13 Spai n 2,000,000 2,007,781 U.S. Ba n corp, 1.375%, 9/13/13 U n ited States 1,500,000 1,514,658 b Wells Fargo Capital XIII, pfd., 7.70%, Perpet u al U n ited States 100,000 104,250 b Wells Fargo Capital XV, pfd., 9.75%, Perpet u al U n ited States 150,000 169,215 Wester n Corporate Federal Credit U n io n , se n ior n ote, 1.75%, 11/02/12 U n ited States 2,000,000 2,050,767 Westpac Ba n ki n g Corp., se n ior n ote, 4.20%, 2/27/15 A u stralia 750,000 815,139 15,319,663 Capital Goods 1.2% Case New Holla n d I n c., se n ior n ote, 7.75%, 9/01/13 U n ited States 600,000 658,500 I n gersoll-Ra n d Global Holdi n g Co. Ltd., se n ior n ote, 9.50%, 4/15/14 U n ited States 300,000 372,152 Joh n Deere Capital Corp., 5.25%, 10/01/12 U n ited States 250,000 271,923 c se n ior n ote, FRN, 1.043%, 6/10/11 U n ited States 300,000 301,503 Northrop Gr u mma n Corp., se n ior n ote, 3.70%, 8/01/14 U n ited States 750,000 809,402 Raytheo n Co., se n ior n ote, 1.625%, 10/15/15 U n ited States 2,000,000 1,994,468 RSC Eq u ipme n t Re n tal I n c. a n d RSC Holdi n gs III LLC, se n ior n ote, 9.50%, 12/01/14 U n ited States 400,000 419,500 4,827,448 Consumer Durables & Apparel 0.7% Ce n tex Corp., se n ior n ote, 5.45%, 8/15/12 U n ited States 1,500,000 1,541,250 KB Home, se n ior n ote, 6.25%, 6/15/15 U n ited States 500,000 484,375 a Libbey Glass I n c., se n ior sec u red n ote, 144A, 10.00%, 2/15/15 U n ited States 100,000 109,250 Toll Brothers Fi n a n ce Corp., se n ior n ote, 4.95%, 3/15/14 U n ited States 500,000 514,716 2,649,591 72 | Annual Report Franklin Investors Securities Trust Statement of Investments, October 31, 2010 (continued) Franklin Low Duration Total Return Fund Country Principal Amount* Value Corporate Bonds (continued) Consumer Services 1.4% a Mari n a District Fi n a n ce Co. I n c., se n ior sec u red n ote, 144A, 9.50%, 10/15/15 U n ited States 300,000 $ 297,375 MGM Resorts I n ter n atio n al, se n ior n ote, 6.625%, 7/15/15 U n ited States 700,000 616,875 Pi nn acle E n tertai n me n t I n c., se n ior s u b. n ote, 7.50%, 6/15/15 U n ited States 500,000 500,000 a Shi n gle Spri n gs Tribal Gami n g A u thority, se n ior n ote, 144A, 9.375%, 6/15/15 U n ited States 200,000 137,000 Starwood Hotels & Resorts Worldwide I n c., se n ior n ote, 6.25%, 2/15/13 U n ited States 1,000,000 1,070,000 d Statio n Casi n os I n c., se n ior n ote, 7.75%, 8/15/16 U n ited States 100,000 11 We n dys I n ter n atio n al I n c., se n ior n ote, 6.20%, 6/15/14 U n ited States 2,000,000 2,095,000 Y u m! Bra n ds I n c., se n ior n ote, 4.25%, 9/15/15 U n ited States 750,000 821,119 5,537,380 Diversified Financials 6.0% America n Express Credit Corp., se n ior n ote, 5.125%, 8/25/14 U n ited States 750,000 828,744 5.375%, 10/01/14 U n ited States 1,000,000 GBP 1,707,558 Ba n k of America Corp., 4.50%, 4/01/15 U n ited States 1,000,000 1,042,405 se n ior n ote, L, 7.375%, 5/15/14 U n ited States 500,000 567,435 Capital O n e Fi n a n cial Corp., se n ior n ote, 7.375%, 5/23/14 U n ited States 400,000 467,982 c Caterpillar Fi n a n cial Services Corp., se n ior n ote, FRN, 1.039%, 6/24/11 U n ited States 300,000 301,595 CIT Gro u p I n c., se n ior sec u red s u b. bo n d, 7.00%, 5/01/15 U n ited States 1,000,000 1,002,500 a Citadel Fi n a n ce Ltd., se n ior bo n d, 144A, 6.25%, 12/15/11 U n ited States 1,500,000 1,547,671 Citigro u p I n c., se n ior n ote, 5.50%, 10/15/14 U n ited States 1,500,000 1,641,757 De u tsche Ba n k AG, 4.875%, 5/20/13 Germa n y 200,000 217,667 Ge n eral Electric Capital Corp., 5.90%, 5/13/14 U n ited States 500,000 569,137 GMAC I n c., se n ior n ote,, 6.875% 9/15/11 U n ited States 231,000 237,641 8/28/12 U n ited States 400,000 422,000 The Goldma n Sachs Gro u p I n c., 5.125%, 1/15/15 U n ited States 1,000,000 1,095,223 se n ior n ote, 3.625%, 8/01/12 U n ited States 750,000 781,871 I n ter n atio n al Lease Fi n a n ce Corp., 5.00%, 9/15/12 U n ited States 2,750,000 2,791,250 JPMorga n Chase & Co., 2, 1.65%, 9/30/13 U n ited States 1,000,000 1,009,191 se n ior n ote, 4.65%, 6/01/14 U n ited States 750,000 819,155 Morga n Sta n ley Dea n Witter & Co., 5.30%, 3/01/13 U n ited States 200,000 215,974 Morga n Sta n ley, se n ior n ote, e 3.45%, 11/02/15 U n ited States 2,000,000 2,013,270 c FRN, 2.876%, 5/14/13 U n ited States 750,000 768,536 PHH Corp., se n ior n ote, 7.125%, 3/01/13 U n ited States 1,000,000 996,250 a Pricoa Global F un di n g I, 144A, 5.45%, 6/11/14 U n ited States 500,000 560,702 Shell I n ter n atio n al Fi n a n ce BV, se n ior n ote, 3.10%, 6/28/15 Netherla n ds 1,500,000 1,590,770 23,196,284 Annual Report | 73 Franklin Investors Securities Trust Statement of Investments, October 31, 2010 (continued) Franklin Low Duration Total Return Fund Country Principal Amount* Value Corporate Bonds (continued) Energy 3.1% A n adarko Petrole u m Corp., se n ior n ote, 5.75%, 6/15/14 U n ited States 1,000,000 $ 1,086,302 Berry Petrole u m Co., se n ior n ote, 10.25%, 6/01/14 U n ited States 200,000 231,750 BP Capital Markets PLC, se n ior n ote, 3.625%, 5/08/14 U n ited Ki n gdom 600,000 629,130 Chesapeake E n ergy Corp., se n ior n ote, 9.50%, 2/15/15 U n ited States 700,000 815,500 Compag n ie Ge n erale de Geophysiq u e-Veritas, se n ior n ote, 7.50%, 5/15/15 Fra n ce 600,000 622,500 Co n ocoPhillips, 4.75%, 2/01/14 U n ited States 100,000 111,467 El Paso Corp., se n ior n ote, 12.00%, 12/12/13 U n ited States 400,000 488,000 E n terprise Prod u cts Operati n g LLC, se n ior n ote, 3.70%, 6/01/15 U n ited States 1,000,000 1,061,604 a Gazprom, sec u red n ote, 144A, 7.51%, 7/31/13 R u ssia 100,000 110,662 a OPTI Ca n ada I n c., se n ior sec u red n ote, 144A, 9.75%, 8/15/13 Ca n ada 200,000 205,000 Petrohawk E n ergy Corp., se n ior n ote, 10.50%, 8/01/14 U n ited States 600,000 686,250 Petroleos de Ve n ez u ela SA, se n ior bo n d, zero cp n ., 7/10/11 Ve n ez u ela 1,250,000 1,175,107 Plai n s Exploratio n & Prod u ctio n Co., se n ior n ote, 7.75%, 6/15/15 U n ited States 600,000 636,000 Q u icksilver Reso u rces I n c., se n ior n ote, 8.25%, 8/01/15 U n ited States 500,000 511,250 f Sa n dRidge E n ergy I n c., se n ior n ote, PIK, 8.625%, 4/01/15 U n ited States 600,000 612,188 Valero E n ergy Corp., se n ior n ote, 6.875%, 4/15/12 U n ited States 1,500,000 1,607,244 a Va n tage Drilli n g Co., se n ior sec u red n ote, 144A, 11.50%, 8/01/15 U n ited States 200,000 213,000 a Woodside Fi n a n ce Ltd., 144A, 4.50%, 11/10/14 A u stralia 1,000,000 1,079,007 11,881,961 Food & Staples Retailing 0.9% Wal-Mart Stores I n c., 3.20%, 5/15/14 U n ited States 500,000 538,977 a Wm. Wrigley Jr. Co., se n ior sec u red n ote, 144A, 3.05%, 6/28/13 U n ited States 1,500,000 1,547,778 a Woolworths Ltd, se n ior n ote, 144A, 2.55%, 9/22/15 A u stralia 1,500,000 1,528,720 3,615,475 Food, Beverage & Tobacco 1.2% Altria Gro u p I n c., 7.75%, 2/06/14 U n ited States 100,000 118,299 a A n he u ser-B u sch I n Bev Worldwide I n c., se n ior n ote, 144A, 7.20%, 1/15/14 U n ited States 100,000 117,327 a Cargill I n c., 144A, 5.20%, 1/22/13 U n ited States 500,000 542,059 Cor n Prod u cts I n ter n atio n al I n c., se n ior n ote, 3.20%, 11/01/15 U n ited States 1,500,000 1,539,852 a JBS USA LLC, se n ior n ote, 144A, 11.625%, 5/01/14 U n ited States 500,000 592,500 Kraft Foods I n c., se n ior n ote, 2.625%, 5/08/13 U n ited States 1,500,000 1,559,605 Pi nn acle Foods Fi n a n ce LLC, se n ior n ote, 9.25%, 4/01/15 U n ited States 200,000 211,750 4,681,392 Health Care Equipment & Services 1.2% CareF u sio n Corp., se n ior n ote, 5.125%, 8/01/14 U n ited States 750,000 832,083 DaVita I n c., se n ior s u b. n ote, 7.25%, 3/15/15 U n ited States 400,000 417,500 Express Scripts I n c., se n ior n ote, 5.25%, 6/15/12 U n ited States 500,000 533,127 Frese n i u s Medical Care Capital Tr u st IV, 7.875%, 6/15/11 Germa n y 200,000 206,500 74 | Annual Report Franklin Investors Securities Trust Statement of Investments, October 31, 2010 (continued) Franklin Low Duration Total Return Fund Country Principal Amount* Value Corporate Bonds (continued) Health Care Equipment & Services (continued) HCA I n c., se n ior sec u red n ote, 9.125%, 11/15/14 U n ited States 1,000,000 $ 1,050,625 Medco Health Sol u tio n s I n c., se n ior n ote, 2.75%, 9/15/15 U n ited States 1,500,000 1,541,000 4,580,835 Insurance 0.3% Berkshire Hathaway Fi n a n ce Corp., se n ior n ote, 4.00%, 4/15/12 U n ited States 400,000 419,727 a Metropolita n Life Global F un di n g I, 144A, 2.875%, 9/17/12 U n ited States 500,000 515,845 se n ior sec u red n ote, 144A, 5.125%, 4/10/13 U n ited States 250,000 272,789 1,208,361 Materials 1.3% a A n glo America n Capital PLC, se n ior n ote, 144A, 9.375%, 4/08/14 U n ited Ki n gdom 400,000 491,712 The Dow Chemical Co., se n ior n ote, 4.85%, 8/15/12 U n ited States 750,000 797,368 a FMG Fi n a n ce Pty. Ltd., se n ior n ote, 144A, 7.00%, 11/01/15 A u stralia 200,000 204,750 H un tsma n I n ter n atio n al LLC, se n ior s u b. n ote, 7.875%, 11/15/14 U n ited States 400,000 420,000 a I n eos Fi n a n ce PLC, se n ior sec u red n ote, 144A, 9.00%, 5/15/15 U n ited Ki n gdom 500,000 535,000 NewPage Corp., se n ior sec u red n ote, 11.375%, 12/31/14 U n ited States 500,000 482,500 Novelis I n c., se n ior n ote, 7.25%, 2/15/15 Ca n ada 400,000 414,500 Rock -Te nn Co., se n ior sec u red bo n d, 5.625%, 3/15/13 U n ited States 1,308,000 1,373,400 Solo C u p Co., se n ior sec u red n ote, 10.50%, 11/01/13 U n ited States 100,000 105,000 se n ior s u b. n ote, 8.50%, 2/15/14 U n ited States 300,000 271,500 Teck Reso u rces Ltd., se n ior n ote, 9.75%, 5/15/14 Ca n ada 38,000 47,356 5,143,086 Media 1.6% Belo Corp., se n ior n ote, 6.75%, 5/30/13 U n ited States 2,000,000 2,112,500 CCH II LLC/CCH II Capital Corp., se n ior n ote, 13.50%, 11/30/16 U n ited States 700,000 841,750 EchoStar DBS Corp., se n ior n ote, 7.75%, 5/31/15 U n ited States 700,000 765,625 Lamar Media Corp., se n ior s u b. n ote, 7.875%, 4/15/18 U n ited States 100,000 107,250 LIN Televisio n Corp., se n ior s u b. n ote, 6.50%, 5/15/13 U n ited States 100,000 101,500 Time War n er I n c., 3.15%, 7/15/15 U n ited States 1,500,000 1,571,826 a U n ivisio n Comm un icatio n s I n c., se n ior sec u red n ote, 144A, 12.00%, 7/01/14 U n ited States 200,000 222,250 Viacom I n c., 4.375%, 9/15/14 U n ited States 350,000 381,116 6,103,817 Pharmaceuticals, Biotechnology & Life Sciences 1.7% Abbott Laboratories, se n ior n ote, 2.70%, 5/27/15 U n ited States 1,000,000 1,057,992 Celge n e Corp., se n ior n ote, 2.45%, 10/15/15 U n ited States 2,000,000 2,012,536 Merck & Co I n c., se n ior n ote, 1.875%, 6/30/11 U n ited States 700,000 707,679 Pfizer I n c., se n ior n ote, 4.45%, 3/15/12 U n ited States 250,000 263,131 Annual Report | 75 Franklin Investors Securities Trust Statement of Investments, October 31, 2010 (continued) Franklin Low Duration Total Return Fund Country Principal Amount* Value Corporate Bonds (continued) Pharmaceuticals, Biotechnology & Life Sciences (continued) Teva Pharmace u tical Fi n a n ce II BV/III LLC, se n ior n ote, 3.00%, 6/15/15 Netherla n d A n tilles 1,500,000 $ 1,576,317 Watso n Pharmace u ticals I n c., se n ior n ote, 5.00%, 8/15/14 U n ited States 750,000 822,100 6,439,755 Real Estate 0.6% a Dex u s Fi n a n ce Property Ltd., 144A, 7.125%, 10/15/14 A u stralia 750,000 853,175 D u ke Realty LP, 7.375%, se n ior n ote, 7.375%, 2/15/15 U n ited States 400,000 459,726 a WEA Fi n a n ce/WT Fi n a n ce A u stralia, 144A, 5.75%, 9/02/15 U n ited States 750,000 843,688 2,156,589 Retailing 0.2% a,c Edco n Proprietary Ltd., se n ior sec u red n ote, 144A, FRN, 4.129%, 6/15/14 So u th Africa 200,000 EUR 232,447 Michaels Stores I n c., se n ior n ote, 10.00%, 11/01/14 U n ited States 400,000 422,000 654,447 Software & Services 0.7% eBay I n c., se n ior n ote, 0.875%, 10/15/13 U n ited States 2,000,000 2,004,732 Oracle Corp., se n ior n ote, 3.75%, 7/08/14 U n ited States 500,000 545,470 2,550,202 Technology Hardware & Equipment 0.1% Hewlett-Packard Co., se n ior n ote, 2.95%, 8/15/12 U n ited States 500,000 521,388 Telecommunication Services 2.2% AT&T I n c., 4.95%, 1/15/13 U n ited States 700,000 760,776 Cellco Part n ership/Verizo n Wireless Capital LLC, se n ior n ote, 5.25%, 2/01/12 U n ited States 200,000 211,601 Crow n Castle I n ter n atio n al Corp., se n ior n ote, 9.00%, 1/15/15 U n ited States 500,000 561,250 a Digicel SA, se n ior n ote, 144A, 12.00%, 4/01/14 Jamaica 200,000 235,250 Fro n tier Comm un icatio n s Corp., se n ior n ote, 7.875%, 4/15/15 U n ited States 500,000 562,500 MetroPCS Wireless I n c., se n ior n ote, 9.25%, 11/01/14 U n ited States 400,000 421,000 Spri n t Capital Corp., se n ior n ote, 8.375%, 3/15/12 U n ited States 3,000,000 3,221,250 c Telecom Italia Capital SA, se n ior n ote, FRN, 0.899%, 7/18/11 Italy 300,000 299,364 Telefo n ica SA, se n ior n ote, 4.949%, 1/15/15 Spai n 1,500,000 1,657,846 Verizo n New E n gla n d I n c., se n ior n ote, 6.50%, 9/15/11 U n ited States 200,000 209,618 Verizo n New York I n c., se n ior deb., A, 6.875%, 4/01/12 U n ited States 200,000 215,787 8,356,242 Transportation 0.1% a Air Ca n ada, se n ior sec u red n ote, 144A, 9.25%, 8/01/15 Ca n ada 300,000 314,250 Utilities 0.8% Amere n Corp., se n ior n ote, 8.875%, 5/15/14 U n ited States 200,000 232,362 D u ke E n ergy Corp., se n ior n ote, 6.30%, 2/01/14 U n ited States 750,000 860,351 Midamerica n E n ergy Holdi n gs Co., se n ior n ote, 3.15%, 7/15/12 U n ited States 700,000 726,325 NRG E n ergy I n c., se n ior n ote, 7.25%, 2/01/14 U n ited States 600,000 615,750 PG&E Corp., se n ior n ote, 5.75%, 4/01/14 U n ited States 500,000 563,723 2,998,511 Total Corporate Bonds (Cost $108,720,993) 114,072,344 76 | Annual Report Franklin Investors Securities Trust Statement of Investments, October 31, 2010 (continued) Franklin Low Duration Total Return Fund Country Principal Amount* Value c,g Senior Floating Rate Interests 3.3% Capital Goods 0.2% BE Aerospace I n c., Term Loa n B, 5.75%, 7/28/14 U n ited States 51,881 $ 52,432 e Pi n afore LLC/I n c., Term Loa n B, 6.75%, 9/21/16 U n ited States 227,987 230,961 RBS Global I n c. (Rex n ord), I n creme n tal Tra n che B-2, 2.563%, 7/22/13 U n ited States 8,985 8,685 Tra n che B-1 Term B Loa n , 2.813%, 7/22/13 U n ited States 229,428 223,405 Tra n sDigm I n c., Term Loa n B, 2.256% - 2.29%, 6/23/13 U n ited States 68,960 68,288 583,771 Commercial & Professional Services 0.3% ARAMARK Corp., e Exte n ded Sy n thetic L/C, 3.356%, 7/26/16 U n ited States 21,337 21,217 Sy n thetic L/C, 1.981%, 1/26/14 U n ited States 2,944 2,870 Term Loa n B, 2.164%, 1/26/14 U n ited States 36,548 35,627 e Term Loa n B Exte n ded, 3.539%, 7/26/16 U n ited States 324,446 322,621 e Diversey I n c., Tra n che B Dollar Term Loa n , 5.50%, 11/24/15 U n ited States 397,737 401,714 e I n teractive Data Corp., Term Loa n B, 6.75%, 1/29/17 U n ited States 223,173 227,240 1,011,289 Consumer Durables & Apparel 0.1% Jarde n Corp., Term Loa n B1, 2.039%, 1/24/12 U n ited States 80,000 80,200 Term Loa n B4, 3.539%, 1/26/15 U n ited States 104,844 105,050 Term Loa n B5, 3.539%, 1/25/15 U n ited States 9,742 9,761 195,011 Consumer Services 0.5% e B u rger Ki n g Holdi n gs I n c., Term Loa n B, 6.25%, 10/19/16 U n ited States 727,125 734,669 e Di n eEq u ity I n c., Term Facility, 6.75%, 10/19/17 U n ited States 185,657 187,823 Ed u catio n Ma n ageme n t LLC, Term Loa n C, 2.063%, 6/01/13 U n ited States 448,563 417,845 e Pe nn Natio n al Gami n g I n c., Term Loa n B, 2.01% - 2.17%, 10/03/12 U n ited States 303,754 302,159 Visa n t Corp. (Joste n s), Tra n che B Term Loa n , 7.00%, 12/22/16 U n ited States 459,326 463,824 2,106,320 Diversified Financials 0.2% MSCI I n c., Term Loa n , 4.75%, 6/01/16 U n ited States 193,534 194,955 e Tra n sU n io n LLC, Term Loa n B, 6.75%, 6/15/17 U n ited States 526,455 536,491 731,446 Food & Staples Retailing 0.1% SUPERVALU I n c., Term Loa n B, 1.521% - 1.538%, 6/02/12 U n ited States 40,887 39,869 e Term Loa n B-2, 3.021% - 3.038%, 10/05/15 U n ited States 501,870 489,393 529,262 Food, Beverage & Tobacco 0.0%  Dea n Foods Co., 2016 Tra n che B TL, 3.29%, 4/02/16 U n ited States 91,603 91,732 Michael Foods Gro u p I n c., Term Loa n B, 6.25%, 6/21/16 U n ited States 59,075 59,961 151,693 Annual Report | 77 Franklin Investors Securities Trust Statement of Investments, October 31, 2010 (continued) Franklin Low Duration Total Return Fund Country Principal Amount* Value c,g Senior Floating Rate Interests (continued) Health Care Equipment & Services 0.7% Comm un ity Health Systems I n c., Delayed Draw Term Loa n , 2.549%, 7/25/14 U n ited States 31,558 $ 31,006 Term Loa n , 2.549%, 7/25/14 U n ited States 613,927 603,183 DaVita I n c., Tra n che B Term Loa n , 4.50%, 10/20/16 U n ited States 298,396 301,224 Frese n i u s Medical Care Holdi n gs I n c., Term Loa n B, 1.63% - 1.664%, 3/31/13 Germa n y 22,883 22,630 HCA I n c., Term Loa n B-1, 2.539%, 11/18/13 U n ited States 103,405 101,314 Tra n che B-2 Term Loa n , 3.539%, 3/31/17 U n ited States 664,757 653,311 e U n iversal Health Services I n c., Term Loa n B, 6.25%, 10/15/16 U n ited States 924,751 935,316 2,647,984 Materials 0.2% Cela n ese U.S. Holdi n gs LLC, Dollar Term Loa n , 3.29%, 4/02/14 U n ited States 63,532 62,937 Georgia-Pacific LLC, Term Loa n B, 2.288% - 2.293%, 12/20/12 U n ited States 135,000 135,023 Term Loa n C, 3.539% - 3.543%, 12/23/14 U n ited States 144,169 144,676 Nalco Co., Term Loa n B-1, 4.50%, 10/05/17 U n ited States 170,040 172,219 e Term Loa n C-1, 2.007%, 5/13/16 U n ited States 110,442 109,751 Rockwood Specialties Gro u p I n c., Term Loa n H, 6.00%, 5/15/14 U n ited States 184,406 184,867 809,473 Media 0.3% Ci n emark USA I n c., Exte n ded Term Loa n , 3.51% - 3.65%, 4/30/16 U n ited States 167,713 168,341 CSC Holdi n gs I n c. (Cablevisio n ), I n creme n tal Term Loa n B-2, 2.006%, 3/29/16 U n ited States 728,499 722,580 Regal Ci n emas Corp., Term Loa n , 3.789%, 11/17/16 U n ited States 190,029 190,600 UPC Fi n a n ci n g Part n ership, Term Loa n T, 4.251%, 12/31/16 Netherla n ds 157,989 154,631 1,236,152 Pharmaceuticals, Biotechnology & Life Sciences 0.3% Myla n I n c., Term Loa n B, 3.563%, 10/02/14 U n ited States 95,779 96,063 e Valea n t Pharmace u ticals I n ter n atio n al, Tra n che B Term Loa n , 4.00% - 5.50%, 9/27/16 U n ited States 227,987 230,537 e War n er Chilcott Co. LLC, Term Loa n B-4, 6.50%, 2/20/16 U n ited States 230,448 232,074 e WC L u xco S.A.R.L., Term B-3 Loa n , 6.50%, 2/20/16 L u xembo u rg 709,780 715,924 1,274,598 Retailing 0.0%  Dollar Ge n eral Corp., Tra n che B-1 Term Loa n , 3.005% - 3.038%, 7/07/14 U n ited States 134,257 132,980 Software & Services 0.1% Fidelity Natio n al I n formatio n Services I n c., Term Loa n B, 5.25%, 7/18/16 U n ited States 207,749 210,308 S un Gard Data Systems I n c., Tra n che B U.S. Term Loa n , 3.898% - 4.043%, 2/28/16 U n ited States 74,933 74,172 284,480 78 | Annual Report Franklin Investors Securities Trust Statement of Investments, October 31, 2010 (continued) Franklin Low Duration Total Return Fund Country Principal Amount* Value c,g Senior Floating Rate Interests (continued) Technology Hardware & Equipment 0.0%  Flextro n ics I n ter n atio n al USA I n c., A Closi n g Date Loa n , 2.506%, 10/01/14 U n ited States 49,404 $ 48,344 A -1-A Delayed Draw Term Loa n , 2.506%, 10/01/14 U n ited States 8,489 8,307 A -1-B Delayed Draw Term Loa n , 2.505%, 10/01/14 U n ited States 15,060 14,737 A -3 Delayed Draw Term Loa n , 2.506%, 10/01/14 U n ited States 21,065 20,723 92,111 Telecommunication Services 0.2% I n telsat Corp. (Pa n AmSat), I n creme n tal B-2-A, 2.79%, 1/03/14 U n ited States 45,713 44,631 I n creme n tal B-2-B, 2.79%, 1/03/14 U n ited States 45,699 44,617 I n creme n tal B-2-C, 2.79%, 1/03/14 U n ited States 45,699 44,617 e Tra n che B-2-A, 2.79%, 1/03/14 U n ited States 206,436 201,552 e Tra n che B-2-B, 2.79%, 1/03/14 U n ited States 206,373 201,490 e Tra n che B-2-C, 2.79%, 1/03/14 U n ited States 206,373 201,490 Wi n dstream Corp., Tra n che B-2 Term Loa n , 3.03% - 3.04%, 12/17/15 U n ited States 53,605 53,792 792,189 Utilities 0.1% NRG E n ergy I n c., Credit Li n k, 1.789%, 2/01/13 U n ited States 104,201 102,136 Term Loa n , 1.75% - 1.789%, 2/01/13 U n ited States 154,127 151,072 253,208 Total Senior Floating Rate Interests (Cost $12,676,214) 12,831,967 Foreign Government and Agency Securities 10.7% c,h Gover n me n t of Arge n ti n a, se n ior bo n d, FRN, 0.677%, 8/03/12 Arge n ti n a 30,000 7,044 Gover n me n t of A u stralia, TB123, 5.75%, 4/15/12 A u stralia 2,810,000 AUD 2,790,320 Gover n me n t of H un gary, 6.75%, 7/28/14 H un gary 300,000 EUR 446,591 Gover n me n t of I n do n esia, FR36, 11.50%, 9/15/19 I n do n esia 165,000,000 IDR 23,398 FR51, 11.25%, 5/15/14 I n do n esia 17,100,000,000 IDR 2,210,835 Gover n me n t of Israel, 2680, 7.00%, 4/29/11 Israel 730,000 ILS 205,317 Gover n me n t of Korea, se n ior n ote, 5.75%, 4/16/14 So u th Korea 210,000 236,519 a Gover n me n t of Lith u a n ia, 144A, 6.75%, 1/15/15 Lith u a n ia 250,000 278,437 Gover n me n t of Malaysia, se n ior bo n d, 3.756%, 4/28/11 Malaysia 7,340,000 MYR 2,370,527 3.833%, 9/28/11 Malaysia 7,940,000 MYR 2,573,543 0309, 2.711%, 2/14/12 Malaysia 135,000 MYR 43,249 Gover n me n t of Mexico, MI10, 8.00%, 12/19/13 Mexico 38,350 i MXN 336,923 Gover n me n t of Norway, 6.00%, 5/16/11 Norway 15,610,000 NOK 2,717,961 Gover n me n t of Pola n d, 4.75%, 4/25/12 Pola n d 7,030,000 PLN 2,471,818 5.00%, 10/24/13 Pola n d 370,000 PLN 130,134 5.75%, 4/25/14 Pola n d 4,595,000 PLN 1,648,285 Annual Report | 79 Franklin Investors Securities Trust Statement of Investments, October 31, 2010 (continued) Franklin Low Duration Total Return Fund Country Principal Amount* Value Foreign Government and Agency Securities (continued) Gover n me n t of Sri La n ka, A, 12.00%, 7/15/11 Sri La n ka 960,000 LKR $ 8,873 A, 8.50%, 1/15/13 Sri La n ka 3,400,000 LKR 30,867 A, 13.50%, 2/01/13 Sri La n ka 3,900,000 LKR 38,881 A, 7.00%, 3/01/14 Sri La n ka 470,000 LKR 4,019 A, 11.25%, 7/15/14 Sri La n ka 11,700,000 LKR 113,134 A, 11.00%, 8/01/15 Sri La n ka 13,400,000 LKR 128,072 B, 6.60%, 6/01/14 Sri La n ka 500,000 LKR 4,195 Gover n me n t of Swede n , 5.25%, 3/15/11 Swede n 6,870,000 SEK 1,043,616 5.50%, 10/08/12 Swede n 26,280,000 SEK 4,238,045 Gover n me n t of Ve n ez u ela, 10.75%, 9/19/13 Ve n ez u ela 35,000 33,841 c,j Reg S, FRN, 1.288%, 4/20/11 Ve n ez u ela 585,000 572,890 Korea Treas u ry Bo n d, 4.75%, 12/10/11 So u th Korea 95,000,000 KRW 86,282 4.25%, 12/10/12 So u th Korea 2,845,000,000 KRW 2,583,849 se n ior bo n d, 4.00%, 6/10/12 So u th Korea 7,450,000,000 KRW 6,720,982 New So u th Wales Treas u ry Corp., 6.00%, 5/01/12 A u stralia 2,180,000 AUD 2,165,164 Nota Do Teso u ro Nacio n al, 10.00%, 1/01/13 Brazil 700 k BRL 398,146 10.00%, 1/01/12 Brazil 3,400 k BRL 1,968,881 l I n dex Li n ked, 6.00%, 5/15/17 Brazil 150 k BRL 171,873 Q u ee n sla n d Treas u ry Corp., 6.00%, 6/14/11 A u stralia 1,400,000 AUD 1,381,764 a,c Societe Fi n a n ceme n t de lEco n omie Fra n caise, se n ior bo n d, 144A, FRN, 0.489%, 7/16/12 Fra n ce 1,000,000 1,002,348 Wester n A u stralia Treas u ry Corp., 5.50%, 7/17/12 A u stralia 305,000 AUD 300,863 Total Foreign Government and Agency Securities (Cost $38,861,880) 41,487,486 U.S. Government and Agency Securities 28.2% Ba n k of America Corp., FDIC G u ara n teed, 2.375%, 6/22/12 U n ited States 1,500,000 1,548,616 FHLB, 2.25%, 4/13/12 U n ited States 3,500,000 3,597,650 5.75%, 5/15/12 U n ited States 600,000 649,970 FHLMC, 5.125%, 7/15/12 U n ited States 1,000,000 1,080,503 5.50%, 8/20/12 U n ited States 1,200,000 1,310,538 3.50%, 5/29/13 U n ited States 500,000 538,084 se n ior n ote, 1.75%, 6/15/12 U n ited States 5,000,000 5,113,695 FNMA, 6.625%, 11/15/10 U n ited States 800,000 802,062 5.00%, 10/15/11 U n ited States 50,000 52,260 0.875%, 1/12/12 U n ited States 4,000,000 4,026,044 1.00%, 4/04/12 U n ited States 3,300,000 3,332,027 1.25%, 6/22/12 U n ited States 2,000,000 2,029,480 0.625%, 9/24/12 U n ited States 2,500,000 2,513,468 1.75%, 5/07/13 U n ited States 3,900,000 4,021,879 80 | Annual Report Franklin Investors Securities Trust Statement of Investments, October 31, 2010 (continued) Franklin Low Duration Total Return Fund U. S. Government and Agency Securities (continued) U.
